                                          Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 1 of 87



                                  1 DANIEL A. PLATT (SBN 132665)
                                    dplatt@loeb.com
                                  2 ARTHUR FELS (SBN 294802)
                                    afels@loeb.com
                                  3 LOEB & LOEB LLP
                                    10100 Santa Monica Blvd., Suite 2200
                                  4 Los Angeles, CA 90067
                                    Telephone: 310.282.2000
                                  5 Facsimile: 310.282.2200
                                  6 Attorneys for Defendant EMPLOYEE
                                    BENEFIT MANAGEMENT
                                  7 SERVICES, LLC (misdenominated as
                                    Employee Benefit Management
                                  8 Services, Inc.)
                                  9
                           10                                  UNITED STATES DISTRICT COURT
                           11                   NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION
                           12
                           13 MONTEREY PENINSULA                               )   Case No.: 5:20-cv-01660-NC
                              HORTICULTURE, INC. dba ROCKET                    )
                           14 FARMS and MONTEREY                               )   Hon. Mag. Nathanael M. Cousins
                              PENINSULA HORTICULTURE,                          )
                           15 INC./STEVEN ROBERTS ORIGINAL                     )
                              DESSERTS, LLC, EMPLOYEE                          )   DEFENDANT EBMS’S ANSWER
                           16 BENEFIT PLAN,                                    )   TO COMPLAINT,
                                                                               )   COUNTERCLAIMS, AND THIRD-
                           17                        Plaintiffs,               )   PARTY COMPLAINT
                                                                               )
                           18                  v.                              )   DEMAND FOR JURY TRIAL
                                                                               )
                           19 EMPLOYEE BENEFIT                                 )   Complaint Filed: March 6, 2020
                              MANAGEMENT SERVICES, INC.;                       )   Trial Date: September 13, 2021
                           20                                                  )
                                     Defendant.                                )
                           21                                                  )
                                                                               )
                           22                                                  )
                                                                               )
                           23                                                  )
                                                                               )
                           24                                                  )
                           25
                           26
                           27
                           28

     Loeb & Loeb
A Limited Liability Partnership
                                      19141920.8         DEFENDANT’S ANSWER AND COUNTERCLAIM; THIRD-PARTY
    Including Professional
         Corporations
                                      231426-10003               COMPLAINT; DEMAND FOR JURY TRIAL
         Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 2 of 87



 1            Defendant Employee Benefit Management Services, LLC (misdenominated as
 2 Employee Benefit Management Services, Inc.) (“EBMS”) answers the claims
 3 contained in the complaint of plaintiffs Monterey Peninsula Horticulture, Inc., dba
 4 Rocket Farms, (“MPH”) and Monterey Peninsula Horticulture, Inc./Steven Roberts
 5 Original Desserts, LLC, Employee Benefit Plan (the “Plan,” and, together with MPH,
 6 “Plaintiffs”) as follows:
 7            1.    Answering paragraph 1, the allegations therein are legal conclusions that
 8 do not warrant a response. To the extent paragraph 1 contains factual allegations,
 9 EBMS lacks sufficient information or belief to enable it to answer and, on that
10 ground, denies generally and specifically each and every allegation contained therein.
11            2.    Answering paragraph 2, the allegations therein are legal conclusions that
12 do not warrant a response. To the extent paragraph 2 contains factual allegations,
13 EBMS denies generally and specifically each and every allegation contained therein.
14            3.    Answering paragraph 3, the allegations therein are legal conclusions that
15 do not warrant a response. To the extent paragraph 3 contains factual allegations,
16 EBMS denies generally and specifically each and every allegation contained therein.
17            4.    Answering paragraph 4, EBMS lacks sufficient information or belief to
18 enable it to answer and, on that ground, denies generally and specifically each and
19 every allegation in paragraph 4.
20            5.    Answering paragraph 5, the ASA, 1 the CDS Agreement, and the SPD
21 speak for themselves and are the best evidence of their terms. Except as expressly
22 admitted herein, EBMS generally and specifically denies each and every allegation
23 in paragraph 5.
24            6.    Answering paragraph 6, the RFP speaks for itself and is the best
25 evidence of its terms. With respect to the allegations relating to the conduct of Alliant
26 Employee Benefits, EBMS lacks sufficient information or belief to enable it to
27
         1
           Unless otherwise indicated, capitalized terms have the same meaning as in
28 the complaint.
                                                 2
     19141920.8        DEFENDANT’S ANSWER AND COUNTERCLAIM; THIRD-PARTY
     231426-10003              COMPLAINT; DEMAND FOR JURY TRIAL
         Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 3 of 87



 1 answer and, on that ground, denies generally and specifically those allegations.
 2 Except as expressly admitted herein, EBMS generally and specifically denies each
 3 and every allegation in paragraph 6.
 4            7.    Answering paragraph 7, the RFP speaks for itself and is the best
 5 evidence of its terms. Except as expressly admitted herein, EBMS generally and
 6 specifically denies each and every allegation in paragraph 7.
 7            8.    Answering paragraph 8, the RFP speaks for itself and is the best
 8 evidence of its terms.       Regarding MPH’s motivations, EBMS lacks sufficient
 9 information or belief to enable it to answer and, on that ground, denies generally and
10 specifically those allegations. Except as expressly admitted herein, EBMS generally
11 and specifically denies each and every allegation in paragraph 8.
12            9.    Answering paragraph 9, the RFP speaks for itself and is the best
13 evidence of its terms. Regarding MPH’s motivations or reliance, EBMS lacks
14 sufficient information or belief to enable it to answer and, on that ground, denies
15 generally and specifically those allegations. Except as expressly admitted herein,
16 EBMS generally and specifically denies each and every allegation in paragraph 9.
17            10.   Answering paragraph 10, the ASA and the CDS Agreement speak for
18 themselves and are the best evidence of their terms. Except as expressly admitted
19 herein, EBMS generally and specifically denies each and every allegation in
20 paragraph 10.
21            11.   Answering paragraph 11, the ASA speaks for itself and is the best
22 evidence of its terms. Except as expressly admitted herein, EBMS generally and
23 specifically denies each and every allegation in paragraph 11.
24            12.   Answering paragraph 12, the allegations therein are legal conclusions
25 that do not warrant a response.         To the extent paragraph 12 contains factual
26 allegations, EBMS generally and specifically denies each and every allegation
27 therein.
28 / / / /
                                               3
     19141920.8       DEFENDANT’S ANSWER AND COUNTERCLAIM; THIRD-PARTY
     231426-10003             COMPLAINT; DEMAND FOR JURY TRIAL
         Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 4 of 87



 1            13.   Answering paragraph 13, the ASA and the Plan Document speak for
 2 themselves and are the best evidence of their terms. Except as expressly admitted
 3 herein, EBMS generally and specifically denies each and every allegation in
 4 paragraph 13.
 5            14.   Answering paragraph 14, the ASA speaks for itself and is the best
 6 evidence of its terms.       Regarding MPH’s motivations, EBMS lacks sufficient
 7 information or belief to enable it to answer and, on that ground, denies generally and
 8 specifically those allegations. Except as expressly admitted herein, EBMS generally
 9 and specifically denies each and every allegation in paragraph 14
10            15.   Answering paragraph 15, the ASA speaks for itself and is the best
11 evidence of its terms. The official transcript of Kevin Larson’s deposition testimony
12 speaks for itself and is the best evidence of its contents. Except as expressly admitted
13 herein, EBMS generally and specifically denies each and every allegation in
14 paragraph 15.
15            16.   Answering paragraph 16, the ASA speaks for itself and is the best
16 evidence of its terms. Except as expressly admitted herein, EBMS generally and
17 specifically denies each and every allegation in paragraph 16.
18            17.   Answering paragraph 17, EBMS neither admits nor denies the
19 allegations therein.
20            18.   Answering paragraph 18, the CDS Agreement speaks for itself and is
21 the best evidence of its terms. The official transcript of Kevin Larson’s deposition
22 testimony speaks for itself and is the best evidence of its contents. Regarding MPH’s
23 motivations, EBMS lacks sufficient information to enable it to answer and, on that
24 ground, denies those allegations.      Except as expressly admitted herein, EBMS
25 generally and specifically denies each and every allegation in paragraph 18.
26            19.   Answering paragraph 19, the CDS Agreement and the New Plan
27 Document speak for themselves and are the best evidence of their terms. Except as
28 / / / /
                                               4
     19141920.8       DEFENDANT’S ANSWER AND COUNTERCLAIM; THIRD-PARTY
     231426-10003             COMPLAINT; DEMAND FOR JURY TRIAL
         Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 5 of 87



 1 expressly admitted herein, EBMS generally and specifically denies each and every
 2 allegation in paragraph 19.
 3            20.   Answering paragraph 20, the official transcripts of the depositions of
 4 Kevin Larson and Tara Keehn speak for themselves and are the best evidence of their
 5 contents.        Except as expressly admitted herein, EBMS denies generally and
 6 specifically each and every allegation in paragraph 20.
 7            21.   Answering paragraph 21, the CDS Agreement speaks for itself and is
 8 the best evidence of its terms. Except as expressly admitted herein, EBMS generally
 9 and specifically denies each and every allegation in paragraph 21.
10            22.   Answering paragraph 22, the CDS Agreement and the SPD speak for
11 themselves and are the best evidence of their terms. Except as expressly admitted
12 herein, EBMS generally and specifically denies each and every allegation in
13 paragraph 22.
14            23.   Answering paragraph 23, the SPD speaks for itself and is the best
15 evidence of its terms. Except as expressly admitted herein, EBMS generally and
16 specifically denies each and every allegation in paragraph 23.
17            24.   Answering paragraph 24, the SPD speaks for itself and is the best
18 evidence of its terms. Except as expressly admitted herein, EBMS generally and
19 specifically denies each and every allegation in paragraph 24.
20            25.   Answering paragraph 25, the SPD speaks for itself and is the best
21 evidence of its terms. Except as expressly admitted herein, EBMS generally and
22 specifically denies each and every allegation in paragraph 25.
23            26.   Answering paragraph 26, the allegations therein are legal conclusions
24 that do not warrant a response. To the extent paragraph 26 contains factual
25 allegations, EBMS denies generally and specifically each and every allegation
26 therein.
27 / / / /
28 / / / /
                                                5
     19141920.8        DEFENDANT’S ANSWER AND COUNTERCLAIM; THIRD-PARTY
     231426-10003              COMPLAINT; DEMAND FOR JURY TRIAL
         Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 6 of 87



 1            27.   Answering paragraph 27, the SPD speaks for itself and is the best
 2 evidence of its terms. Except as expressly admitted herein, EBMS generally and
 3 specifically denies each and every allegation in paragraph 27.
 4            28.   Answering paragraph 28, regarding MPH’s motivations, EBMS lacks
 5 sufficient information or belief to enable it to answer and, on that ground, denies
 6 generally and specifically those allegations. Otherwise, EBMS denies generally and
 7 specifically each and every allegation in paragraph 28.
 8            29.   Answering paragraph 29, the ASA and the CDS Agreement speak for
 9 themselves and are the best evidence of their terms. The official transcript of the
10 deposition of Stacey Crossley speaks for itself and is the best evidence of its contents.
11 Except as expressly admitted herein, EBMS generally and specifically denies each
12 and every allegation in paragraph 29.
13            30.   Answering paragraph 30, the ASA and the CDS Agreement speak for
14 themselves and are the best evidence of their terms. The official transcript of the
15 deposition testimony of Stacey Crossley speaks for itself and is the best evidence of
16 its contents. Except as expressly admitted herein, EBMS generally and specifically
17 denies each and every allegation in paragraph 30.
18            31.   Answering paragraph 31, EBMS denies generally and specifically each
19 and every allegation therein.
20            32.   Answering paragraph 32, the ASA speaks for itself and is the best
21 evidence of its terms. Except as expressly admitted herein, EBMS generally and
22 specifically denies each and every allegation in paragraph 32.
23            33.   Answering paragraph 33, EBMS denies generally and specifically each
24 and every allegation therein.
25            34.   Answering paragraph 34, EBMS denies generally and specifically each
26 and every allegation therein.
27            35.   Answering paragraph 35, EBMS denies generally and specifically each
28 and every allegation therein.
                                                6
     19141920.8       DEFENDANT’S ANSWER AND COUNTERCLAIM; THIRD-PARTY
     231426-10003             COMPLAINT; DEMAND FOR JURY TRIAL
         Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 7 of 87



 1            36.   Answering paragraph 36, the pleadings filed in Case No. 5:17-cv-7076-
 2 VKD and Case No. BC711222 speak for themselves and are the best evidence their
 3 contents.        Except as expressly admitted, herein EBMS denies generally and
 4 specifically each and every allegation in paragraph 36.
 5            37.   Answering paragraph 37, EBMS denies generally and specifically each
 6 and every allegation therein.
 7            38.   Answering paragraph 38, the Court’s docket for this matter speaks for
 8 itself and is the best evidence of its contents. Except as expressly admitted herein,
 9 EBMS generally and specifically denies each and every allegation in paragraph 38.
10                         FIRST ALLEGED CAUSE OF ACTION
11                                 (Breach of Fiduciary Duty)
12            39.   Answering paragraph 39, EBMS re-alleges its responses to paragraphs
13 1 through 38.
14            40.   Answering paragraph 40, the allegations therein are legal conclusions
15 that do not warrant a response. To the extent paragraph 40 contains factual
16 allegations, EBMS denies generally and specifically each and every allegation
17 therein.
18            41.   Answering paragraph 41, the allegations therein are legal conclusions
19 that do not warrant a response. To the extent paragraph 41 contains factual
20 allegations, EBMS denies generally and specifically each and every allegation
21 therein.
22            42.   Answering paragraph 42, the allegations therein are legal conclusions
23 that do not warrant a response. To the extent paragraph 42 contains factual
24 allegations, EBMS denies generally and specifically each and every allegation
25 therein.
26            43.   Answering paragraph 43, the allegations therein are legal conclusions
27 that do not warrant a response. To the extent paragraph 43 contains factual
28 / / / /
                                               7
     19141920.8        DEFENDANT’S ANSWER AND COUNTERCLAIM; THIRD-PARTY
     231426-10003              COMPLAINT; DEMAND FOR JURY TRIAL
         Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 8 of 87



 1 allegations, EBMS denies generally and specifically each and every allegation
 2 therein.
 3            44.   Answering paragraph 44, the allegations therein are legal conclusions
 4 that do not warrant a response. To the extent paragraph 44 contains factual
 5 allegations, EBMS denies generally and specifically each and every allegation
 6 therein.
 7            45.   Answering paragraph 45, the allegations therein are legal conclusions
 8 that do not warrant a response. To the extent paragraph 45 contains factual
 9 allegations, EBMS denies generally and specifically each and every allegation
10 therein.
11            46.   Answering paragraph 46, the allegations therein are legal conclusions
12 that do not warrant a response. To the extent paragraph 46 contains factual
13 allegations, EBMS denies generally and specifically each and every allegation
14 therein.
15                       SECOND ALLEGED CAUSE OF ACTION
16                                (Breach of Written Contract)
17            47.   Answering paragraph 47, EBMS re-alleges its responses to paragraphs
18 1 through 46.
19            48.   Answering paragraph 48, the ASA speaks for itself and is the best
20 evidence of its terms. Except as expressly admitted herein, EBMS generally and
21 specifically denies each and every allegation in paragraph 48.
22            49.   Answering paragraph 49, the CDS Agreement speaks for itself and is
23 the best evidence of its terms. Except as expressly admitted herein, EBMS generally
24 and specifically denies each and every allegation in paragraph 49.
25            50.   Answering paragraph 50, the allegations therein are legal conclusions
26 that do not warrant a response. To the extent paragraph 50 contains factual
27 allegations, EBMS denies generally and specifically each and every allegation
28 therein.
                                               8
     19141920.8       DEFENDANT’S ANSWER AND COUNTERCLAIM; THIRD-PARTY
     231426-10003             COMPLAINT; DEMAND FOR JURY TRIAL
         Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 9 of 87



 1            51.   Answering paragraph 51, the ASA speaks for itself and is the best
 2 evidence of its terms. Except as expressly admitted herein, EBMS generally and
 3 specifically denies each and every allegation in paragraph 51.
 4            52.   Answering paragraph 52, EBMS denies generally and specifically each
 5 and every allegation in paragraph 52.
 6                        THIRD ALLEGED CAUSE OF ACTION
 7                                     (Indemnification)
 8            53.   Answering paragraph 53, EBMS re-alleges its responses to paragraphs
 9 1 through 52.
10            54.   Answering paragraph 54, the ASA and the CDS Agreement speak for
11 themselves and are the best evidence of their terms. Except as expressly admitted
12 herein, EBMS generally and specifically denies each and every allegation in
13 paragraph 54.
14            55.   Answering paragraph 55, EBMS denies generally and specifically each
15 and every allegation therein.
16                       FOURTH ALLEGED CAUSE OF ACTION
17                                        (Negligence)
18            56.   Answering paragraph 56, EBMS re-alleges its responses to paragraphs
19 1 through 55.
20            57.   Answering paragraph 57, the RFP speaks for itself and is the best
21 evidence of its terms. Except as expressly admitted herein, EBMS generally and
22 specifically denies each and every allegation in paragraph 57.
23            58.   Answering paragraph 58, the ASA and the CDS agreement speak for
24 themselves and are the best evidence of their terms. Except as expressly admitted
25 herein, EBMS generally and specifically denies each and every allegation in
26 paragraph 58.
27            59.   Answering paragraph 59, the allegations therein are legal conclusions
28 that do not warrant a response. To the extent paragraph 58 contains factual
                                               9
     19141920.8       DEFENDANT’S ANSWER AND COUNTERCLAIM; THIRD-PARTY
     231426-10003             COMPLAINT; DEMAND FOR JURY TRIAL
        Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 10 of 87



 1 allegations, EBMS denies generally and specifically each and every allegation
 2 therein.
 3            60.   Answering paragraph 60, EBMS denies generally and specifically each
 4 and every allegation therein.
 5                         RESPONSE TO PRAYER FOR RELIEF
 6            A.    EBMS denies Plaintiffs are entitled to damages.
 7            B.    EBMS denies Plaintiffs have a right to disgorgement of profits received
 8 by EBMS.
 9            C.    EBMS denies Plaintiffs are entitled to attorney’s fees or costs pursuant
10 to ERISA section 502(g) and the contractual indemnification provisions.
11            D.    EBMS denies that Plaintiffs are entitled to any further relief.
12                         SEPARATE AFFIRMATIVE DEFENSES
13            By alleging the affirmative defenses set forth below, EBMS intends no
14 alteration of the burden of proof and/or burden of persuasion and/or burden of going
15 forward with evidence.
16                             FIRST AFFIRMATIVE DEFENSE
17                                   (Failure to State a Claim)
18            EBMS is informed and believes, and on that basis alleges that Plaintiffs’
19 complaint, including each and every claim and cause of action therein, fails to state
20 facts sufficient to constitute a cause of action against EBMS.
21                            SECOND AFFIRMATIVE DEFENSE
22                                           (Waiver)
23            EBMS is informed and believes, and on that basis alleges, that by their conduct
24 and omissions, Plaintiffs are barred from asserting any claims for damages or from
25 seeking other relief against EBMS under the doctrine of waiver.
26 / / / /
27 / / / /
28 / / / /
                                                 10
     19141920.8        DEFENDANT’S ANSWER AND COUNTERCLAIM; THIRD-PARTY
     231426-10003              COMPLAINT; DEMAND FOR JURY TRIAL
        Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 11 of 87



 1                             THIRD AFFIRMATIVE DEFENSE
 2                                          (Estoppel)
 3            EBMS is informed and believes, and on that basis alleges, that by their
 4 conduct and omissions, Plaintiffs are barred from asserting any claim for damages
 5 or from seeking other relief against EBMS under the doctrine of Estoppel
 6                            FOURTH AFFIRMATIVE DEFENSE
 7                                       (Unclean Hands)
 8            EBMS is informed and believes, and on that basis alleges, that Plaintiffs have
 9 engaged in careless, negligent or other wrongful conduct, and should therefore be
10 barred from obtaining any relief against EBMS pursuant to the doctrine of unclean
11 hands.
12                             FIFTH AFFIRMATIVE DEFENSE
13                                     (Failure to Mitigate)
14            EBMS is informed and believes, and on that basis alleges, that Plaintiffs are
15 barred from asserting any claims for damages or from seeking other relief from
16 EBMS because Plaintiffs failed to take reasonable and/or necessary action to
17 mitigate, lessen, reduce, and minimize said damages and losses.
18                             SIXTH AFFIRMATIVE DEFENSE
19                                           (Laches)
20            EBMS is informed and believes, and on that basis alleges, that Plaintiffs are
21 barred from asserting any claims for damages or from seeking other relief against
22 EBMS under the doctrine of laches.
23                           SEVENTH AFFIRMATIVE DEFENSE
24                                    (Statute of Limitations)
25            EBMS is informed and believes, and thereon alleges, that Plaintiffs’
26 complaint, including each claim and cause of action therein, is barred by the
27 applicable statute of limitations because Plaintiffs failed to file this action in a
28 timely manner.
                                                 11
     19141920.8        DEFENDANT’S ANSWER AND COUNTERCLAIM; THIRD-PARTY
     231426-10003              COMPLAINT; DEMAND FOR JURY TRIAL
        Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 12 of 87



 1                            EIGHTH AFFIRMATIVE DEFENSE
 2                                   (Contractual Limitations)
 3            EBMS is informed and believes, and thereon alleges, that Plaintiffs’
 4 complaint, including each claim and cause of action therein, is barred by a
 5 contractual limitations period previously agreed to by the parties.
 6                             NINTH AFFIRMATIVE DEFENSE
 7                                      (Lack of Causation)
 8            EBMS is informed and believes, and on that basis alleges, that Plaintiffs fail
 9 to establish how they were damaged by the acts of EBMS.
10                             TENTH AFFIRMATIVE DEFENSE
11                                            (Offset)
12            EBMS is informed and believes, an on that basis alleges, that Plaintiffs’
13 damages, if any, have been offset such that Plaintiffs have not been damaged by the
14 conduct of EBMS.
15                          ELEVENTH AFFIRMATIVE DEFENSE
16                                (Comparative Fault of Others)
17            EBMS is informed and believes, and on that basis alleges, that the matters
18 complained of in Plaintiffs’ complaint were caused, in whole or in part, by the acts
19 or omissions of third parties other than EBMS, and that any liability found against
20 EBMS must be reduced by the percentage of fault found to apply to said third
21 parties.
22                                 ADDITIONAL DEFENSES
23            EBMS expressly and specifically reserves the right to add, delete, and/or
24 modify affirmative defenses based upon legal theories, facts, and circumstances that
25 may or will be divulged through discovery and/or further investigation or legal
26 analysis of Plaintiffs’ position in this litigation.
27 / / / /
28 / / / /
                                                 12
     19141920.8        DEFENDANT’S ANSWER AND COUNTERCLAIM; THIRD-PARTY
     231426-10003              COMPLAINT; DEMAND FOR JURY TRIAL
        Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 13 of 87



 1                    INCORPORATION OF AFFIRMATIVE DEFENSES
 2            EBMS incorporates herein by reference as though fully set forth herein each
 3 and every one of the affirmative defenses asserted in answers on file to the
 4 Plaintiffs’ complaint.
 5 ////
 6 ////
 7 ////
 8 ////
 9 ////
10 / / / /
11 / / / /
12 / / / /
13 / / / /
14 / / / /
15 / / / /
16 / / / /
17 / / / /
18 / / / /
19 / / / /
20 / / / /
21 / / / /
22 / / / /
23 / / / /
24 / / / /
25 / / / /
26 / / / /
27 / / / /
28 / / / /
                                                13
     19141920.8        DEFENDANT’S ANSWER AND COUNTERCLAIM; THIRD-PARTY
     231426-10003              COMPLAINT; DEMAND FOR JURY TRIAL
        Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 14 of 87



 1            DEFENDANT EBMS’S COUNTERCLAIM AND THIRD PARTY
 2           COMPLAINT AGAINST PLAINTIFF MPH AND THIRD-PARTY
 3                      DEFENDANTS AMPS/CDS, AND ALLIANT
 4                                         PARTIES
 5            1.    Defendant, counterclaimant, and third-party plaintiff EBMS2 is a
 6 limited liability company headquartered in Billings, Montana. EBMS is a third-
 7 party administrator for employer sponsored employee healthcare plans.
 8            2.    EBMS is informed and believes, and based thereon alleges, that
 9 plaintiff and counter-defendant MPH is a California corporation with its principal
10 place of business in Salinas, California.
11            3.    EBMS is informed and believes, and based thereon alleges, that third-
12 party defendant CDS is a Florida limited liability company with its principal place
13 of business in Norcross, Georgia. EBMS is further informed and believes, and
14 based thereon alleges, that on or around August 1, 2014, CDS became a wholly-
15 owned subsidiary of third-party defendant AMPS, which, on information and belief,
16 is an Arizona corporation with its principal place of business in Peachtree Corners,
17 Georgia. EBMS is also informed and believes, and based thereon alleges, that CDS
18 conducts business in California, both on its own and through AMPS. Both CDS
19 and AMPS, on information and belief, provide administrative services related to
20 employer sponsored healthcare plans, including medical bill review pursuant to
21 Reference Based Pricing mechanisms.
22            4.    EBMS is informed and believes, and based thereon alleges, that third-
23 party defendant Alliant is a Delaware corporation with its principal place of
24 business in Newport Beach, California. EBMS is further informed and believes,
25 and based thereon alleges, Alliant is an insurance broker specializing in employee
26 healthcare plans, including employer sponsored employee healthcare plans.
27
         2
           Unless otherwise indicated, capitalized terms have the same meaning as in
28 the answer and MPH’s complaint.
                                                14
     19141920.8       DEFENDANT’S ANSWER AND COUNTERCLAIM; THIRD-PARTY
     231426-10003             COMPLAINT; DEMAND FOR JURY TRIAL
        Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 15 of 87



 1                              JURISDICTION AND VENUE
 2            5.    The Court has ancillary jurisdiction over EBMS’s counterclaim
 3 because it arises out of the same transaction or occurrence that is the subject matter
 4 of MPH’s claims against EBMS and does not require adding another party over
 5 whom the Court cannot acquire jurisdiction. Supplemental jurisdiction exists for
 6 EBMS’s third-party action because EBMS’s claims are based on, arise from, and
 7 are factually interrelated with the claims of MPH against EBMS.
 8            6.    The Court also has jurisdiction under 28 U.S.C. section 1332 because
 9 this case is between citizens of different states and the amount in controversy
10 exceeds $75,000 to each of them.
11            7.    Venue is proper in the San Jose Division of the United States District
12 Court for the Northern District of California under 28 U.S.C. section 1391(b) and
13 (c), and 29 U.S.C. section 1132(e)(2). This judicial district is the appropriate venue
14 under 28 U.S.C. sections 1391(b) and (c) because it is where the acts, omissions and
15 events giving rise to EBMS’s counterclaims occurred and where MPH conducts
16 business. This judicial district is the appropriate venue under 29 U.S.C. section
17 1132(e)(2) because this district is where the Plan members resided during the
18 relevant period.
19        FACTUAL ALLEGATIONS COMMON TO COUNTERCLAIM AND
20                              THIRD-PARTY COMPLAINT
21            8.    EBMS is informed and believes, and based thereon alleges, that prior to
22 the Self-Funded Period (defined herein as July 1, 2014 through June 30, 2017),
23 MPH provided health insurance for its full-time employees in the Salinas, California
24 area through a third-party insurer. In or about April 2014, MPH engaged in
25 discussions with Alliant to address the risks and rewards of using Reference Based
26 Pricing for self-insured plans.
27            9.    On July 1, 2014, Alliant issued a Request for Proposal on behalf of
28 MPH that set out strict requirements for plan and benefit design, including a
                                                15
     19141920.8        DEFENDANT’S ANSWER AND COUNTERCLAIM; THIRD-PARTY
     231426-10003              COMPLAINT; DEMAND FOR JURY TRIAL
        Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 16 of 87



 1 requirement that the “Facility serviced will be managed through a Reference Based
 2 Pricing program.” A true and correct copy of the Request for Proposal is attached
 3 hereto as Exhibit A and is incorporated by reference.
 4            10.   The joint response to the Request for Proposal submitted by EBMS and
 5 AMPS/CDS included, among other things, the requisite Referenced Based Pricing
 6 mechanism, which was to be implemented and managed by CDS/AMPS. MPH
 7 ultimately selected this proposal.
 8            11.   The relationship between MPH and EBMS was governed by the ASA,
 9 which EBMS and MPH executed on or around July 1, 2014. A copy of the ASA is
10 attached as Exhibit B and is incorporated by reference. The relationship between
11 MPH, CDS/AMPS, and EBMS is governed by the CDS Agreement, which MPH,
12 CDS/AMPS, and EBMS executed on or around July 1, 2014. A copy of the CDS
13 Agreement is attached as Exhibit C and is incorporated by reference.
14            12.   The ASA and CDS Agreement expired on or about June 30, 2017, at
15 which time, on information and belief, MPH returned to a fully insured healthcare
16 plan.
17            13.   On December 12, 2017, Salinas Valley Memorial Healthcare System
18 sued MPH and the Plan in Northern District Case No. 5:17-cv-7076-VKD (Salinas
19 Valley Memorial Healthcare System v. MPH Peninsula Horticulture, Inc. d/b/a
20 Rocket Farms, et al.) for alleged underpayment of medical services provided to
21 Plan members (the “SVMH Lawsuit”).
22            14.   EBMS incurred significant expenses, in among other ways, appearing
23 as a third-party defendant and responding to discovery. MPH’s third-party
24 complaint against EBMS in the SVMH Lawsuit was dismissed because MPH filed
25 it in violation of the ASA.
26                               FIRST CAUSE OF ACTION
27                      (For Contractual Indemnity against MPH – ASA)
28            15.   EBMS realleges and incorporates herein by reference each and every

                                               16
     19141920.8       DEFENDANT’S ANSWER AND COUNTERCLAIM; THIRD-PARTY
     231426-10003             COMPLAINT; DEMAND FOR JURY TRIAL
        Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 17 of 87



 1 allegation set forth above in paragraphs 1 through 14.
 2            16.   Section 9.02 of the ASA provides as follows:
 3                  The Contract Administrator [Defendant] shall indemnify
                    and hold harmless the Plan Sponsor [MPH] against any
 4                  expense, loss, lawsuit, settlement costs, penalty, damage,
                    liability, claim or judgment, including reasonable attorneys’
 5                  fees, resulting from the negligent acts or omissions or
                    willful misconduct of the Contract Administrator. The Plan
 6                  Sponsor agrees to indemnify and hold harmless the
                    Contract Administrator against any expense, loss, lawsuit,
 7                  settlement costs, penalty, damage, liability, claim or
                    judgment, including reasonable attorneys’ fees, arising out
 8                  of or resulting from the Contract Administrator’s
                    performance of its services hereunder where the Contract
 9                  Administrator has adhered to the framework of polices,
                    interpretations, rules, practices and procedures made or
10                  established by the Plan Sponsor, or has otherwise
                    performed its services without negligence or willful
11                  misconduct and, in accordance with industry practice, or is
                    being considered an entity responsible for payment under
12                  the plan as referenced in Federal Medicare Secondary Payer
                    laws and regulations. The provisions of this section shall
13                  apply to arbitration and all forms of alternative dispute
                    resolution as well as litigation. These indemnifications
14                  shall survive the termination of this Agreement.
15            17.   EBMS has incurred, and continues to incur, considerable expenses,
16 primarily in the form of attorneys’ fees, from litigation arising out of or related to
17 EBMS’s duties under the ASA. These expenses are reimbursable under Section
18 9.02 of the ASA.
19            18.   EBMS has performed its services according to the ASA without
20 negligence or willful misconduct, and in accordance with industry practice.
21            19.   EBMS is entitled to indemnification in full by MPH for any and all
22 claims, losses, damages, costs, or expenses EBMS has incurred, or will incur,
23 relating to litigation arising out of or related to EBMS’s duties under the ASA.
24                             SECOND CAUSE OF ACTION
25       (For Contractual Indemnity against MPH and CDS/AMPS – CDS Agreement)
26            20.   EBMS realleges and incorporates herein by reference each and every
27 allegation set forth above in paragraphs 1 through 19.
28            21.   Under the section titled “INDEMNIFICATION & LIMITATION OF

                                               17
     19141920.8       DEFENDANT’S ANSWER AND COUNTERCLAIM; THIRD-PARTY
     231426-10003             COMPLAINT; DEMAND FOR JURY TRIAL
        Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 18 of 87



1 LIABILITY,” the CDS Agreement provides for reciprocal indemnification between
2 EBMS, MPH and CDS/AMPS:
3                      Indemnification. Each Party3 (the “Responsible Party”)
                       agrees to reimburse, indemnify, defend and hold harmless
4                      each of the other Parties and their respective directors,
                       officers and employees (each an “Affected Party”) from and
5                      against any liability, damages, losses, costs and expenses
                       (including reasonable attorneys’ fees) incurred by any of
6                      them, or any claim, demand, charge, action, cause of action
                       or other proceeding asserted by a third party against any of
7                      them, as a result of, arising out of, or based upon an uncured
                       material breach of any covenant, agreement, representation
8                      or warranty made in this Agreement by the Responsible
                       Party.
9
              22.      EBMS has incurred, and continues to incur, considerable expenses,
10
     primarily in the form of attorneys’ fees, from litigation arising out of one or more
11
     uncured material breaches of a covenant, agreement, representation or warranty in
12
     the CDS Agreement by MPH and AMPS/CDS. These expenses are reimbursable
13
     under the CDS Agreement.
14
              23.      Pursuant to the CDS Agreement, EBMS is entitled to indemnification
15
     in full by MPH and AMPS/CDS for any and all claims, losses, damages, costs, or
16
     expenses EBMS has incurred, or will incur, relating to MPH’s and/or AMPS/CDS’s
17
     breach or breaches of any covenant, agreement, representation or warranty in the
18
     CDS Agreement.
19
                                    THIRD CAUSE OF ACTION
20
                    (For Equitable Indemnity against MPH, AMPS/CDS, and Alliant)
21
              24.      EBMS realleges and incorporates herein by reference each and every
22
     allegation set forth above in paragraphs 1 through 23.
23
              25.      As a direct, proximate and foreseeable result of the filing of the
24
     Complaint by SVMH and the within action, EBMS has been compelled to incur
25
     attorneys’ fees, court costs, and the expenses of this action and other claims and
26
     actions, and may in the future be compelled to incur additional liability, expenses,
27
28            3
                  Including Defendant, MPH, and CDS per the terms of the CDS Agreement.
                                                    18
     19141920.8           DEFENDANT’S ANSWER AND COUNTERCLAIM; THIRD-PARTY
     231426-10003                 COMPLAINT; DEMAND FOR JURY TRIAL
        Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 19 of 87



 1 and fees by reason of settlement, judgment, and/or defense. EBMS is entitled in
 2 equity and pursuant to California Code of Civil Procedure Section 1021.6 to be held
 3 harmless and to be indemnified by MPH, CDS/AMPS and Alliant, and each of
 4 them, for its costs, fees, and expenses, according to proof.
 5                                  PRAYER FOR RELIEF
 6                  WHEREFORE, EBMS prays for judgment as follows:
 7            1.    That MPH take nothing from its complaint;
 8            2.    For a determination that EBMS is entitled to contractual
 9 indemnification in full by MPH and CDS/AMPS for any and all claims, losses,
10 damages, attorneys’ fees, or expenses EBMS has incurred, or will incur, as a result
11 of its performance under the ASA or the CDS Agreement;
12            3.    For a determination that EBMS is entitled to equitable indemnity in
13 full by MPH, AMPS/CDS, and Alliant for any and all claims, losses, damages,
14 attorneys’ fees, or expenses EBMS has incurred, or will incur, as a result of the
15 conduct of MPH, AMPS/CDS, and Alliant with respect to the Plan; and
16            4.    For such other relief as this Court may deem just and proper.
17
18                                               Respectfully submitted,
19
     Dated: June 26, 2020                        LOEB & LOEB LLP
20                                               DANIEL A. PLATT
                                                 ARTHUR FELS
21
22                                               By:     /s/ Arthur Fels
                                                        Arthur Fels
23                                                      Attorneys for Defendant
                                                        EMPLOYEE BENEFIT
24                                                      MANAGEMENT SERVICES,
                                                        LLC. (misdenominated as
25                                                      Employee Benefit Management
                                                        Services, Inc.)
26
27
28
                                                19
     19141920.8       DEFENDANT’S ANSWER AND COUNTERCLAIM; THIRD-PARTY
     231426-10003             COMPLAINT; DEMAND FOR JURY TRIAL
        Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 20 of 87



1                              DEMAND FOR JURY TRIAL
2             Defendant and counterclaimant Employee Benefit Management Services,
3 LLC hereby demands a trial by jury.
4
     Dated: June 26, 2020                     LOEB & LOEB LLP
5                                             DANIEL A. PLATT
                                              ARTHUR FELS
6
                                              By:    /s/ Arthur Fels
7                                                   Arthur Fels
                                                    Attorneys for Defendant
8                                                   EMPLOYEE BENEFIT
                                                    MANAGEMENT SERVICES,
9                                                   LLC. (misdenominated as
                                                    Employee Benefit Management
10                                                  Services, Inc.)
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             20
     19141920.8       DEFENDANT’S ANSWER AND COUNTERCLAIM; THIRD-PARTY
     231426-10003             COMPLAINT; DEMAND FOR JURY TRIAL
Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 21 of 87




                              |




                       EXHIBIT A
                   Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 22 of 87


REQUEST FOR PROPOSAL
                                                                                                                                        'Alliant
                                                                                                                                        EMPLOYEE BENEFITS




                           29th
Quotes Due: Tuesday, April 29th                                              Effective Date:                   July 1,2014

Client Information

                        Peninsulcj Horticulture, Inc.
Company Name: Monterey Peninsula
Divlsions/Subsidlaries:
Divisions/Subsidiaries:              Main Location:                                                   Primary Industry:
    Rocket Farms, Inc.                                       Salinas, CA                              Grower
    Rocket Farms Herbs, Inc.                                  Pico Rivera, CA                         Grower / Packer
    Rocket Farms Greenhouse, Inc.                            Salinas, CA                              Labor
    Growers Transplanting, Inc.                              Salinas, CA                              Grower
    Steven Roberts Original Desserts (SRO)                   Aurora, CO                               Food Processing, Production, Distribution

Important Information / Client Objectives
     Alliant Insurance Services was recently retained by Monterey Peninsula Horticulture as the broker of record of their
     employee benefits program to aid in creating a solution for the July 1st
                                                                          181 renewal needs. Their medical benefits are
     current fully insured through Western Growers with a large portion of their workforce insured on a limited benefit
     program that must be eliminated at renewal.

     In addition to this challenge, several new divisions were added to the program over the course of the past 12 months,
     through the course of which it has become very evident that the out of state network coverage is not adequate for
     their new population.
          client’s objective is to establish an ACA compliant benefits program by 7/1/14, while still being affordable to both
     The client’s
     the company and they employees.
     We have done our best to provide as much information as possible to enable you to provide a proposal. We thank
     you in advance for your understanding that this is an 1  11th
                                                               1th hour request and appreciate your efforts to be as
     competitive as possible in light of the tight time constraints. Do not hesitate to reach out to us with any questions you
     may have in order to help expedite this quote request.


RFP Contact Information



                        Attn: Tiffany Behrnes
                                      Behmes                                                              Attn: Tomi Winn
                       tbehmes@alliant.com                                                               twinn@alliant.com
                      Telephone: 559.374.3563                                                         Telephone: 559.326-6379
                         Fax: 559.434.0224                                                               Fax: 559.434.0224




                                                     Alliant Employee Benefits
                                                                                  3rd
                                                         9 River Park Place East, 3rd Floor
                                                                 Fresno, CA 93720

                                                             Broker: Tomi Winn
                                                       Account Manager: Tiffany Behrnes
                                                                                Behmes




©2013 Alliant Insurance Services, Inc. All rights reserved. Alliant Employee Benefits, a division of Alliant Insurance Services, Inc.
CA License No. 0C36861
                    Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 23 of 87


                                                                                                                                        'Alliant
                                                                                                                                        ^Alliant
REQUEST FOR PROPOSAL                                                                                                                     EMPLOYEE BENEFITS




Self-Funded Quote Request Details

The client is interested in establishing an onsite clinic, initially in the Colorado plant of the SRO division, second in their
North Carolina division and will also explore the possibility of onsite or near-site clinics at additional locations if feasible.

This option will encompass a Silver plan, intended to replace the current “Hourly”,
                                                                             “Hourly”, limited benefit plan. For services that
cannot be performed in the onsite/near-site clinic or for members/company locations who do not have access to an
onsite/near-site clinic the PHCS network will be utilized for professional services. Facility serviced will be managed
onsite/near-site
through a Referenced Based Pricing program.

In addition to the Silver plan, employees will have the option of a Gold plan, intended to replace the current “Salary”
                                                                                                                   “Salary” plan.
This plan will operate as a traditional PPO, utilizing the CIGNA network with a slightly richer level of benefits.

                                                              TPA Information
      TPA under Consideration:                       EBMS
                                                     Gold Plan: CIGNA
                                                     Silver Plan: Referenced Based Pricing (Medicare +170%) / PHCS
       PPO Network(s):
                                                     (It is assumed those in the salary plan will elect the Gold plan and those in the
                                                     Hourly plan will elect the Silver plan)
       Rx Vendor(s):                                 TPA's preferred
                                                          Stop Loss Information
      Specific Deductible(s):                        $50,000 & $75,000
      Coverage under ISL                             Medical & Rx
      Coverage under ASL                             Medical & Rx
      Contract Type(s)                               12/12



Eligibility Rules

                                                                     Rule Description
                                                      All eligible Hourly and Salary Employees
                                                                     Waiting Period
                                                          First of the month following 30 days
               (Currently Hourly employees are subject to a 60 day waiting period however this will need to be modified 7/1 to conform w/ ACA)
      All employees are offered and have been offered coverage. However, please keep in mind several of these
      divisions were just brought into the program over the past 12 months. One of the frustrations the client had with the
      prior broker was their unwillingness to visit each of the locations for enrollment meetings; therefore they are
      uncertain how well the program was rolled out and/or understood by employees in certain areas. Although we have
      committed to doing this for the upcoming open enrollment period, we believe a large number of employees may
      have waived coverage because of having Medical/Medicaid.


Benefits

          See attached requested plan designs for each quote option




©2013 Alliant Insurance Services, Inc. All rights reserved. Alliant Employee Benefits, a division of Alliant Insurance Services, Inc.
CA License No. 0C36861
                    Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 24 of 87


REQUEST FOR PROPOSAL
                                                                                                                                         'Affiant
                                                                                                                                         'Alliant
                                                                                                                                         EMPLOYEE BENEFITS




Rates

          Current medical plans are fully insured with Western Growers. Please find attached a renewal
          summary illustrating the current and proposed renewal rates for each of the divisions.


Experience Reports

          As this is considered a fully insured plan by Western Growers, our access to claims experience is
          limited. Additionally, as mentioned earlier, several of the divisions entered their current policy within the
          last 12 months. We were able to obtain the following information:

                     Claims Paid from 01/01/2013 - 12/31/2014:This information has been summarized by plan
                     number with an identification if the plan was an hourly plan (limited to a $50
                                                                                                $50kk calendar year
                                                            PRO plan design). We do not have access to enrollment
                     maximum) or salary plan (traditional PPO
                     by month however have provided the current enrollment for each plan. We have also included
                     an entry date column so that you are aware of the date in which each division joined the
                     program so that you can adjust the experience accordingly.

                     Large Claims Report: The large claim report that was provided with the renewal is included in
                     this RFP package. Please read the notation from Western Growers carefully. The order of the
                     claims amounts does not reflect the diagnosis listed on the same line.

                     Group Summary Report: This report gives a monthly illustration back to August 2011 of the
                     number of enrolled employees (Single and Family), premium and paid claims.




© 2013 Alliant Insurance Services, Inc. All rights reserved. Alliant Employee Benefits, a division of Alliant Insurance Services, Inc.
CA License No. 0C36861
Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 25 of 87




                              |




                       EXHIBIT B
    Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 26 of 87




j




       EMPLOYEE BENEFIT MANAGEMENT SERVICES, INC.


             ADMINISTRATIVE SERVICES AGREEMENT


                                  for

          MONTEREY PENINSULA HORTICULTURE, INC.
                           &
          STEVEN ROBERTS ORIGINAL DESSERTS, LLC.




                                                          RECEIVED
                                                           JAN 1     2015
                                                        fbms ■- Billings
                                                        FBMS     ilungs
 Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 27 of 87




                            EMPLOYEE BENEFIT MANAGEMENT SERVICES.
                                                        SERVICES, INC.

                                ADMINISTRATIVE SERVICES AGREEMENT


          THIS Agreement
          THIS           is deled
               Agreement is daietl this 1" dev
                                   this I" ttav of
                                                of July. 2014, by
                                                   July. 2014,    and between
                                                               by ami         Monterey Peninsula
                                                                      between Monterey Peninsula Horticulture, Inc, and
                                                                                                 Horticulture, Inc. and
Steven Roberts Original Desserts. LLC.,             Rd„ Salinas, CA 93907, hereinafter referred to as the "Plan Sponsor,"
                                  LLC, 360 Espinosa Rd.,
and Employee Benefit Management Services. Inc., of 2075
                                                   2073 Overland Avenue, Billings, Montana 59102,
                                                                                              39102, hereinafter referred
to as the ''Contract
          "Contract Administrator."

          WHEREAS, The Plan Sponsor has established an employee benefit plan, hereinafter called the "Plan”,
                                                                                                     "Plan”, which
provides for payment of certain welfare benefits to and for certain eligible individuals as defined by the Plan's master plan
                                       Document'1, such individuals being hereinafter referred to as "Plan Members"; and,
document, hereinafter called the "Plan Document'',

         WHEREAS. The Plan Sponsor desires to engage the services of the Contract Administrator to provide certain
services with respect to the Plan as enumerated below;


         NOW, THEREFORE, in consideration of the mutual covenants and conditions contained herein, the parties
                                                                                                       ponies hereto
agree as follows:


SEC. I
SEC,                DUTIES AND RESPONSIBILITIES OF PLAN SPONSOR

1.0
1.011               The Plan Sponsor is the Plan Administrator and retains ultimate discretionary authority and all final
                                                                   its operation. The Contract Administrator is empowered to
                    authority and responsibility for the Plan and ils
                                          slated in this Agreement or as mutually agreed to in writing.
                    act only as expressly stated

1.02                                             final authority and responsibility in developing, and determining ill
                    The Plan Sponsor retains all tinal                                                             in
                               witb applicable law, benefit provisions, and Plan language describing such benefit provisions,
                    accordance witli
                    as
                    us outlined in the Plan Document, and, where necessary, trust document. Plan Sponsor will secure legal
                                              ftnm Plan Sponsor's legal counsel.
                    review of such documents fmm

1.03                The Plan Sponsor shall have final authority in determining issues of eligibility and coverage under the
                    Plan and claims to be paid by the Plan with the express exception of the amount of any claim eligible for
                    reimbursement.
                    reimbursement,
                                                                                                                     *
1.04
1.04                The Plan Sponsor shall have final authority as to the investment (if tiny)
                                                                                         any) and use of any assets to fund the
                    Plan.


1.05
1.03                The Plan Sponsor shall procure slop-loss coverage at levels sufficient to ensure the viability of the Plan,
                                                                                for prompt payment of all expenses incurred
                    and shall determine and maintain the funding level required fur
                    by the Plan. Such expenses shall include but
                                                             hut shall not be limited to:

                    (a)       specific and/or aggregate stop-loss
                                                        slop-loss insurance premiums;

                    (b)       other insurance premiums;


                    (c)                                     repotted and unreported claims; and
                              appropriate reserves for both reported


                    (d)       payment of benefits pursuant to the Plan.
                                      ofhenefils

1.06
1.06                The Plan Sponsor shall be responsible for collecting all appropriate contributions to the
                                                                                                          die Plan from all Plan
                    Members. Failure to  lo collect any such contributions shall not relieve the Plan Sponsor from its funding
                                                                                                                       Rinding
                    obligation to
                               lo die
                                  the Plan.




                                                                                                                         Pago I
                                                                                                                         Page
  Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 28 of 87




  1.07     The Plan Sponsor shall be responsible for taking the following actions to facilitate the proper performance
           of the Contract Administrator’s responsibilities:
                           Administrator’s

           la)      provide the Contract Administrator with a complete and accurate list of all individuals eligible
                                                     wlro
                    for benefits under the Plan, and wIk> arc enrolled in the Plan, by online entry of such information
                    nr by such other method as the parties may agree from time to time prior to the effective date;
                    or                                                                                        date:

           (b)                 Coniract Administrator, no less than monthly, of any changes in eligibility and
                    notify the Contract
                    participation. Notice of Plan Member termination must be given within thirty (30) days of the
                    termination. Under no circumstances shall credits for administrative      he retroactive beyond
                                                                          Mlminisirative fees be
                    two (2) months, or to the beginning of the current Administrative Services Agreement,
                    whichever time period is shorter;

           (c)      review, approve and distribute to all        eligible Plan Members (and return to Contract
                    Administrator when necessary) all appropriate and necessary materials and documents, including
                    but not limited to. Plan Documents, summaries of benefits, identification cards, enrollment
                                                                                 the operation of the Plan or to
                    forms, applications and notice forms as may be necessary for rhe
                    satisfy the requirements of State or Federal Jaws
                                                                 laws or regulations;

           (d)      provide lite Coniract Administrator with copies of any and all revisions or changes to the Plan
                             the Contract
                    Document as soon as is reasonably known, hut but no later than sixty (60) days before the effective
                    date of the changes, or as otherwise required under applicable law;


          (c)       satisfy any and all required reporting, required responses, and disclosure requirements imposed
                    by law and/or solicited from any and all governmental agencies;


          (f)                     uccounl(s) in the name of the Plan, in a financial institution mutually agreed upon
                    maintain bank accounl(s)
                    by the Plan Sponsor and Contract Administrator, from which checks or drafts arc issued to cover
                    expenses ofthe Plan, hereinafter referred to as the ‘’Plan
                                                                        "Plan Sponsor Account;
                                                                                      Account;”-’

          (g)                   Coniract Administrator with any additional information incidental to the Plan, as
                    provide the Contract
                    may lx                   Coniract Administrator from time to time;
                         be requested by the Contract

          (h)
          (It)      review and respond to all final internal adverse benefit determinations as may be required in the
                    Plan Document; and


          (i)       perform any non-discrimination testing on the Plan as required by law.


          G)
          (j)      provide   adequate and
                    provide adequate        timely funding
                                       and timely   funding and/or   payment toto satisfy
                                                             and/or payment                 all state
                                                                                   satisfy all          and/or federal
                                                                                                 state and/or   federal
                    regulations, including but not limited to PPACA assessments, taxes, fees, and/or penalties, state
                    or other federal agency fees, assessments, and taxes, upon llic                     dale, whether
                                                                               die applicable effective date,
                    known nr unknown at the time of executing this Agreement
                                                                      Agreement.. This provision shall survive the
                   termination of this Agreement, as  ns Plan Sponsor is solely responsible for any applicable
                   assessments, taxes, fees and/or penalties associated with the Plan or related to the Plan Sponsor’s
                                                                                                             Sponsor’s
                   requirements to offer coverage.


SEC II
SEC, H    DUTIES AND RESPONSIBILITIES OF THE CONTRACT ADMINISTRATOR

2.011
2.0       The C'onlnict                                              mlminisirative services for die
                        Admiimlralor agrees to perform the following administrative
              Contract Administrator                                                             lire Plan Sponsor
                                                                                                           Sponsor:


          (a)      assist in the preparation and printing of a Plan Document, summaries of benefits, identification
                   cards, and olher material necessary to the operation ofthe
                                                                        of lire Plan;

          (b)                                                  for payment in accordance with the Plan Document,
                   process and adjudicate all claims presented tor
                   including but not limited to reasonable investigatory work in determining claim eligibility, and
                   preparing and distributing benefit checks, and Explanation of Benefits to Plan Members and/or
                                      as applicable;
                   service providers, os




                                                                                                                I’ugc 2
                                                                                                                I’uge
  Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 29 of 87




           (c)       Contract Administrator shall review and respond to appeals made hy
                                                                                     by Plan Members of adverse
                     benefit determinations as may be required in the Plan Document.

           (d)       To the extent set forth in the Plan Document, Contract                  behalf of Plan Sponsor,
                                                                   CnnUact Administrator, on hchall'nf
                     will facilitate reviews required by an Independent Review Organization (IRO). The Contract
                     Administrator will submit all documentation regarding the appeal to the IRO and work with the
                     IRO as needed to complete its review. The Contract Administrator will pass all costs of the IRO
                     review on to the Plan Sponsor as described on Schedule A. Plan Sponsor will be responsible for
                                    alluwable reimbursements front
                     collecting any allowable
                     collecling                               from the Plan
                                                                       Plait Member;

           (c)       corresponding with Plan Members and their representatives regarding possible third-party
                     liability for expenses paid by the Plan on Plan Member’s behalf, as set forth in Schedule L.
                                                                     Member’s
                    Contract Administrator shall have no responsibility or liability for the refusal of Plan Members
                    or their representatives to reimburse the Plan for such expenses. Contract Administrator shall
                    have no obligation to take any legal action to enforce the Plan's subrogation rights:


           (f)      respond to inquiries from the Plan Sponsor, Plan Members and service providers concerning
                                                            tire Plan, though such information shall nut constitute a
                    requirements, procedures or benefits of the
                    determination of benefits that will be paid under the Plan or a guarantee or certification to
                    anyone that any amount will be paid. Benefit detenninations can only be made after
                                                                                                 alter a complete
                    claim is submitted and fully processed by the Contract Administrator, and are subject to all
                    eligibility requirements, limitations, exclusions and other provisions in effect when a claim is
                    processed;


          (g)       maintain all claim files for the Plan in accordance with Section VI hereof;


          (h)       in addition to utilization reports, prepare and provide monthly reports of contributions received
                    In
                    from the Plan Sponsor and all disbursements made from the Plan. Standard reports dial can be
                    produced by the automated claims system in use by die Contract Administrator, will be available
                                                                                                    individuals who
                    to the Plan Sponsor. These reports will be made available only to authorized Individuals
                    will protect the privacy of such information in accordance with IUPAA and other applicable
                    laws, as amended. Unless required by law, under no conditions will the Plan Sponsor use the
                    information
                    infbrmation provided In any manner that could jeopardize an individual's privacy;
                                                                                             privacy:

          (i)       once a year, provide the Plan Sponsor with an annual summary report of the operalion of its
                    Plan;

          (j)       provide information necessary for, and assist the Plan Sponsor in, preparing reports required by
                    any local, state 01 federal government pertaining to the operation of the Plan. Additional
                                                                    panics for any unusual reporting
                    compensation shall be negotiated between the parties                     repotting or disclosure
                    obligations;


          (k)       assist the Plan Sponsor with die establishment of rates and provide the Plan Sponsor with
                    information on rale structures for comparable benefit programs; and


          ((l)
            l)      obtain quotations, as requested by Plan Sponsor, for policies of insurance, if available, including
                    stop-loss or excess risk coverage and/or ancillary coverages such as life and AD&D. The
                    decision to purchase any such insurance shall be made solely by Plan Sponsor. Contract
                    Administrator makes no representations or warranties regarding the adequacy of any particular
                    coverage or carrier. Contract Administrator may receive commissions or other compensation in
                    connection with Plan Sponsor's purchase of such insurance as described in the accompanying
                    disclosure Schedule.


2.02      The Plan Sponsor may contract with Contract Administrator to provide claim payment services (run-in)
                                                                                                           (inn-ill)
          for those claims which were incurred prior to the effective date of this
                                                                              (his Agreement. A fee may be charged
          on a per transaction basis. A transaction is considered any and all activities that generate an Explanation
          of Benefit or other benefit determination.




                                                                                                                Page 3
 Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 30 of 87




 2.03        Contract Administrator shall cooperate with the Plan Sponsor in the defense of any
                                                                                            arty action arising out of
                                     Agreement. The defense of any legal action involving lite
             matters related to this Agreement,                                            the Plan shall not be the
             obligation of the Contract Administrator..


 2.04        Contract Administrator will perform the           oT filing the information reporting returns (Form
                                                  (he function of
             1099) with the IRS under the Tax Identification Number of Contract Administrator. Both the Contract
             1090)
             Administrator and the Plan Sponsor agree that
                                                      ill at the responsibility for said reporting is dial of the Plan
             Sponsor.


2.05         Contract Administrator and Plan Sponsor agree that any and all functions performed by Contract
                                                                          (o Contract Administrator acting as a
             Administrator on behalf of the Plan Sponsor do not give rise to
            ‘“fiduciary"        Phut. Both parties agree that the Contract Administrator is not a fiduciary of or for
             ■fiduciary” of the Plan.
             the Plan; that Contract Administrator does not have discretionary authority or discretionary control
                                                                                                          coiurol with
            respect to the management of the Plan; that Contract Administrator docs not exercise any authority or
            control with respect to the management or disposition of the assets of the Plan; that   dial Contract
            Administrator does not render investment advice; nnd  and with respect to the foregoing, the Contract
            Administrator has no authority or responsibility to do so.


SEC,, ni
sec   lit   FEES OF THE CONTRACT ADMINISTRATOR
3.01                     Administrator' shall receive consideration in accordance with Schedule A herein incorporated
            The Contract Administrator
            by reference or as otherwise specifically denoted on another Schedule.


3.02        The Administrative I ces must be received by the Contract Administrator on or before the IO*
                                                                                                     lO111 day of the
                                                                                          are payable in advance
            month for which they are due. The Administrative Fees described in Schedule A arc
            and may be deducted monthly by the Contract Administrator from the Plan Sponsor Account.
                                                                                            Account,

3.03        If the Plan Sponsor, for any reason whatsoever, fails to make a required fee payment by the 30*
                                                                                                        301* day of the
            month in which it is due, the Contract Administrator may:


            (a)
            fa)         after written notice to Plan Sponsor, suspend the performance of its services to the Plan Sponsor
                        until such time as the Plan Sponsor makes the proper remittance;


            (b)         charge interest to the Plan Sponsor on all past due fees at the rate of one and one-half percent
                        (II'/.%)
                        (  '/j%) per month or the                         low, whichever is less;
                                              (he maximum rate allowed by law,

            (c)         cease retroactively to the end of the month for which full
                                                                              lull payment was last received, all
                        administrative services; and/or
                        adminisiralivc

            (d)         commence termination of this Agreement in accordance with Section VIII.

3.04        In the event Contract Administrator advances any sums to a vendor or a state and/or federal agency on
            behalT of the Plan Sponsor, Plan Sponsor agrees to immediately reimburse Contract Administrator in full
            behalf
            and the remedies in Section 3.03 will apply. This provision shall survive the termination of this
            Agreement.

3.05        If the number of participants enrolled in the Plan decreases by twenty-five percent (25%) or more when
            compared to the number of participants enrolled on the effective date of this
                                                                                        (his Administrative Services
                                   AdminiMraror shall have the right to
                         Contraci Administrator
            Agreement, Contract                                        lo prospectively adjust its administrative fee
            immediately upon written notice to the Plan Sponsor. The adjustment may be made regardless of any
            rate guarantee that may be in  place for that period of time. IT
                                        In plnce                           If Plan Sponsor does not give its written
            consent within five (5) business days to the adjustment in fees, Contract Administrator may
            immediately terminate this Agreement.




                                                                                                                  I’ilgc
                                                                                                                  Page >14
 Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 31 of 87




 3.06                    Administrator shall not provide or be responsible Fur
           The Contract Administrator                                      fur the expenses and cost of legal counsel,
           actuaries, certified public accountants, consulting physicians, consulting dentists, medical and other
           review charges for special claims investigations, independent medical review services or similar services
                          the Plan Sponsor. With the exception of independent medical reviews, die Contract
           performed for lite
           Administrator shall not be authorized to engage such services or incur expense or cost dtcrcforc
                                                                                                  dicrcforc without
           the consent of the Plan Sponsor. Plan Sponsor hereby consents to reimburse Contract Administrator for
                                                    Lite Plan Sponsor for said independent medical review services
          any expense or cost incurred on behalf of lire
          as set forth on Schedule A.


.3.07
3.07      If Plan Sponsor falls to pay any undisputed fee, expense, tax, assessment, penally, and/or any other
                                                                                                         uther sum
          due under this Agreement, Plan Sponsor shall pay ail     all reasonable expenses incurred by Contract
          Administrator in collecting those sums, including reasonable attorney fees and costs.


SEC. IV
SEC       CLAIMS PAYMENT

4.01      On a weekly basis, or as otherwise directed by the Plan Sponsor, the Contract Administrator shall provide
          a list of
                 nf claims approved for payment under the Plan. The Plan Sponsor shall deposit sufficient funds in
          the Plan Sponsor Account to cover the approved claims within five (5) business days.
          Ihc                                                                                            The Contract
          Administrator shall issue
                              Issue checks from the Plan Sponsor Account to pay approved claims.

4.02      If the Plan Sponsor, for any reason whatsoever, fails to deposit sufficient funds in
                                                                                            In the Plan Sponsor
          Account within twenty (20) business days from the datcrequcsied by the Contract Administrator, or if
          the Contract Administrator has reasonable concerns regarding the Plan Sponsor's ability to sufficiently
          fund claims, the Contract Administratur
                                    Administrator may immediately, with prior notice to die Plan Sponsor,
          suspend or terminate the prescription drug card (if applicable), suspend all claims paying activities,
                                   DOL healthcare providers, participants, beneficiaries, and vendors, as
          notify PPO networks, the DOL.
          applicable and/or take other necessary legal action until sufficient and timely claims funding is
          established.


4.03      Plan Sponsor acknowledges that Preferred Provider Organization (PPO) discounts may not be available
          for any claim “ paid" outside of the terms of the PPO contract. Paid typically means processed, funded
                        “paid"
          and mailed.


4.04      Plan Sponsor acknowledges that claims must be paid according to the terms of the underlying stop loss
          contract, if applicable, or the Plan Sponsor may not be reimbursed for clnims
                                                                                   claims that may otherwise
          qualify' for reimbursement. Paid typically means processed, funded and mailed.
                                                                                 mailed,

4.05                                                          for any late filings, penalties,
          The Contract Administrator shall not be responsible lor
          flic                                                                                           lines, taxes,
          assessments, lost PPO discounts, unrealized stop-loss reimbursements, etc., that may result tiom
                                                                                                      liom late or
          inadequate funding (from any source), suspension or cessation of performance described herein.
                             (from


4.06      Contract Administrator has no financial responsibility to the Plan Sponsor, or any other party, to pay for
          any professional, hospital or other bills related to a Member. Plan Sponsor will resolve billing and
                                         wilh Providers. Upon request, the Contract Administrator will facilitate
          administrative issues directly with
          communications between Provider and Plan Sponsor to resolve billing and administrative issues.


SEC. V    LIMITS OF THE CONTRACT ADMINISTRATOR'S RESPONSIBILITY

5.01      If a claim adjudication error should be discovered, the Contract Administrator
                                                                           Administratur shall use diligent efforts
          toward the recovery of any loss therefrom. Contract Administrator shall not be required to initiate legal
          proceedings for any such recovery and shall have no liability for such errors, provided they are reasonable,
          made irt
               in good laith,
                        faith, and within
                                   williin acceptable industry standards.

5.02            undersluod and agreed that the Contract Administrator is, and shall remain, an independent contractor
          It is understood                                                                                 cumractor
          with respect to the services being performed and shall, for no purpose, be deemed an employee or
          fiduciary of the Plan Sponsor.




                                                                                                               Puxc 5-■>
                                                                                                               Page
  Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 32 of 87




 5.03      It is understood and agreed that the Contract Administrator is not a ““‘Plan
                                                                                  ‘Plan Sponsor". "Plan Administrator"
                                                                                                        Administrator*
              'Fiduciaiy" of or for lire
           or "Fiduciary"           the Plan within the meaning of the Employee Retirement Income Security Act of
           1974 ("ERISA") or applicable state law. Notwithstanding anything in the Agreement to the contrary, any
           1974
           delegation of authority or duties pursuant tn                construed by a court of law or governmental
                                                      In this Agreement consumed
                     make the Contract Administrator such a Plan Administrator or fiduciary shall be null und
           agency to moke                                                                                 and void,
           and such duties are hereby retained by the Plan Sponsor. Accordingly, the services to be performed by
                    Adrninistratnr shall be limited to the ministerial services set forth in this Agreement and the
           Contract Administrator
           performance by Contract Administrator of such services shall be subject to review by the Plan
                                                                                                    Plnn Sponsor.

5.04      The Contract Administrator shall have no responsibility, risk, liability or obligation for the funding of the
          Plan. The responsibility and obligation for funding the Plan shall be solely and totally the responsibility of
          the Plan Sponsor. Contract Administrator shall have no linal
                                                                     final discretionary authority or control over the
          management or disposition of Plan assets, and no authority over, or responsibility for, Plan administration.
          Contract Administrator is neither the Plan Sponsor or Plan Administrator, nor a provider of health care
          services. Contract Administrator shall have no responsibility for any insurance coverage relating to the
          Plan, Plan Members, or Plan Sponsor,
                                      Sponsor; or die nature or quality of professional health services rendered to
          Plan Members.

5.05
$.05      Contract Administrator and Plan Sponsor shall each be solely responsible for compliance with all laws,
                                                                                                            laws.
          rules and regulations that arc                                        (hem and their own pcrfonnancc
                                     are now or hereafter applicable to each of them                 performance
                 (his Agreement. Contract Administrator shall not be responsible for establishing or maintaining
          under this                                                                                     mainlaining the
          Plan or ensuring the Plan Sponsor is in compliance with  witli applicable Stale or Federal legal requirements,
          nor shall Contract Administrator be an entity that is responsible for payment under the Plan or for
          payment of any Fees,fees, assessments, penalties or taxes, regardless of whether such fees, assessments,
          penalties or
                     nr taxes arc assessed against die Plan, the Plan Sponsor, or die Contract Administrator on behalf
                  Plnn Sponsor, the Plan Sponsor shall, in its sole discretion, determine die source of funding for
          of the Plan
          such fees, assessments, penalties, or taxes, and Shall assume all liability for the appropriateness of use of
          Plan assets or Plan Sponsor general fluids
                                                Hinds to pay such fees, assessments, penalties and taxes.


5.06      it                  die Plan Sponsor that the Contract Administrator
          It is understood by lire                               Administmtor is not an insurance company,
                                                                            Hrm or actuarial lirm.
          Investment advisor, plan administrator, fiduciary, custodian, law firm             firm.

5,07      Contract Administrator shall, when requested by Plan Sponsor, assist Plan Sponsor wilh    (he application
                                                                                               with the
          for stop-loss insurance including completion of required disclosure documents.
                                                                              documents, If Contract Administrator
          has provided administrative services under this or a prior Agreement in Use die twelve (12) consecutive
          months prior to the application for stop-loss insurance then Contract Administrator will complete the
          disclosure documents based on claims it has adjudicated and information it has received through
                                              Administrator has not provided mlmimstnuive
          utilization review. If the Contract Administrator                     administrative services during the
          prior twelve (12) consecutive month period, then it bus  has no responsibility for the completeness of
          information submitted on the disclosure document.


5.08      in the event Contract Administrator does not procure stop-loss insurance for Plan Sponsor or assist Plan
          In die
          Sponsor in such procurement. Plan Sponsor shall indemnify and hold harmless Contract Administrator
                  respeciive officers, partners, employees and agents from and against nny
          and its respective                                                           ruiy and all expenses,
          claims, settlement costs, penally, damages, judgments,, attorney's fees, actions or causes of action
          whatsoever to the extent that such results from the slop-loss carrier, stop-loss coverage, or lack thereof,
          andtor in any way connected with any act, failure to act. the performance of and/or failure to perform
          and/or
                   aJI obligations by or related to the
          any and all                               die stop-loss coverage selected and procured by the Plan
          Administratoi/Sponsot or its Broker/agent. This provision shall survive the termination of any
          Administralor/Sponsot
          applicable stop-loss policy and/or contract as well as this Agreement.


5.09      Contract Administrator, on behalf of the Plan Sponsor, has            perform the required duties and
                                                                 hits agreed to perfonn
                                                        with regard to and as defined by the Medicare
          act as the Responsible Reporting Entity (RRE) wilh
                          Mandatoiy Reporting Provisions in Section III of the Medicare. Medicaid, and
          Secondary Payer Mandatory
          SCI HP Extension Act of 2007.
          SCKIP                                            the Contract Administrator is unable to report timely,
                                              In the event die
          accurate              as required
                   Information, as
          accurate Information,    required by
                                            by law, due to
                                               law, due    the Plan
                                                        to the      Sponsor's failure
                                                               Plan Sponsor's failure to         timely and
                                                                                         provide timely
                                                                                      to provide        and
          accurate information, the Plan Sponsor agrees to hold the Contract Administrator harmless and
          indemnify the Contract Administrator for any and all resulting penalties and/or damages.
          indemnity




                                                                                                                IPuac
                                                                                                                 ’ligc 6
  Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 33 of 87




 SEC.
 SEC, VI     RECORDS

 6.01
 6.01        The Contract Administrator shall maintain
                                              maimuin Tor seven (7) years following receipt or until they are provided
             to Plan Sponsor as provided in Section 8.04 below, in either electronic or paper form, nil records and files
             in conjunction with the administrative services to be performed hereunder. The term "records and files"
            shall include, but shall not be limited to, the claim files, unissued and canceled checks,
                                                                                               cheeks, bank statements,
             copies of stop-loss applications and contracts, and copies of the account ledger sheets of the applicable
             bank accounts.


6.02
6.02        During normal business hours, individual claim files shall be available for inspection and copying by the
             Plan Sponsor and at Hie
                                 die Plan Sponsor's expense, if appropriate releases and authorizations from all
            applicable claimants are executed and presented to the Contract Administrator or an appropriate Business
            Associate Agreement is in place.


6.03
6.03        The Contract Administrator shall, within thirty (30) days following written notice from the Plan Sponsor,
                  the Plan Sponsor, or an authorized agent, to inspect or audit relevant records and files maintained by
            allow lite
            the Contract Administrator, al lhethe administrative office of the Contract Administrator, during normal
            business hours. The Plan Sponsor shall be liable for any and all fees charged by the auditor. Any such
            agent or auditor dial has access to the records and files maintained by the Contract Administrator shall,
            prior to beginning such inspection or audit, sign a written Business Associate Agreement and an
            agreement regarding the use of proprietary and confidential information
                                                                             Information and lhe              lhe Contract
                                                                                               the right of the
            Administrator to review and respond to the agent's or auditor's final report. Plan Sponsor agrees it will not
                              eniily to perform what can be categorized as a "contingency
            contract with any entity                                          '‘contingency audit"       whiclt an auditing
                                                                                             audit’' (in which
            firm will retain a dollar percentage fee from claims they believe have been paid in error) or "database
            audit" (in which claims oreare screened against a database) of records and files maintained by Contract
            Administrator.


SEC. VII
SEC,        TERM OF AGREEMENT
7.01
7.01                                                 12:011 a.m. on the 1* day of July. 2014, and shall remain in effect
            This agreement shall become effective al 12:0
                                      In Section VIII of this Agreement.
            until terminated pursuant lr>


SEC,
SEC. VIII
     VHI    TERMINATION

8.01        Tins Agreement may be tei
            This                      min tiled:
                                  teiminalcd:

             (a)
             (a|                                                              lo the other parly at least furty five
                      by either parly by giving written notice of non-rcncwul to
                      (45) days prior to the cud of the then current term;


            (b)       immediately by the non-breaching
                                         non-brcaching party in the event the breaching party tails to correct a
                      material breach to
                                       lo lhe             salislaciion of the non-breaching patty
                                          the reasonable satisfaction                        pany within fifteen (15) days
                                           parly receives written notification of breach from the non-breaching party;
                      after the breaching pally

            (c)      simultaneously upon the Chapter 7 bankruptcy filing of the
                                                                            lhe Plan Sponsor and/or the Plan
                     Administrator;
                     Administrator:


            (d)      upon written agreement of lhe
                                               the parties; or

            (e)           the termination of the Plan.
                     upon lhe


8.02
8.02          penally for early termination will apply, equal to die
            A penalty                                                               Pees listed on Schedule A and
                                                                 the Administrative Fees
            payable for the remainder of the required forty five (45) day nolice
                                                                          notice of termination.

8.03        Application of this Agreement to any slate or jurisdiction may be prospectively discontinued by either
            party as of the dale      party determines that it will be penalized, by such state or jurisdiction, for
                            date such parly
            performance of its
                           Its responsibilities under this Agreement.




                                                                                                                   Page 7
                                                                                                                   Huge
  Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 34 of 87




 8.04      Upon termination by either party, the Contract Administrator shall, within sixty (60) days, deliver to the
           Plan Sponsor a paid claims analysis, abbreviated case management summaries (if applicable), complete
                                ns well as a complete and final accounting of the financial status of the Plan if
           eligibility listings as
           applicable. The cost of producing additional reports shall he the rresponsibility
                                                                                esponsibility of the Plan Sponsor. The
           Contract Administrator shall retain, for seven (7) years after termination of this Agreement, all records and
           tiles, in either paper or electronic form, in accordance with standards of insurance record keeping. If the
           Plan Sponsor desires copies of all records and files,
                                                               liles, Plan Sponsor shall allow Contract Administrator
           reasonable time in which to duplicate this material and will reimburse Contract Administrator for
           reasonable costs incurred in its retrieval and duplication.    If the Plan Sponsor desires possession of the
           records      liles, the Contract Administrator shall, upon the request and at the expense of the Plan
           ■vcords and Illes,
           Sponsor, arrange for die delivery of this material to the Plan Sponsor or its authorised
                                                                                         authorized agent. Upon receipt
           of ail records and files, the Plan Sponsor agrees to defend, indemnify and hold harmless the Contract
           Administrator, its directors, officers, representatives and employees against any and all claims, lawsuits,
           setllemcnls. judgments, costs, penalties, damages and liabilities, including attorneys*
           settlements,                                                                 attorneys' fees, resulting from,
           or arising out of or in connection with, any function of the Contract Administrator under this agreement or
                                                                 ol'ihe
                                           Ihe Plan.
           with a claim for benefits under the           Tire Plan Sponsor further understands and agrees that, upon
                                                          Adminislrator is forever released from all liability, loss or
           receipt of the records and files, the Contract Administrator
           damage arising from any subsequent audit.


8.05       Upon termination of this Agreement, and for on
                                                       an additional fee, the Plan Sponsor and Contract
           Adminislrator may enter into a subsequent agreement whereby Contract Administrator will provide run
           Administrator                                                                                   run­­
           out claim payment services for claims received after the termination
                                                                    tcrminnlion of this Agreement, but incurred prior
           to termination of this Agreement. The Contract Administrator may require payment in advance, and
           services will he provided only to
                                          lo die extent dial                       sufficient and timely funding of
                                                        Dial Plan Sponsor provides sufficienl
           claims payments.


8.06       Within four (4) months following termination, when requested by the Plan Sponsor, Contract
           Administrator' shall deliver to the Plan Sponsor, data related to assist          Sponsor’s completion of
                                                                             assis! the Plan Sponsor’s
          Form 5500.


8.07      After termination of this
                               tin's Agreement and upon receipt of any funds received by the Contract Administrator
                                          tire Contract Administrator may keep all or a portion of said funds to the
          on behalf of the Plan Sponsor, the
          extent that any amounts are due to the Contract Administrator for
                                                                        tbr the services discussed lierein.

8.08      Upon termination of this Agreement all duties and responsibilities of die   the Contract Administrator shall
          cease unless specifically addressed widiin
                                              within this agreement or as set forth in a separate run-out
                                                                                                  run-nut Agreement.


■SF.C:.
SEC. IX   MISCELLANEOUS

0.011
0.0       This Agreementshall
          This Agreement shall be  governed by
                                be guverned by the   lawsofthe
                                                the laws of (he Stale of Montana or,
                                                                State ofVIonlaoa     whereapplicable,
                                                                                 or, where applicable, Federal
                                                                                                       Federal law.
                                                                                                                law.

9.02      TheContract
          The Cunlnicl Administrator
                       Administrator shall
                                     shall indemnity
                                            indemnify and
                                                      and hold
                                                          bold harmless
                                                               harmless the
                                                                         the Plan
                                                                             Plan Sponsor
                                                                                  Sponsoragainst
                                                                                          against any
                                                                                                  any expense,
                                                                                                      expense, loss,
                                                                                                                loss,
          lawsuit, settlement costs, penalty,
                                      penally, damage, liability, claim ornr judgment, including reasonable attorneys'
          fees, resulting from the negligent acts or omissions or willful misconduct of the Contract Administrator.
          The Plan Sponsor agrees to indemnify and hold harmless the Contract Administrator against any expense,
          loss. lawsuit, settlement costs, penalty, damage, liability, claim or judgment, including reasonable
          loss,
          attorneys' fees, arising out of, or resulting from the Contract Administrator's performance of its services
          hereunder where the Contract Administrator has adhered to the framework of policies, interpretations,
          rules, practices and procedures made or established by the Plun Sponsor, or lias       otherwise performed iLs
                                                                                             has otheiwise            its
          services without negligence or willful misconduct and. in accordance with industry practices, or is being
          considered an entity responsible for payment under the die Plan, as
                                                                           os referenced ill
                                                                                         in Federal Medicare Secondary
          Payer laws and regulations. The provisions of this   (his section shall apply to arbitration and
                                                                                                       arid all forms of
          alternative dispute resolution as well as litigation, fhese indemnifications shall survive the termination of
          this Agreement.


9.03               Adminislrator shall not be responsible or obligated foi
          Contract Administrator                                       fui the
                                                                           tire investment of any assets or funds of
          the Plan.




                                                                                                                 Pngc
                                                                                                                 Page 8
 Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 35 of 87




9.04                   ihe Plan, and
          Payments to the            oilier Plan obligations., may pass through Contract Administrator's non-interest
                                 ami other
          bearing disbursement account as a matter of convenience and for efficiency. Contract Administrator will
                                                                                                          charges .
          incorporate sound business practices and be responsible for reasonable internal audits. Banking citarges
                                                              (lie responsibility of the Contract Administrator.
          incurred in the ordinary course of business will be lite


9.05                                        Schedule(s) and any Amendments, constitutes the entire Agreement
         Tills Agreement, together with the Schedules)
         Tltis
         between Contract Administrator and                           to the subject matter hereof, and
                                        ami Plan Sponsor with respect lo
         supersedes all prior proposals, discussions, negotiations, and writings between the parties relating to such
         subject matter.     This Agreement may only be modified in writing and executed by authorized
         representatives of both Contract Administrator and Plan Sponsor.


9.06
9.06     If
          Ifany provision of
            any provision  ofthis
                              this Agreement  is held
                                   Agreement is       to be
                                                 held to be illegal
                                                             illegal or unenforceable by
                                                                     or unenforceable             ofcompetent
                                                                                            court of
                                                                                      by aa court    competent
         jurisdiction, the remaining provisions shall remain in effect and the illegal or unenforceable prevision
                                                                                                          provision shall
          be modified so as to conform to the original intent of this Agreement to the greatest extent legally
         permissible.
         pennissible.

9.07
9.07     The obligations of either
                               cither Contract Administrator or Plan Sponsor under this Agreement, shall be
                                                                                   parly. The term "force majeure”
         suspended during the continuance of any force majeure applicable to the party.                      majeure"
         shall mean any cause not reasonably within the control of the party claiming suspension, including,
                                       Cod, industrial disturbance, war, riot, weather-related disasters, earthquake,
         without limitation, an act of God,
         governmental action, and unavailability or break down of equipment. The parly claiming suspension
         under this provision shall take reasonable steps to resume performance as soon as possible without
         tinder
         incurring unreasonably excessive costs. If a force majeure suspension affecting
                                                                                       a (feeling one of
                                                                                                       uf the parties
         continues for more than thirty (30)    days, the other parly may elect to immediately terminate this
                                           (30] days.
         Agreement by written notice on any business day thereafter.


9.08              parly may assign its rights or duties under this Agreement without the prior written consent of the
         Neither party
         other, except that either parly may assign this Agreement to a subsidiary or affiliate of that party and may
         subcontract certain duties to non-affiliated third parties, provided that such assignments and subcuntrocls
                                                                                                         siibcontracls
         shall not relieve such party of any obligations or liability under this Agreement. This Agreement shall behe
         binding upon and inure to the benefit of the parties' respective successors and permitted assigns.

9.09
9.09     Any failure by a party to enforce or require performance by the other party of any of the terms or
         conditions of this Agreement shall not constitute a waiver or a breach of any such term or condition
         thereafter occurring.


SEC. X
SEC,     PROVISIONS REQUIRED BY STATE STATUTES

10.01
10.01    Montana Code Annotated 33-17-6112 requires that the following provisions be included in this Agreement,
         t hese provisions shall be disregarded and inapplicable unless they relate to state-regulated functions
         these
         pcrlbrmed by the Contract Administrator for this particular Plan.
         performed


         (a)       All insurance
                       insuiance charges or premiums collected by the
                                                                  tbc Contract Administrator, on behalf of the
                   Plan Sponsor, and return premiums received from the Plan Sponsor, shall be held by the
                   Comracl Administrator in n
                   Contract                                       Such funds shall be immediately remitted to the
                                            a fiduciary capacity. Stich
                          entitled In
                   person entiiled to them or deposited promptly in a fiduciary bank account established and
                   maintained by the Contract Administrator. The Contract Administrator shall cause the bank, in
                   which the fiduciary account is maintoined,
                                                  maintained, to keep records clearly recording the deposits in and
                                                              Ihe Plan Sponsor. The Contract Administrator shall
                   withdrawals liom such account on behalf of the
                  promptly obtain and keep copies of all such records and, upon request of the Plan Sponsor, shall
                  furnish copies of such records pertaining to deposits and withdrawals on behalf of the Plan
                  Sponsor.


                  The Contract Administrator shall not pay any claim by withdrawals from such fiduciary
                                                                                               tiduciaiy account.
                  Withdrawals from such account shall be made, as provided in this agreement, for:

                             (I)
                             (1)                   to the Plan Sponsor;
                                       remittance io
                             (?.)
                             (2)       deposit in an account maintained in the name of the Plan Sponsor;
                             (3)                to and deposit in a claims paying account;
                                       transfer lo




                                                                                                                   Pape >J
                                                                                                                   Page
   Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 36 of 87




                                       (4)       payment of commissions, fees, or charges; or
                                       (5)       remittance of return premiums to the person entitled to the premium.


                  (b)
                  (h)                     certillcsites, booklets, termination notices, or other written communications
                            Any policies, certificates,                                                                                      i
                            delivered by the Plan Sponsor to the Contract Administrator for delivery to Plan Members shall
                                                                                                                                             i
                            be delivered promptly after receipt of instructions to do so.


                  (c)       Compensation to the Contract Administrator where the Contract Administrator adjusts or settles
                            claims, shall in no way be contingent on claim experience. This shall not prevent the
                            compensation of the Contract Administrator from being based on premiums or charges collected
                            or number of claims paid or processed.


SEC. XI
SEC.XI            DISPUTE RESOLUTION

 11.01            Plan Sponsor and Contract Administrator will meet and confer in an attempt to resolve any dispute
                  arising out of or relating to this Agreement. A dispute not resolved within 60 days of this meeting will
                  be submitted to mediation, which will be held in In Billings, Montana in accordance with the American
                                            “AAA") Rules of Procedure for Mediation. A single mediator, cither mutually
                  Arbitration Association ((“AAA'’)
                  selected by the parties or AAA and having at least 10 years' legal experience in healthcare, including
                  but not limited to self-funding and ERISA, will mediate the dispute. If the dispute is not resolved
                                                                        alt legal and equitable remedies otherwise
                  through mediation, the parties will be free to pursue all
                                       hnwever that any action taken or remedy sought must be initiated within one year
                  available, provided, however
                         parlies’’ first meeting to resolve the dispute.
                  of the parties


SEC. XM
     XII          SCHEDULES TO THE AGREEMENT
                                   AGREEMENT’

12.01             fhe Schedules attached hereto, become part of
                  I'hc                                       or the body of tills
                                                                            this Agreement, and are herein incorporated by
                  reference when selected by the Plan Sponsor. Schedules or Amendments subsequently executed by both
                                                            part of the body of this Agreement and incorporated herein.
                  parties and attached hereto, shall become pait

IN WITNESS THEREOF the Parties hereto sign their names as duly authorized officers and have executed this Agreement.




PI,AN SPONSOR:
PLAN                                                            CONTRACTADMINISTRATOR:
                                                                CONTRACT ADMINISTRATOR:


Monterey Peninsula Horticulture, Inc./                           Employee Benefit Management Services. Inc.
Steven Roberts Origit    Jesserts, U.C.


                                                                 By:....................................................... ....

            CFO
Its:                                                             Its:        President




                                                                                                                                   Page 10
     Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 37 of 87




                                                     SCHEDULE A

                                                           FEES


A.       In accordance with Section HI of the Administrative Services Agreement, the Plan Sponsor agrees to pay to the
         Contract Administrator the following Administrative Fees:




B.      Plan Sponsor agrees to remit die
                                     the following amounts to Contract Administrator ar
                                                                                     or its designee for services performed
        by certain vendors on behalf of the Plan Sponsor or Plan. Unless noted otherwise in Section C below. Contract
        Administrator shall forward all amounts received to the appropriate vendor or vendor account
                                                                                             account.




C.       The
        The   Plan
            Plan   Sponsor
                 Sponsor   acknowledges
                         acknowledges    and
                                       and   agrees
                                           agrees   that
                                                  that   the
                                                       the   Contract
                                                           Contract   Administrator
                                                                    Administrator   may
                                                                                  may   receive
                                                                                      receive   additional
                                                                                              additional   compensation
                                                                                                         compensation in in
        connection with services provided to Plan Sponsor from sources other than the Plan Sponsor or Plan. Conlracl
                                                                                                                Contract
        Administrator may receive any of die following;
                                             following:

        I. Wrap
        1.      Networks;
           WrapNetworks:


        The Contract Administrator contracts with wrap network arrangements for discounted pricing of non-nerwork
                                                                                                                non-network
        claims. If a wrap network is utilized on claims for Plan Sponsor, Ihe Contract Administrator will retain a portion of
                                                                 Sponsor. the
        the fee to offset administrative expenses including claims data analysis, EDI
                                                                                  F.DI Routing and processing services.

                   NegotiationServices:
            ClaimsNegotiation
        2. Claims              Services:


        I he Contract Administrator contracts with certain entities to perform large claim negotiation services. if a large
                                                                                                       services, If
        claim negotiation service is utilized on claims for Plan
                                                            Plait Sponsor’s Plan, the Contract Administrator will retain a
                                                                  Sponsor’s
        percentage of Ihe total savings realized and paid by Plan Sponsor under Section B up to a maximum of 25%, for
                                                  related communications with die
        claims processing and coordination, and rcluted                           provide!. Plan participant and applicable
                                                                              the providei.
        carriers.




                                                                                                                      Page 11
     Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 38 of 87




             PBiVI Services and Audit Support:
          J. PBM


          1'hc Contract Administrator contracts with PBM vendors to provide prescription drug benefits for Plan Sponsor
          The                                                                                                             ’s
                                                                                                                  Sponsor’s
          Plan. in
          Plan, In conjunction with the services provided to Plan Sponsor by the PBM. Contract Administrator provides client
          support services, benefit design assistance, auditing services, data integration
                                                                               Integration services, On line Health portal and
          decision support, PBM Contract Negotiation, PBM market check analysis, implementation and benefit setup
          transfer, member communication development, data files, plan consultation, appeals coordination, coordinated
          review of medical necessity in certain instances, issue resolution support and coordination, eligibility audits, real
          time/ same day updates to online health portal, and other related suppott
                                                                               support services. For EBMS
                                                                                                     F.BMS Preferred PBM
                      Controci Administrator receives funding directly from the PBM vendor for such service support.
         vendors, the Contract


 D,
 D.     Plan Sponsor authorizes Contract Administrator to deduct the administrative fees for each month from the Plan
         Sponsor Account. The Contract Administrator shall also be authorized to deduct any applicable taxes, fees,
         assessments and or penalties from the Plan Sponsor Account upon prior notice to the Plan Sponsor.


Er.r.
E                                                    month's estimated fees shall be payable on or before the effective date of
          A binder fee of N/A representing the first month’s
         this Agreement.

F,
F.       An initial one-time set-up fee of N/A for eligibility loading, plan building and other services, shall be payable prior
         to commencement of services under this agreement.




H.       Additional Administrative Fees may be reflected on the applicable Schedule.


I.
i.                     Rites outlined in Schedule A shall be renewed and revised as necessary, but in no event less than
         The fee and rates
                                                    parties.
         annually to be mutually acceptable to both patties.


Effective Date:   July I. 2014



PLAN SPONSOR:                                                   CONTRACT ADMINISTRATOR:


                   Horticulture, Inc./
Monterey Peninsula Horticulture.




                  CFO                                           Its:      President




                                                                                                                RECEIVED
                                                                                                                RECEiVED ~
                                                                                                                         ~~
                                                                                                                  JAN4 <2<2 2015
                                                                                                                  JAN-4
                                                                                                            EBMS - Billings
                                                                                                                    illings
 Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 39 of 87




                                                       SCHEDULE B


                                                           COBRA

The Plan Sponsor requests that the Contract Administrator provide certain services in compliance with the requirements of the
Consolidated Budget Reconciliation Act (COBRA) as amended, and all related regulations with respect to the Plan Sponsor's
COBRA responsibilities in consideration of the following:


DUTIES AND RESPONSIBILITIES OF PLAN SPONSOR

    A.   Notify the Contract Administrator in writing, of all Plan Members eligible under the Plan.


    B.   Notify the Contract Administrator of certain qualifying events, in writing, within thirty (30) days of the occurrence
         of a qualifying event, including but not limited to a covered employee's end of employment, a covered employee's
         reduction of hours of employment, death of a covered employee, commencement of a proceeding in bankruptcy
         with respect to die employer, or the covered employee becoming entitled to Medicare benefits (under Part A, Part B,
         or both). Said Notice shall contain sufficient information to satisfy the requirements as set
                                                                                                   sel forth in the Act.

    C.   Forward any necessary information and/or documentation on to Contract Administrator applicable to a Plan
         Participant and/or a Plan Beneficiary and a Qualifying Event.


    D.
    0.   Assist Contract Administrator in obtaining any necessary information and/or documentation applicable to a Plan
                                 Beneficiaiy.
         Participant and/or Plan Beneficiary.


    E.   Notify- Contract Administrator of any Plan Participant and/or Plan Beneficiary address change.
         Notify


    F.   If applicable, forward the necessary COBRA premium on to the Contract Administrator.

    G.   Report any deficiencies or unmet requirements to the IRS on Form 4980(b).

    H.   From time to time, additional notices may be required by federal or state law. Plan Sponsor is responsible for
         providing these additional notices. Contract Administrator will provide the notices for an additional fee to be
         determined.


DUTIES AND RESPONSIBILITIES OF CONTRACT ADMINISTRATOR

    A.                                         documentation, Contract Administrator shall provide each Plan Participant and
         Upon receipt of complete eligibility documentation.
         all applicable Plan Beneficiaries with written initial notice of his or her continuation coverage rights under the Plan.

    B.   Following notice of a Qualifying Event. Contract Administrator will notify all Qualified Beneficiaries of
         continuation coverage rights and premium amounts.

   C.    Contract Administrator shall receive elections and premiums from Qualified Beneficiaries, track all premium
         payments received, and provide telephonic assistance for inquiries on COBRA benefits.

   D.    Contract Administrator shall notify Qualified Beneficiaries of rate changes, the unavailability of COBRA, and
         COBRA termination.


COMPENSATION




                                                                                                                           Pago
                                                                                                                           Page 13
  Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 40 of 87




          Dite: Juiv
Effective Drte: July I.I.-20I4
                        -2014



PLAN SPONSOR;
     SPONSOR:                             CONTRACT ADMINISTRATOR:

Monterey Peninsula Horticulture, Inc.
Steven Roberts jOtifcfaj
       Roberts  Qrteinat ftoserts. LLC.

By:

Its;             CFO




                                                                         JA*l’“T W   0;5
                                                                                     ?
                                                                    II          ^
                                                                                ~  ^   Ii
                                                                    1i EBMS -- B
                                                                               Bilungs 1I
                                                                                ilungs
     Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 41 of 87




                                                       SCHEDULE C

                                     FIDUCIARY DISCLOSURE STATEMENT

 A.     Prohibited    TransactionClass
         ProhibitedTransaction     ClassExemption     84-24(PTE
                                         Exemption84-24      (PTE84-24),         issuedbybytire
                                                                    84-24),asasissued         tireDepartment
                                                                                                   DepartmentuTUibor,   pennitsthe
                                                                                                              ul'Uibor,permits   the
         receipt of reasonable compensation by certain enumerated interested parties for services rendered if proper
         disclosure is given and the transaction is approved by appropriate independent Plan fiduciaries. PTE 84-24 requires
         that the transaction
                  tnuisactinn be at arm's length and in the best interest of Plan participants. This notice serves to satisfy the
         disclosure requirements of PTE 84-24.
                                           84-24, if applicable to Plan Sponsor.

         1,        Description of Transaction:
                   Excess-loss Reinsurance Contract
                   Life Insurance


         2.                insurer:
                   Name of Insurer:
                   Stop Loss Insurance Services.
                                       Services, Inc,
                                                 Inc.
                   Lincoln Financial Group

         .1,
         1,         X        The Contract Administrator is not affiliated with the Insurer whose contract is being
                   recommended and is not limited by any agreement with the Insurer.


                   ___
                   ___       The Contract Administrator is affiliated with the Insurer whose contract is being recommended
                   or is limited by an agreement with the Insurer. Explain:


         4.        Sales Commission (expressed as a percentage of gross annual premiums). If override
                                                                                             ovenide commissions apply,
                    explain below:


                   0%

         5,
         5.        Description of any additional charges, lees, discounts, penalties or adjustment incurred by the Plan or
                                 incnrrcd by the Plan under the insurance company policy or contract.
                   which may be incurred

        t>.
        i>.        Contract Administrator may receive additional compensation from the Insurer in die
                                                                                                  the fonn of a production
                   bonus, service fees, override commissions or a profit sharing arrangement. Such compensation may be
                   based upon Conuact Administrator's potential volume uf business with the Insurer, the overall profitability
                          Insum 's business, or other similar factors. The amount of such additional compensation, if any,
                   of the Insurer's
                   will not be known until the end of the agreement period with the Insurer.
                   svill                                                              Insurer, Information regarding such
                   additional compensation, insofar as it relates to Ute
                                                                     the Plan, will be available for the Plan fiduciaries' review
                   allcr
                   alter such amounts have been determined.


LT
Q.      Contract Administrator may receive interest from banks on account balances, and compensation from
        phaimaceutical   manufacturers, health care providers, managed care service providers. PPOs, HMOs. large case
        phaimaceutieal inanufnctureis,
                          Such compensation may be based upon utilization of related products and services. Contract
        negotiators, etc. Stich
        Administrator will retain such compensation to the extent necessary to reasonably compensate Contract
        Administrator for its costs resulting from such utilization. The amount of such additional compensation, if any, will
        be known only periodically. Upon the Plan Sponsor's reasonable request, information regarding such additional
                                            to the Plan, will be available for the Plan Sponsor's review alter such amounts
        compensation, insolar as it relates Io
        have been determined.


C,                   Administrate! will forward to the
        The Contract Administratoi                 tlte Plan Sponsor 100% of all rebates received from the Plan Sponsor's
        contracted PBM. Plan Sponsor acknowledges and agrees that (hat in the event Plan Sponsor fails to timely fund any
        claim obligations, as set forth in the Agreement or the applicable PBM Agreement, Contract Administrator may,
        alter written notice to the Plan Sponsor, withhold any and all rebates from Plan Sponsor and apply said rebates to
                                                                                                                        tu
        the unfunded claims.
  Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 42 of 87




I hereby
  hereby acknowledge
           acknowledge that,
                         that, in
                               in my
                                  my capacity
                                      capacity uas an
                                                    an independent
                                                       independent fiduciary
                                                                     fiduciary with
                                                                                with authority to act
                                                                                                   act on
                                                                                                       on behalf
                                                                                                          behalf of
                                                                                                                  of the
                                                                                                                     the Plan,
                                                                                                                          Plan, 1I have
                                                                                                                                   have
received the
received      above information
          the above  information concerning    the above
                                  concerning the   above transactions
                                                          transactions and     approve the
                                                                        and II approve     transactions on
                                                                                       the transactions     behalf of
                                                                                                         on behalf of the  Plan. 11 am
                                                                                                                       the Plan.    am
not an insurance
not an  insurance agent
                   agent or          pension consultant
                             broker, pension
                         or broker,                       or Insurance
                                              consultant or   Insurance company     Involved in
                                                                         company Involved        the transaction.
                                                                                              in the transacdon. Further,
                                                                                                                   Further, II will
                                                                                                                               will not
                                                                                                                                    not
receive  any compensation
receive any  compensation or    other consideration,
                            or other                  directly or
                                      consideration, directly     indirectly, for
                                                               or indirectly,     my own
                                                                              for my       personal account
                                                                                      own personal            from any
                                                                                                     account from   any party  dealing
                                                                                                                         party dealing
with the
with the Plan
          Plan in
               in connection
                  connection with
                              with the
                                   the transaction.

Effective Date:
          Date: July I.20H
                     1.2014




PLAN SPONSOR:                                                        CONTRACT ADMINISTRATOR:

Monterey Peninsula Horticulture, Inc.                                Employee                     'ices, Inc.
                                                                     Employ Benefit MapagenjajtMFvices,


                                                                     By:

Its:             CI=Z>                                               Its:




                                                                                                                             ;/•


                                                                                                                                      .BlU.'voSj
     Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 43 of 87




                                                       SCHEDULE E

                                                    HIPAA SERVICES
 The Contract Administrator will provide services with respect to die
                                                                  the Plan Sponsor’s responsibilities in compliance with the
                                                                           Sponsor’s                                     (lie
 requirements                Insurance Portability and Accountability Act of 1996 (HIPAA). as amended, and all related
 require mails of the Health insurance
                              oflhe
 regulations in consideration of the following:


 DUTIES AND RESPONSIBILITIES OE PLAN SPONSOR
To ensure correct HIPAA Certificates of Creditable Coverage, Plan Sponsor shall submit, in a timely manner and in writing,
complete and accurate employment, health and coverage data to Contract Administrator.


DUTIES AND RESPONSIBILITIES OF CONTRACT ADMINISTRATOR

A.        Issue certificates of coverage to those who, based upon data provided by Plan Sponsor, lose coverage under the
          Plan.


B.
B.        Issue certificates of coverage to those who elect COBRA, then cease to be covered by the COBRA continuation
          coverage provided by the Plan.


C.        Issue certificates of coverage to those
                                            dtose who request such certificate, but no later than twenty-four (24) months after
                                                the preceding two paragraphs.
          cessation of coverage as set forth in die


D.                 HIPAA/HITECH Privacy, Security, and Administrative Simplification requirements that pertain to a
          Meet all H1PAA/HITECH
          Business Associate.


COMPENSATION

A.        The Contract Administrator shall be authorized to deduct the administration fees for each month from the Plan
          Sponsor Account.

B.        The fee structure shall be renewed annually and revised to be mutually acceptable to both parties.



Rffective-Datc:
Effective-Date: July 1.2014
                     1.2014



PLAN SPONSOR:                                                             ADMINISTRATOR:
                                                                 CONTRACT ADMINISTRATOR:


Monterey Peninsula Horticulture, Inc.                            Employee
                                                                 Empl     BenefR^paggirimit Services,
                                                                                            Services, Inc.
                                                                                                      Inc.
Stcvonjialwh
StcvcttJlajjcrts (Irigiiml
                 Original Desserts. LI.C.
                                    LLC


                                                                 By:


Its:              CLFO                                           Its:      President




                                                                                                                       »**• •

                                                                                                               ;                  * 'Vc,*',
 Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 44 of 87




                                                       SCHEDULE D
                                             CARELINK ADDENDUM
                                             CAREUNK

'I'he Conrad Administrator
The Contract                                 Plan Sponsor shall pay lor certain cost management services described in this
             Administralur shall provide and Elan
Schedule D for the benefit of Plan’s Sponsor
                              Plan’s        ’s health benefit plan:
                                     Sponsor’s


          A- UTILIZATION MANAGEMENT

              Inpatient:    Review actual or scheduled Admissions and. using clinical criteria, determine the medical
              necessity, conduct concurrent reviews and provide discharge planning, based upon the information provided
                 CAREI.INK, and provide certification, as appropriate.
              to CAREl.INK,


              Outpatient: Review actual or scheduled: <i)
                                                       (i) elective           same-day surgeries; (ii) elective outpatient
                                                           eledive outpatient sanie-day
              diagnostic procedures, including invasive; (iii) outpatient continuing services such as physical therapy,
              occupational therapy, speech therapy, home health care, hysterectomies, spinal surgeries, cancer treatments,
                                                  injectables and durable medical equipment (items
              dialysis, genetic testing, hospice, injcdables                                (Items in excess of $2,000.00).

                   a.   PRE-ADMISSION COUNSELING.


                        Case Managers will provide telephonic counseling services to Covered Persons who have
                        an inpatient, elective surgery and arc not already enrolled in Cuse
                                                                                       Case Management or
                        Maternity Management. This service includes education on proper preparation for the
                        hospital admission and recovery process and referral to other services,
                                                                                      seivices, including Case
                                                     CAREI.INK must receive three business days advance
                        Management when appropriate. CAREl.INK
                        notice of (he scheduled admission,
                               ul'lhe

                   b.   POST-DISCHARGE
                        POS T-DISCHARGE COUNSELING


                        Case Managers will provide telephonic counseling services to members after being
                        discharged from the hospital to the home setting, excluding maternity cases, 23-hour
                                                                                                     23-hour
                        observation Case Management cases and members already enrolled in Case Management.
                        This service includes assessment of member
                                                            member’s ’s health status, review of post-discharge
                        instructions and medication, education on signs and symptoms of adverse effects of the
                        procedure, and referral to other services, including Case Management when appropriate.


         B- CASE MANAGEMEN
         B.      MANAGEMENTT

              Case Management is a collaborative process to assess, plan, implement, coordinate, monitor and evaluate
                                                                      Person’s health needs. If Plan Sponsor or the
              the options and services required to meet a Covered Person’s
                                                                                                 out by the program, an
              reinsurance carrier request case management services outside of the parameters set nut
              additional hourly fee will be charged.


         C. MATERNITY MANAGEMENT

              A review of maternity cases to assess the risk level in such cases, to perform specialized management
             services coordinating the delivery of prenatal health care services, to provide educational materials and
             counseling, to serve as a liaison between the Covered Person and Providers, to monitor and encourage the
              mother-to-be’s compliance with appropriate prenatal health care.
              mother-to-be’s


         D. TELKDOC
            TELEDOC

               Covered Persons are provided with unlimited 24/7 access to licensed physicians by phone, secure e-mail,
               video and mobile app.


         E. MISCELLANEOUS

                                                                                parties. Contract Administrator will
             Upon request of the Plan Sponsor, and as mutually agreed to by the parties,
             create customized reports and make changes to standard reports, correspondence, documents or other
             materials lor
                       for an houi ly charge
 Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 45 of 87




Plan Sponsor
Plan  Sponsor acknowledges
                acknowledges andand agrees       neither Contract
                                            that neither
                                     agrees that         Contract Administrator
                                                                   Administrator nor      any external
                                                                                     nor any            vendor that
                                                                                              external vendor         might perform
                                                                                                                 that might perform the
                                                                                                                                      the
services outlined
services  outlined in Schedule D
                   in Schedule   D shall  have no
                                    shall have no right,
                                                  right, obligation, or liability
                                                         obligation, or            to participate
                                                                         liability to paitlcipate in the determination
                                                                                                  in the determination ofof what  care or
                                                                                                                            what care  or
treatment  is rendered
treatment is           to aa Covered
              rendered to    Covered Person   or how
                                      Person or       such care
                                                 how such       or treatment
                                                           care or treatment shall
                                                                                shall be rendered. The
                                                                                      be rendered.        decisions to
                                                                                                     The decisions   to obtain or deliver
                                                                                                                        obtain or deliver
any  health care
any health       service are
            care service are solely  between aa Covered
                              solely between             Person and
                                                Covered Person   and his  or her
                                                                      his or her treating  healthcare provider.
                                                                                  treating healthcare  provider.

Effective Date:
Effective Date: .JutvX.20.14
                 Juivd. 2014 ,_...
                               _.


PLAN SPONSOR:                                                         CONTRACT ADMINISTRATOR:

Monterey Peninsula Horticulture, Inc.                                 Emplc                                    'ices.  Inc.
                                                                                                                    i. Inc.
Steven Roberts Prittimil Desserts. LLC

                                                                      By:

                  CFV                                                 Its:




                                                                                                                              m
  Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 46 of 87




                                                       SCHEDULE H

                                                          miBeneflts
                                                          miBenefits
                                                                                                                                          i


 Plan Sponsor desires
 Plan Sponsor desires to
                       to access
                          access employee/pian
                                 employee/plan participant
                                               participant claim and eligibility
                                                           claim and eligibility information through miBenefits,
                                                                                 information through miBenetits, the
                                                                                                                 the
 EBMS  on-line portal.
 EBMS on-line  portal.

Plan Sponsor
      Sponsor agrees
               agrees to
                       to hold
                          hold all
                                 all information
                                     information that
                                                   that comes
                                                         comes within
                                                                 within its
                                                                         its control
                                                                             control strictly
                                                                                      strictly confidential,
                                                                                                confidential, and
                                                                                                              and provide
                                                                                                                   provide all
                                                                                                                             all
reasonable physical,
            physical, electronic
                      electronic and
                                  and procedural
                                       procedural safeguards to  to prevent unauthorized
                                                                             unauthorized disclosure
                                                                                             disclosure of
                                                                                                         of such information.
                                                                                                                  intbrmation.
Furthermore,
Furthermore, Plan  Sponsor agrees
              Plan Sponsor   agrees to
                                     to comply
                                        comply with
                                                  with all
                                                       all applicable
                                                           applicable Federal
                                                                      Federal andand State
                                                                                     State laws
                                                                                           laws and/or
                                                                                                 and/or regulations
                                                                                                        regulations regarding
                                                                                                                     regarding
the security
the          and confidentiality
    security and confidentiality of
                                  of such
                                     such information
                                            information including,
                                                         including, but
                                                                    but not
                                                                         not limited
                                                                              limited to, any regulations,
                                                                                      to, any  regulations, standards  or rules
                                                                                                            standards or  rules
propagated under
propagated   under the
                    the authority
                         authority of of the    Gramm-Leach-Bliley Act
                                         the Gramm-Leach-Bliley         Act and     (he Health
                                                                               and the    Health Insurance    Portability and
                                                                                                  Insurance Portability    and
Accountability Act
Accountability      of 1996
                Act of  1996 (HIPAA),
                             (IIIPAA), IIIPAA      privacy and
                                          IIIPAA privacy         security and
                                                            and security   and the
                                                                                the Health
                                                                                    Health Information
                                                                                            Information and
                                                                                                         and Technology    Act
                                                                                                              Technology Act
(HITECH).
(HITECH).


The Plan
The Plan Sponsor agrees to
         Sponsor agrees    hold harmless
                        to hold harmless and
                                         and indemnify
                                             indemnify the
                                                       the Contract
                                                           Contract Administrator
                                                                    Administrator against
                                                                                  against any
                                                                                          any expense,
                                                                                              expense, loss, lawsuit,
                                                                                                       loss, lawsuit,
settlement costs,
settlement costs, penalty,
                  penalty, damage,
                           damage, liability,
                                   liability, claim
                                              claim or
                                                    or judgment,
                                                       judgment, including
                                                                 including reasonable
                                                                           reasonable attorneys' fees,
                                                                                                 fees, arising
                                                                                                       arising out
                                                                                                               out of,
                                                                                                                   of, or
                                                                                                                       or
resulting from
resulting from Plan
               Plan Sponsor's
                    Sponsor's access
                              access to.
                                     to. disclosure
                                         disclosure and
                                                    and use of such
                                                        use of      information and/or
                                                               such information and/or failure
                                                                                       Failure to comply with
                                                                                               to comply with the
                                                                                                              the
provisions of
provisions of this
              this schedule.
                   schedule. These
                             These indemnifications
                                   indemnifications shall
                                                    shall survive
                                                          survive the
                                                                  the termination
                                                                      termination of
                                                                                  of this
                                                                                     this Agreement.
                                                                                          Agreement.


Contract Administrator
Contract Administrator is
                       is authorized
                          authorized to release
                                        release aa password
                                                   password enabling access, to:
                                                                             to:

                     flC-Rl
                     FIE.RI            (name)
                                       (name)
                                                                                    fUAN ABO-A^MA' ttA'/e*
                                                                                    f1L*M
                               ^RcXovv^Oitlc)                                        V. P
                                                                                        p ., Ht/-***-*--S       -S
       3 6p      £*Plk.*£*-
                     >»■*:<««-   fi-d
                                 fi-d  (mailing address)
                                       (mailingaddress)                             ^786 Tit*'*'*"
                                                                                    ^786     TitA/e-*-
                1 cA ~W3
       ■5«Ju»-5~r     93?o7
                         9ef                                                         A»-r.r^
                                                                                     /Urir«.       C» 9»0
                                                                                                  CD   9t>0 ((U


       t- P
       U    igE t
          P 'EM      (gHocycig  f
                        lloeKtf f       FAIt*S (c-nt«il
                                               (e-mail address)
                                                        address)                       FA DRACaM WAVeS
                                                                                                 PAVeS <2                   # r-ifll**f

The following
The following password
              password configuration is being
                       configuration is being given:
                                              given:

          One password
              password for all
                           all divisions/locations


Effective Date: July 1,
                     1.2014
                       2014



PLAN SPONSOR:
PLAN SPONSOR:                                                    CONTRACT ADMINISTRATOR:
                                                                 CONTRACT ADMINISTRATOR:


Monterey Peninsula
Monterey Peninsula Horticulture,
                   Horticulture, Inc,
                                 Inc.                            Employee Benefit ^Jdnpgtfjyeitt Services, Inc.
Steven Roberts Orig
Steven         Original Desserts,
                   inal D         i.I.r
                         esserts. |,I,C.


By:                                                              By:

Its:            CFO                                              Us:       President




                                                                                                                          tI »* •* • .<


                                                                                                                  IIEBV-3
                                                                                                                    EBV-S -
  Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 47 of 87




                                                       SCHEDULE L

                                           THIRD PARTY RECOVERY

The Plan Sponsor requests that the Contract Administrator provide certain services in order to protect the assets of the Plan
in the event any recovery is available from
                                       front a third party source.


           RESPOIVSIBILITICSOF
DUTIES AND RESPONSIBILITIES OF PLAN SPONSOR

    A.   lite Plan Sponsor agrees that Contract Administrator shall provide third parly recovery services to the Plan... Plan
         The
         Sponsor agrees that it will furnish all information it may possess regarding claims subject to third party recovery.

    B.
    R.   Certain cases will require referral to an outside attorney and additional legal work beyond lite
                                                                                                      the scope of the
         services contemplated by this Schedule. The Plan Sponsor agrees that engagement of an outside attorney shall be
         the Plan's responsibility and that upon engagement of such, the Contract Administrator shall cooperate with the
         outside attorney but will have no further obligation to pursue recovery.


    C.   The Plan Administrator shall timely respond to settlement offers presented by Contract Administrator.
                                                                                                Administralor.

    D.            Administrator shall have the right to terminate the pursuit and/or recovery efforts against a third party,
         The Plan AdminisUrator
         the participant, or any other liable parly at any time.
                                              party al


DUT IES AND RESPONSIBILITIES Oh
DUTIES                       OP CONTRACT ADMINISTRATOR

    A.                                               third party recovery services necessary to pursue the Plan
         The Contract Administrator shall provide tltlrd                                                          ’s equitable
                                                                                                             Plan’s
         interests including the initial determination as to whether a third party action exists, supervision, follow-up and
         closure. If the Plnn Sponsor docs not agree to the course of recovery action proposed by lire the Contract
         Administrator, the Contract Administrator shall have no further obligation or liability whatsoever for the
         recovery and reimbursement of the Plan’s equitable interests. Services such as filing an action in State or Federal
                                           Plan’s
         Court are beyond the scope of the services contemplated by this Agreement.


    B.   The Contract Administrator may engage such outside consultants and services as the Contract Administrator
               neccssmy to pursue the Plan
         deems necessity                  ’s interests. Fees of such outside consultants and services shall not be the
                                      Plan’s
                           the Plan, without its prior written consent.
         responsibility of lhe


    C    lhe Contract Administrator agrees to provide summary status reports of subrogation and third party recovery
         The
              r equest of the Plan Sponsor.
         upon request


    D.       Conti act Administrator agrees that it shall have no authority to compromise the Plan's equitable intcicsls
         The Contract                                                                                          intcicsu in
                                (SI 0,000) without consent of
         excess of Ten Thousand (S1                        of the Plan Sponsor.

    E.                              Comma Administrator authority to accept settlement of the Plan’s
         Plan Sponsor hereby giants Contract                                                  Plan’s equitable interests
         I'or offers received between Two Thousand One ($2,001) and Ten Thousand ($10,000) Dollars without the Plan
         lor
         Sponsor's specific consent, if the settlement offer is more than or equal to sixty-six percent of lite
                                                                                                           the Plan's
         equitable interests. Offers less than sixly-six
                                               sixty-six percent will be presented to the Plan Sponsor for its review.

   F.    The Contract Administrator shall have no obligation to pursue the Plan’s equitable interests between One ($1)
                                                                           Plan’s
         and Two Thousand ($2,000) Dollars.       If the Contract Administrator does pursue such an interest on lhe
                                                                                                                the Plan's
                                                                                                                    Plan’s
         behalf, the Plan Sponsor agrees that the Contract Administrator shall have the authority to compromise the lien
         and accept settlement on the Plan’s behalf.
                                      Plan’s
  Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 48 of 87




COMPENSATION


                                                                                4




                July I. 20L4
Effective Date: JbilyLMLI.



PLAN SPONSOR'
     SPONSOR:                           CONTRACT ADMINISTRATOR:

Monterey Peninsula Horticulture, Inc.   Employee Benefit Maprfgi   ices, Inc.




its:          <LF«
  Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 49 of 87




                                                        SCHEDULE P

                     HOLD HARMLESS AND INDEMNIFICATION AGREEMENT
                              STOP LOSS/ADVANCE FUNDING

 With lite                       Cuntract Administrator is relying upon the representations made by the Plan Sponsor in
      the understanding that the Contract
 the Administrative Services Agreement and as set forth below in this Schedule, the Plan Sponsor hereby represents and
 warrants the following:

       1.   Plan Sponsor Is responsible for
                                        tor establishing and maintaining the Plan, complying with all applicable laws and
            regulations, and retains sole and final discretionary authority to manage and administrate the affairs of its Plan.


       2.                                                                                    fmancisl viability of the Plan and
            Plan Sponsor shall procure stop-loss coverage at levels sufficient to ensure the financial
                          and maintain the funding at a level necessary to ensure prompt payment of all expenses eligible
            shall monitor ond
                  the Plan.
            under lite


       3.   If                                    (he advance funding feature of its stop-loss policy, the Plan Sponsor agrees to
            tf the Plan Sponsor elects to utilize the
                         and all liability resulting from the use of that advanced funding feature. Such liability may include,
            assume any tnid
            but is not limited to, the loss of a negotiated PPO discount amount, the loss of a negotiated case rate, and/or a
            violation of state or federal regulations regarding the time period for payment of claims.


       4.   Plan Sponsor hereby indemnifies and holds harmless Contract Administrator, including its respective officers,
            employees and agents, from and against any and all expenses, losses, lawsuits, claims, settlement costs, penalties,
            damages, judgments, attorney's fees, actions or causes of action whatsoever to the extent that such results from
            the delay or denial in claims payment resulting from the stop-loss carrier's advance funding feature and/or in any
                                                   lo act, the performance of and/or failure to perform any and all obligations
            way is connected with any act, failure Io
            by or related to the stop-loss carrier and/or the advance funding feature utilized by (he
                                                                                                  the Plan Sponsor or its agent.

This Hold Harmless and Indemnification Agreement shall survive the termination of any applicable stop-loss policy and/or
contract as well as die
                    the Administrative Services Agreement between the parties hereto.

Effective Date: July 1.2(114
                     1.21114



PLAN SPONSOR:                                                      CONTRACT ADMINISTRATOR:


Monterey Peninsula Horticulture, Inc.                              Employee Bencii               (cm Services, Inc.
                                                                                                 Will
Steven Roberts Original Desserts, 1J C
                        Dcssens, IJ  0.


By:                                                                By:


Its:             CPO                                               Its:
                                                                   Ils:      President




                                                                                                                 rnyo        . nnjjvrr' i
Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 50 of 87




                              |




                       EXHIBIT C
           Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 51 of 87




           CLAIMS DELEGATE SERVICE AGREEMENT
          This CLAIMS DELEGATE SERVICE AGREEMENT (the “Agreement”)             “Agreement”) is made and entered into
effective as of the 1st day of July, 2014 (the ““Contract          Date”),
                                                         Contract Date  ”), by and among: (A) CLAIMS DELEGATE
SERVICES, LLC, a Florida limited liability company with its principal place of business at 5300 Broken Sound
Blvd. NW, Suite 200, Boca Raton, FL 33487 ((“CDS”     “CDS” or the “Delegate”);
                                                                      “Delegate”); (B) the MONTEREY PENINSULA
HORTICULTURE EMPLOYEE BENEFIT PLAN(the “Plan”);                “Plan”); (C) the Plan Sponsor and Plan Administrator,
MONTEREY PENINSULA HORTICULTURE, INC., a California corporation with its principal place of business
at 360 Espinosa Rd., Salinas, CA 93907 ((“Company”),
                                                “Company”), acting on its own behalf and on behalf of each of the
Affiliated Companies (as such term defined below);and (D) the Plan’s      Plan’s third party administrator, EMPLOYEE
BENEFIT MANAGEMENT SERVICES, INC., a Montana corporation with its principal place of business at 2075
Overland Ave , Billings, MT 59102 (The ““Claims            Administrator”).
                                                  Claims Administrator   ”). When the Company is acting as the Plan
Sponsor, it is acting in its capacity as the settlor of the Plan and will be referred to as the ’’Plan Sponsor.” When the
                                                                                                "Plan Sponsor."
Company is acting as the named administrator of the Plan, it is acting in its fiduciary capacity and will be referred to
as the "Plan Administrator." The Company and Affiliated Businesses, Plan, Plan Sponsor and Plan Administrator
are hereinafter sometimes referred to collectively as the “     “Plan Parties”” and each individually as a “
                                                                 Plan Parties                               “Plan  Party.””
                                                                                                              Plan Party.
CDS, the Plan Parties and the Claims Administrator are hereinafter sometimes referred to collectively as the
“Parties”
“Parties” and each individually as a “ “Party.”
                                        Party.”

          WHEREAS, the Plan Sponsor, which established the Plan to provide medical benefits to eligible
participants, wants to engage CDS to help implement and administer a Reference Based Reimbursement plan design
and wants to modify the Claims Administrator
                                   Administrator’s
                                                ’s services to support that effort, and both CDS and the Claims
Administrator are willing to undertake such engagement and provide such services on the terms and conditions set
forth in this Agreement.

         NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions herein contained, the
Parties agree as follows:


•CAPITALIZED TERMS & DEFINITIONS


•Capitalized
•Capitalized Terms Not Otherwise Defined.
                                   Defined. Any capitalized term used and not otherwise defined in the body of this
Agreement will have the meaning set forth in the Plan Modification Exhibit, if such term is defined therein, and if
not, it will have such meaning as may be set forth in another Exhibit or Schedule attached hereto. Any capitalized
term used and not otherwise defined in this Agreement or an Exhibit or Schedule hereto will have the meaning
established for such term under ERISA.

•Certain
•        Definitions.. For purposes of this Agreement, the terms below will have the following meanings:
 Certain Definitions

“Advocacy Authorization" means the valid consent of a Billed Participant, submitted in a written form acceptable to
“Advocacy Authorization''
CDS, authorizing CDS to provide Protective Efforts for their benefit.

““Advocacy"
  Advocacy” or “Advocacy     Program"” or “Balance-Billing
                “Advocacy Program                             Advocacy"
                                          “Balance-Billing Advocacy     ” means the balance-billing support and
 advocacy program for offered by CDS for Participants, as described in Section 2.03 of this Agreement.

“Affiliated Businesses"” means the following companies, each of which is owned by or under common or shared
“Affiliated Businesses
ownership and control with the Company and has employee Participants in the Plan: (i) Rocket Farms, Inc., a
California corporation owned by the Company with its principal place of business at 360 Espinosa Rd., Salinas, CA
93907; (ii) Rocket Farms Herbs, Inc., a California corporation owned by the Company with its principal place of
business at 7909 Crossway Drive, Pico Rivera, CA 90660; (iii) Rocket Farms Greenhouse, Inc., a California


CDS agreement with Rocket Farms and EBMS 7-1-2014
           Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 52 of 87



corporation owned by the Company with its principal place of business at 7909 Crossway Drive, Pico Rivera, C    CAA
90660; (iv) Growers Transplanting, Inc., a California corporation owned by the Company with its principal place of
business at 2651 North Cabrillo HWY , Half Moon Bay, CA 94021; and (v) Steven Roberts Originals, LLC d/b/a
Steven Roberts Original Desserts, a Colorado limited liability company with its principal place of business at 2780
Tower Road, Aurora, CO 80239.

“Applicable
“Applicable Law(s)"
              Lcnv(s)" means, as to any particular party or subject matter, all applicable statutes and laws, regulations
 and rules promulgated thereunder, judicial orders, and the rules and requirements of governmental authorities having
jurisdiction over such party or subject matter.

“Balance-BHP'
“Balance-Bill" or “Balance-Billing’
                   “Balance-Billing’ means a billing for or attempting to collect on Hospital and Facility Claims that
the Plan does not pay or cover and which, according to the terms of the Plan, are not considered appropriately
billable to or the responsibility of the Participant, such as charges billed in error, duplicate charges, impermissible
charges, unreasonably excessive charges, etc.

“Billed
“Billed Participant" means a Covered Person or Participant who is subject to actions or attempts to collect an
Improper
improper Balance.

“Billed
“Billed Rates" means, as to any Hospital or Facility Claim, the rates or pricing levels reflected in the Hospital or
Facility bill.

“Corporate
“Corporate Parties" means, jointly and severally, the Company and each of the Affiliated Businesses.

“Defense"
“Defense" or “Balance-Billing
              “Balance-Billing Defense" means commercially reasonable efforts to defend or provide for the defense
of Billed Participants against law suits and other legal actions to collect an Improper Balance contrary to applicable
terms in the Plan Document.

“EOBs"
“EOBs" means explanations of benefits and explanations of payments.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.

“Excessive
“Excessive Charges" means such portions of an Improper Balance that are directly attributable to Billed Rates
charged by a Hospital or Facility in excess of the Specified Fee Levels.

“Gold
“Gold Plan" means, of the two different benefit plan options available under the Plan, that benefit plan option that
has lower annual out-of-pocket maximums and lower deductibles, copays and coinsurance levels for certain benefits
than the maximums, deductibles, copays and coinsurance levels offered under the Silver Plan.

“Improper
“Improper Balance" means charges on Hospital and Facility Claims that the Plan does not pay or cover and which,
according to the terms of the Plan, are not considered appropriately billable to or the responsibility of the
Participant, such as charges billed in error, duplicate charges, impermissible charges, unreasonably excessive
charges, etc.

“Legal
“Legal Plan" and “Legal
                   “Legal Plan Membership" means the Legal Club of America program provided and maintained by
Legal Club Financial Corporation, and a membership in such program that entitles the member and his or her spouse
and children to certain benefits and services described on Schedule 1 attached hereto.

“Medical
“Medical Care" means, as to any Improper Balance, the medical treatment, services and goods to which the
Improper Balance relates.

“New
“New Direct Contract" means any Direct Contract executed after the effective date of this Agreement or the New
Plan Document, and any Direct Contract that CDS assisted with, advised on or was otherwise involved in proposing,
soliciting, structuring, negotiating, preparing, documenting, procuring or obtaining.



CDS agreement with Rocket Farms and EBMS 7-1-2014
           Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 53 of 87




“New Plan Document'"
            Document” means a new Plan Document or an amended and restated version the prior Plan Document
that incorporates the Required Modifications.

“Notice               Charges” means a letter to a Provider or a collection agency that is attempting to collect an
“Notice of Disputed Charges"
Improper Balance notifying such party that a Billed Participant is formally disputing charges and exercising rights
under the Fair Credit Billing Act, Fair Debt Collection Practices Act, Fair Credit Reporting Act or similar federal or
state laws, and demanding an investigation and correction of billing errors and the suspension of collection efforts
and negative credit reporting in accordance with Applicable Law.

“Plan Document"
“Plan  Document” means the Company
                             Company’s’s most recent Plan Document and/or Summary Plan Description, together
with all modifications and amendments made thereto since the original adoption of the Plan Document.

“Pre-existing        Contract” means a Direct Contract, executed prior to the effective date of this Agreement and
“Pre-existing Direct Contract"
the New Plan Document, that CDS was not involved in proposing, soliciting, structuring, negotiating, preparing,
documenting, procuring or obtaining.

“Properly                 Amounts” means any portion of the charges on Hospital and Facility Claims that are not
“Properly Balance-Billed Amounts"
paid or covered by the Plan and under its terms are considered appropriately billable to and the responsibility of the
Participant, such as deductibles, coinsurance amounts, charges for procedures not covered as a benefit of the Plan,
etc.

“Protective Efforts”
“Protective  Efforts" means commercially reasonable efforts to defend or provide for the defense of Billed
Participants from attempts to collect an Improper Balance in violation of applicable terms and rules in the Plan
Document.

“Reference         Reimbursement” or ““RBK”
“Reference Based Reimbursement"          RBR" means a health plan design that defines and establishes the amount of
benefits payable for hospital and medical facility Services and Supplies, based on the consistent application of
various formulas to reasonably objective and reliable data reference points that are indicative of fair and reasonable
values and rational pricing for such Services and Supplies.

“Required Modifications"
“Required   Modifications” means the health plan benefits structure, design, concepts, definitions, terms and
                                                                                                  “Plan
provisions set forth in Exhibit A. attached hereto and incorporated herein by this reference (the “Plan Modification
Exhibit”).
Exhibit”).

“Silver Plan”
“Silver Plan" means, of the two different benefit plan options available under the Plan, that benefit plan option that
has higher annual out-of-pocket maximums and higher deductibles, copays and coinsurance levels for certain
benefits than the maximums, deductibles, copays and coinsurance levels offered under the Gold Plan.

“Specified      Level(s)” means the levels of payment for medical treatment and supplies set forth on Schedule 2.
“Specified Fee Level(s)"
attached hereto and incorporated herein by this reference.


“Unreasonable
“                Fees” means any amount or portion of the charges included in a Hospital or Facility bill that
 Unreasonable Fees"
constitutes an Improper Balance.


•DELEGATE OBLIGATIONS & SERVICES


•Document Review and Recommendations
                          Recommendations.. The Plan Parties will provide or cause the Claims Administrator to
provide CDS with a current copy and all prior amendments to the Plan Document, as well as the following: (a) the
Plan’s
Plan’s administrative services agreement(s); (b) any stop-loss policy issued to or for the benefit of the Plan; (c) any
PPO network access agreement(s) and direct provider contract(s) entered into or used by or for the benefit of the
Plan; and (d) forms, templates or representative examples of the EOBs, notices of adverse benefit determinations
and notices of adverse determinations on appeal used by the Plan. As requested and deemed reasonably necessary,
CDS will review, comment on, revise or suggest revisions or amendments to such documents to help with the



CDS agreement with Rocket Farms and EBMS 7-1-2014
           Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 54 of 87



incorporation and integration of the Required Modifications into a New Plan Document draft for review and
approval by legal counsel for the Plan, and to otherwise facilitate the adoption, implementation and administration
of an RBR plan design ((“RBR
                        “RBR Consulting and Documentation Assistance").
                                                              Assistance”).

•Description     Services.. CDS assumes the obligations will provide the services described below (the ““Services”),
•Description of Services                                                                                   Services”),
subject to and in accordance with the Required Modifications and the New Plan Document. CDS agrees to:
•Manage and oversee the Claim Review and Validation Program and subject Hospital and Facility Claims to the
level of review that, in the discretion of CDS, is appropriate or desirable under the facts and circumstances relating
to such Claims;

•Make the Delegated Claims Decisions and engage, at its own expense, such Billing Review Specialists, Medical
Review Specialists and other expert or professional advisors as CDS, in its discretion, deems appropriate based on
the relevant facts and circumstances (it being understood that, barring a material reason to do otherwise, CDS
intends to use Anasazi Medical Payment Systems, Inc. d/b.'a  “AMPS”
                                                      d/b. a “AMPS” as the primary Billing Review Specialist);


•Handle HFC Benefit Determinations and Final HFC Appeals in accordance with the New Plan Document, and
advise the Plan Administrator and Claims Administrator regarding the same;

•Maintain the Advocacy Program and offer Balance-Billing Advocacy for Participants who need and desire it;


•Provide an explanatory video (in both English and English with Spanish subtitles) to educate Company employees
about the Claim Review and Validation Program, the Permitted Payment Levels for Hospital and Facility benefits,
and the Advocacy Program; and

•Maintain all necessary records pertaining to the Services.


•Advocacy Program. Subject to all exceptions and limitations set forth below, CDS will maintain the Advocacy
Program and offer Balance-Billing Advocacy support, as follows:
           Components.. The Advocacy Program will provide assistance and support for Participants with regard to
•Program Components
Balance-Billing by Hospitals and Facilities:
•        CDS will maintain a toll free support line for Participants to call if they are balance-billed
                                                                                          balance-billed or subject to
collections efforts for a Hospital and Facility Claim, which line will be staffed by personnel trained to assist callers
with balanced billing issues ((“Billing Advocates”)
                               “Billing Advocates ”) under the supervision of the CDS in-house legal staff;
•        CDS will maintain a database of Participants created from eligibility files and claims data provided by the
Plan Administrator and/or the Claims Administrator that will allow Billing Advocates to confirm the identity of
Participants and access claims records and related documentation with regard to which Participants may have
questions or need assistance;
•        Billing Advocates will attempt to contact any Participant for whom a Hospital and Facility Claim over
$2,500 with an Improper Balance of more than $500 is submitted, and will take incoming calls from any Participants
to explain and answer questions about Permitted Payment Levels, Unreasonable Fees, Improper Balances, Properly
Balance-Billed Amounts, and the ways that the Advocacy Program can assist Billed Participants;
•        Billed Participants will have the option to authorize CDS to contact medical providers on their behalf with
regard to disputing an Improper Balance or arranging terms for the payment of Properly Balance-Billed Amounts;
and
•        For Billed Participants requesting assistance, the Billing Advocates will provide Advocacy Authorization
forms, appropriate Notice of Disputed Charges letters, and suggestions and instructions on how to handle subsequent
contact concerning a Balance-Bill.


•Protective
•            Efforts.. For Billed Participants in the Gold Plan seeking assistance, CDS will provide for Protective
 Protective Efforts
Efforts as to any Balance-Bill or Improper Balance, and act in good faith to protect the Billed Participant from being
forced to pay such portion of an Improper Balance that, if taken together with the paid Benefits amount and Properly
Balance-Billed Amounts for the Hospital and Facility Claim at issue, would exceed the Specified Fee Levels for the
Covered Services and Covered Medical Expenses in question. For Billed Participants in the the Silver Plan who
decide to retain counsel, at their own expense, to defend against legal action to collect an Improper Balance on a



CDS agreement with Rocket Farms and EBMS 7-1-2014
           Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 55 of 87



 Balance-Bill, CDS will upon request assist and advise such counsel in preparing to defend against such legal action
((“Defense   Assistance”).
  “Defense Assistance   ”). To facilitate the provision of Protective Efforts for Gold Plan Participants, and as a
convenience to Silver Plan Participants who may choose to engage counsel at their own expense, CDS will enroll all
Covered Employees in the Legal Plan. With the consent of and at no cost to any Billed Participant in the Gold Plan,
CDS will have the right to use the Legal Plan Membership to engage local legal counsel to represent and defend
such Billed Participant or otherwise assist with the provision of Protective Efforts for their benefit. Silver Plan
 Participants may use the Legal Plan Membership to engage counsel at their own expense and, upon request, CDS
will assist in locating, selecting and communicating with such counsel to facilitate their engagement.


•Exclusions
• Exclusions and Limitations Regarding Protective EffortsEfforts.. Notwithstanding anything in this Agreement to the
contrary, CDS will not have any obligation to provide for or continue Protective Efforts for a Billed Participant with
regard to any particular Balance-Bill or Improper Balance if:
•         the Billed Participant does not provide Advocacy Authorization for CDS, or provides but subsequently
revokes such Advocacy Authorization;
•         the Billed Participant, Plan Administrator or Claims Administrator does not notify CDS within seven (7)
days of actually or constructively receiving or becoming aware of a Balance-Bill or any assertion, statement, notice,
claim, demand for payment, collection effort or other action regarding an Improper Balance, provided, however, that
           2.03(c)(ii)
this item 2.03 (c)(ii) exclusion will not apply to a delay in giving notice to CDS if it is clear that the delay in question
did not result in there being insufficient time to reasonably prepare for and properly satisfy any applicable legal,
regulatory or judicial filings or deadlines, did not interfere with effectively exercising rights on behalf or for the
benefit of the Billed Participant, and did not decrease the likelihood of successfully protecting or defending the
Billed Participant or otherwise materially compromise the ability of CDS to make effective Protective Efforts;
•         the Billed Participant does not fully cooperate with the Protective Efforts, including cooperating with CDS,
its insurance carrier and any attomey(s) they may designate, in the investigation and defense of any claim, suit or
proceeding against the Billed Participant over an Improper Balance, which investigation and defense CDS, in
consultation with any designated lawyers) involved, will have the right to control and direct;
•         the Billed Participant agrees to pay or contribute to any settlement, compromise or payment of an Improper
Balance, without the prior written approval of CDS;
•         the Billed Participant does not either pay any Properly Balance-Billed Amounts in full when due, or else
timely agree to payment terms with the Hospital or Facility, provide evidence of the same to CDS, and then make all
payments in accordance with the agreed upon terms;
•         before receiving the Medical Care, the Billed Participant agrees to pay all charges to be billed for the
Medical Care after having been given a meaningful and reasonably specific estimate of the rates or amounts to be
charged;
•         after receiving the Medical Care, the Billed Participant agrees to pay for the Medical Care at the Billed
Rates, or agrees to pay all Balance-Billed Amounts or any Improper Balance, or confirms or ratifies an alleged prior
agreement to pay at the Billed Rates or to pay all charges billed for the Medical Care;
•         a party brings a lawsuit or takes other legal action over a Balance-Bill or an Improper Balance and the Plan
and Billed Participant, taken together, have not paid or formally offered payment to the Hospital or Facility in
question equal to or greater than the Specified Fee Levels for the Medical Care to which the Balance-Bill relates;
•         a Plan Party, the Claims Administrator or the Billed Participant is party to a contract that requires payment
for the Medical Care at the Billed Rates or other rates in excess of the Specified Fee Levels, or that specifically
prohibits bill review or adjustments based on Unreasonable Fees;
•         the Plan Parties and the Claims Administrator have not used EOB messaging, restrictive endorsement
language and a notice of adverse benefit determination, the specific forms of which have either been recommended
or approved in writing by CDS; or
•         any monies owed to CDS under this Agreement have not been paid in full when due, or a Plan Party or the
Claims Administrator have otherwise failed to satisfy their obligations under or strictly adhere to the terms and
conditions of this Agreement or the Plan Document.


 •Settlement
 •            Authority.. CDS will have the authority to negotiate settlements of Hospital and Facility Claims and
  Settlement Authority
 Final HFC Appeals on terms that it deems reasonable under the circumstances and permissible under the Plan
((“Settlement
  “Settlement Terms”).
              Terms”). CDS will give the Plan Administrator written notice of any proposed Settlement Terms. If
the Plan Parties do not agree with such Settlement Terms and elect not to comply, then with respect to the Hospital
and Facility Claim in question, the Plan Parties will be responsible for the outcome of any litigation regarding the



CDS agreement with Rocket Farms and EBMS 7-1-2014
           Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 56 of 87



Hospital and Facility Claim and any related costs and damages that are in excess of the settlement amount proposed
by CDS, including the costs of litigation and any judgment.

■General
■General Limitations.
          Limitations. The Parties understand and agree that CDS will have no authority, responsibility or liability
under this Agreement or the Plan Document other than as specifically referenced above with respect to Delegated
Claims Decisions, Claim Review, Balance-Billing Advocacy and Protective Efforts. In the event that the Plan
Administrator and/or the Claims Administrator for any reason disregards or acts contrary to any determination or
decision of CDS regarding any Delegated Claims Decision, then CDS will automatically be relieved of obligations,
responsibilities and liability under this Agreement with respect to such determination or decision and will have no
obligation to indemnify or hold the Plan Parties or any other party harmless with respect to such determination or
decision. If CDS determines that any exclusion of a benefit or coverage in the New Plan Document is not
enforceable, it will have the authority to direct the payment of any related Hospital and Facility Claim benefit and
will have no further indemnification obligation or other liability in connection therewith.

■Standard
■Standard of Care.
              Care. CDS will exercise its authority and carry out its duties and responsibilities as the Claims
Delegate in accordance with the specific terms of the New Plan Document, as a fiduciary of the Plan, and will
adhere to the “prudent
              “prudent man standard of care”
                                          care” set forth in 29 U.S.C. §1104(a)(1)(A),
                                                                       §1104(a)(1)(A), (B) and (D). Otherwise, CDS
agrees to provide the Services in a professional, workmanlike, commercially reasonable manner.

•PLAN RESPONSIBILITIES

•The Plan Parties and/or the Claims Administrator assume the following obligations, duties and responsibilities
under this Agreement, as indicated, and agree to perform as follows:
■Appointment
■Appointment of Claims Delegate
                          Delegate.. The Plan Sponsor will appoint CDS as the Claims Delegate for the Plan and
delegate and grant to CDS the responsibility and discretionary authority described in the Required Modifications.

■New
■New Plan Document.
             Document. The Plan Parties will cause the New Plan Document to be prepared and to include the
Recommended Modifications in a manner and form satisfactory
                                                        satisfactoiy to CDS (the “New
                                                                                   “New Plan Document
                                                                                              Document”),”), and will
ensure that the New Plan Document is formally adopted with proper notice to all Participants and Employees and
otherwise in accordance with all Applicable Laws. The Parties acknowledge and agree that regardless of the
effective date stated on the face of the New Plan Document (the “Effective
                                                                   “Effective Date"),
                                                                              Date”), CDS will not be responsible for
any inability or failure to perform any Services occurring prior to such actual date as the New Plan Document has
been formally adopted and signed and has become fully effective. The Parties will use their best efforts to cause the
New Plan Document to be finalized, formally adopted and fully executed within twenty (20) days of the Contract
Date. Upon its adoption, an executed copy of the New Plan Document will be attached hereto as Exhibit B.      B. Any
subsequent modification or amendment of the New Plan Document during the Term of this Agreement must: (i)
appoint and authorize CDS as the Claims Delegate; (ii) allocate, delegate and grant to CDS primary
                                                                                               primaiy responsibility
and maximum discretionary authority with respect to all Delegated Claims Decisions; (iii) be furnished to CDS for
review and comment reasonably in advance of the intended effective date of such modification or amendment; and
(iv) be acceptable in form and substance to CDS as to all such modifications or amendments that relate to, have or
would have any material effect on the responsibilities and authority of the Claims Delegate.

■Processing
•Processing and Payment
                   Payment.. The Claims Administrator will process all Hospital and Facility Claims in accordance
with the New Plan Document and Applicable Law, and the Plan Administrator will fund and cause the Claims
Administrator to promptly pay benefits for such Hospital and Facility Claims according to the Delegated Claims
Decisions made by CDS, using checks bearing restrictive endorsement language approved in writing by CDS. The
Claims Adminisfrator
        Administrator will also process all Hospital and Facility Claim Appeals, and will be responsible for making
benefit determinations on first Appeals and sending out required notices regarding such determinations The Plan
Administrator will fund and cause the Claims Administrator to promptly pay any additional benefits approved by
CDS, in full or in part, on Final HFC Appeals. In processing claims and appeals, the Plan Administrator and the
Claims Administrator will comply with all requirements of the New Plan Document and Applicable Law. At the
reasonable request of CDS, the Plan Administrator and the Claims Administrator will provide CDS with a written
description of the administrative processes and safeguards which are in place to ensure adherence to and consistent
application of all provisions and terms of the New Plan Document.



CDS agreement with Rocket Farms and EBMS 7-1-2014
           Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 57 of 87




•Delivery of Hospital and Facility Claims.
                                    Claims. The Plan Administrator will, within five (5) days of receipt, forward or
cause the Claims Administrator to forward to CDS or its designee all Hospital and Facility Claims and related
materials and information, even if there is reason to believe that a Hospital and Facility Claim has been forwarded
directly to CDS by or on behalf of a Claimant.

•Delivery
•Delivery of EOBs and EOPs: Proof of Payment.
                                       Payment. The Plan Administrator will cause the Claims Administrator to
deliver or provide CDS with access to EOBs for each Hospital and Facility Claim within five (5) days of the
payment of such Claim. As soon as practicably possible after a request by CDS, the Plan Administrator will provide
or cause to be provided to CDS a copy or digital image of the front and back of the cancelled check with which
payment was made for any Hospital and Facility Claim.

•Delivery
•Delivery of Final HFC Appeals.
                         Appeals. The Plan Administrator will, within five (5) days of receipt, forward or cause the
Third Party Administrator to forward to CDS or its designee all Final HFC Appeals and related materials and
information, even if there is reason to believe that a Final HFC Appeal has been forwarded directly to CDS by or on
behalf of a Claimant or any other party.

•General
•General Compliance. Cooperation. Support and Facilitation.
                                                   Facilitation. In addition to satisfying the responsibilities and
obligations specifically set forth in this Agreement, the Plan Parties and the Claims Administrator agree to act
strictly in accordance with the terms of the New Plan Document and to use their best efforts to cooperate with and
support and facilitate the efforts of CDS to maintain the Claim Review and Validation Program, make Delegated
Claims Decisions and provide Billing Advocacy, Protective Efforts and other Services as contemplated in the New
Plan Document and this Agreement.

•FEES &PAYMENT TERMS

•Delegate
•Delegate Service Fees.
                    Fees. The Plan Parties agree to pay and shall be jointly and severally responsible for paying to
CDS the deposit (“Deposit”)
                  (“Deposit”) and all fees set forth on Schedule 3. 3, attached hereto and incorporated herein by this
reference (respectively, “Fees”
                          “Fees” and the “Fee
                                          “Fee Schedule”).
                                                Schedule”). CDS will invoice the Plan Parties for Fees owed on a
regular basis, and all accrued Fees outstanding shall be due and payable in full within twenty (20) days of invoicing;
provided, however, that Base Fees (as defined on the Fee Schedule) shall be paid one (I)    (1) month in advance, by the
first day of each month, regardless of invoicing. Any Fees not paid within such twenty (20) days will be considered
delinquent (“Delinquent
            (“Delinquent Fees”),
                          Fees”), and the Plan Parties shall pay interest at the rate of one and one-half percent (1.5%)
per month on the outstanding balance of all Delinquent Fees from the date they were originally due until all such
amounts are paid in full; provided that payment of interest on any delinquent payment shall not affect or limit any
other rights or remedies of CDS or obligations of the Plan Parties or the Claims Administrator with respect to such
delinquent payment. Notwithstanding anything in this Agreement or the Plan Document to the contrary, in the event
that any Delinquent Fees and accrued interest are not paid within ten (10) days of written demand, CDS will have
the right to suspend performance of the Services immediately with written notice to the Plan Administrator and
Claims Administrator.

•Permitted
•Permitted Uses of Reserved Fees.
                               Fees. The Fee Schedule may require that some portion of the Fees be reserved and
allocated for use by CDS only as specifically permitted herein (the “Reserve”).
                                                                     “Reserve”). Fees allocated to the Reserve may
be used, at the reasonable discretion of CDS, for the following purposes only: (i) to pay not more than half of any
external legal fees, costs and expenses incurred in connection with defending or attempting to resolve any claim,
demand or action made or taken against a Billed Participant for any Improper Balance; or (ii) to settle any claim,
demand or action made or taken against a Billed Participant regarding any Improper Balance, subject to prior
consultation with the Plan Administrator (“Authorized
                                          (“Authorized Purposes”).
                                                       Purposes”). In the event of the termination of this Agreement,
at such time as the Plan Parties have paid CDS all amounts due under this Agreement in full, and each has provided
CDS with a written waiver and release of all obligations and liability regarding Billing Advocacy and Protective
Efforts under the Agreement, CDS will pay to the Plan within ninety (90) days an amount equal to any Fees
allocated to the Reserve that have not been used or committed to be used for Authorized Purposes.




CDS agreement with Rocket Farms and EBMS 7-1-2014
           Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 58 of 87



•Claims Administrator Fees
                        Fees.. In consideration of the Claims Administrator’s
                                                                Administrator’s duties and obligations under this
Agreement, including its cooperation, support and facilitation of the Claim Review and Validation Program, the
Second Appeals Process, the Balance-Billing Advocacy Program, and the other efforts of CDS to provide the
Services and perform in accordance with the Plan, the Plan Parties will pay the Claims Administrator in accordance
with the Fee Schedule. Invoicing and payment of such fees will be handled in accordance with the Administrative
Services Agreement between the Plan and the Claims Administrator or as they otherwise agree.

•INDEMNIFICATION & LIMITATION OF LIABILITY

•Indemnification.
•Indemnification. Each Party (the “Responsible
                                     “Responsible Party”)
                                                   Party”) agrees to reimburse, indemnify, defend and hold harmless
each of the other Parties and their respective directors, officers and employees (each an “Affected
                                                                                           “Affected Party”)
                                                                                                      Party”) from and
against any liability, damages, losses, costs and expenses (including reasonable attorneys’
                                                                                   attorneys’ fees) incurred by any of
them, or any claim, demand, charge, action, cause of action or other proceeding asserted by a third party against any
of them, as a result of, arising out of, or based upon an uncured material breach of any covenant, agreement,
representation or warranty made in this Agreement by the Responsible Party.

•Limitations
• Limitations of Liability
                  Liability,. In
                              in no event will any Responsible Party be required to pay damages, reimburse, indemnify,
defend or hold harmless any Affected Party for, from or against: (a) any liability, damages, losses, costs and
expenses of any kind that result from the negligence or intentional misconduct of any Affected Party or from a
failure to act in accordance with this Agreement or the Plan Document on the part of any Affected Party; (b) any lost
profits or other consequential or incidental damages incurred or likely to be incurred by any Affected Party
(irrespective of whether the Responsible Party has been advised of the possibility or likelihood of any such
damages), and any sanctions, fines, penalties, taxes, multiple damages or damages that are exemplary or punitive in
nature; (c) any demands, actions, suits, claims or counterclaims based any contract, other than this Agreement, to
which any Affected Party or their agent or representative is a party or is subject or bound. In addition,
notwithstanding anything in the Agreement to the contrary, in no event will CDS be liable for or required to pay
damages, reimburse, indemnify, defend or hold harmless any Affected Party for, from or against any liability,
damages, losses, costs and expenses incurred by of them, or any claim, demand, charge, action, cause of action or
other proceeding asserted by a third party against any of them, as a result of, arising out of, based upon or for: (i)
any Services provided or failure to perform Services in connection with any Hospital and Facility Claim that arose
prior to the Adoption Date; (ii) any Benefits or charges included in any Hospital and Facility Claim determined to be
payable by the Plan in accordance with the terms of the Plan Document; (iii) any liability, damages, costs or losses
resulting or arising from any provision or portion of the Plan Document determined not to be enforceable or to
conflict with Applicable Law; or (iv) any amount which the Plan would have been responsible to pay on such
Hospital or Facility Claim regardless of any CDS breach or failure to adhere to the terms of the Plan Document or
this Agreement; or (v) any demand or award for payment or reimbursement of charges for Covered Services,
Covered Medical Expenses or other Services and/or Supplies; (vi) as to any individual Hospital or Facility Claim or
any group of Hospital and Facility Claims relating to the same incident of care, any amount exceeding Two Hundred
and Fifty Thousand and No/100 Dollars ($250,000.00); or (vii) as to all Hospital or Facility Claims taken together,
any amounts in the aggregate exceeding the greater of either One Million and No/100 Dollars ($1,000,000.00) or
50% of the total Fees paid to CDS under this Agreement during the prior 36 months.

•CONFIDENTIALITY & PROPRIETARY INTERESTS

•Confidentiality
•Confidentiality of Claim Records and Information.
                                           Information. CDS will exercise all commercially reasonable efforts to
maintain the confidentiality of the claims records and information created or received by CDS in the performance of
the Services. CDS will only disclose the information in such records to the Plan Administrator or its authorized
agents, if permitted by Applicable Law to do so, or to any other party, including governmental and other regulatory
agencies to the extent such disclosure is required by legal process or pursuant to any applicable statute, rule or
regulation. The obligations of CDS contained in this Section 6.01 will not be construed to restrict or prevent CDS
from disclosing information in such records to the extent such disclosure is authorized or necessary in order for CDS
to perform the Services under this Agreement and as contemplated under the Plan Document.




CDS agreement with Rocket Farms and EBMS 7-1-2014
          Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 59 of 87



•Protected Health Information.
                   Information. In addition, to the extent information obtained or received by CDS in connection
with the performance of the Services constitutes “protected
                                                 “protected health information,”
                                                                   information,” as defined under 45 CFR 164.501
(“Protected
(“Protected Information”),
            Information”), CDS agrees that such Protected Information will be used or disclosed by CDS only for
the purposes of performing the Services and for such other purposes as expressly provided in 45 CFR 164.504(e)(4),
and the Parties will execute a Business Associate Agreement meeting the requirements of 45 CFR 164.504(e)(2), a
sample form of which is attached hereto as Exhibit C.
                                                   C.

•Rights
•Rights in Service Delivery Model and Materials.
                                           Materials. The Parties acknowledge and agree that the systems, processes,
procedures, designs, plans, methods, work flows, know-how, pricing data, scripts, flow charts, forms,
documentation, instructions, letters, notices, memoranda, position statements, and other materials (the “Delegate
                                                                                                               “Delegate
Program Materials”)
          Materials”) used in connection with the design, administration and provision of the Services under the
Claims Delegate service delivery model described in or implemented in connection with to this Agreement (the
“Delegate
“Delegate Service Model"), including, without limitation, the design and administration of the Review Program, the
explanation and defense of Delegated Claims Decisions and provision of the Advocacy Program, are and will at all
times remain the property of CDS and/or its affiliates, partners, joint-venturers or licensors (“Affiliates”).
                                                                                                   (“Affiliates”). CDS
reserves all right, title and interest in and to any intellectual property, proprietary or other rights in the Delegate
Service Model and the Delegate Program Materials (but not the Plan, Employee, Claimant or Claim data reflected
therein), as well as any improvements, adaptations, modifications or derivative works based thereon or conceived,
created or made thereto by any Party.

•Limited
•Limited License.
           License. CDS grants to the other Parties the limited, non-exclusive, non-transferable right and license to
use the Delegate Program Materials during the Term of this Agreement, only as necessary in connection with the
Services and for the sole purpose of satisfying obligations or requirements under this Agreement. No ownership or
other rights in the Delegate Service Model or the Delegate Program Materials are granted to the Plan Parties or the
Claims Administrator unless and except as may be expressly set forth herein, and all rights not expressly granted to
the Plan Parties in this Agreement are reserved by CDS and its Affiliates,
                                                                    Affiliates. Except for the foregoing permitted use,
the Plan Parties will not, and will ensure that the Claims Administrator and their respective employees, contractors
agents and representatives do not, modify, publish, transmit, participate in the transfer of, make available to third
parties, reproduce, create derivative works of, distribute, publicly display, or in any way exploit the Delegate Service
Model or the Delegate Program Materials in whole or in part, including (without limitation) for the purpose of
obtaining, creating, building or providing a materially similar or competitive service. This CDS limited license does
not apply to any material or work product that is generally used or available in the industry, or in the public domain.

•TERM & TERMINATION

•Term.
•Term. The term of this Agreement (the “Term”)
                                           “Term”) will begin as of the Contract Date and will continue until it is
terminated as specifically permitted herein; provided, however, that for a period ending no less than twelve (12)
months from the Effective Date.

•Termination.
•Termination. This Agreement may be terminated only as follows:

Termination With Cause.
                   Cause. CDS or the Plan Parties may terminate this Agreement at any time, with notice and an
    opportunity to cure as set forth below, if the other has defaulted in the performance of any of its material
    obligations under this Agreement. In such event, the Party declaring the default must provide the other Party
    (the “Recipient”)
         “Recipient”) with written notice setting forth in detail the nature of the default. Upon delivery of such
    notice, the Recipient will then have five (5) business days to cure a monetary default, or thirty (30) days to cure
    a non-monetary default; provided, however, that if the nature of the non-monetary default is such that it is not
    reasonably subject to being cured within a thirty (30) day period, then the Recipient may cure such default by
    commencing to cure in good faith and thereafter continuing with diligence and continuity to completion within
    a reasonable time thereafter. If any Fees are not paid within ten (10) days of the due date, CDS will have the
    right to resign at any time with five (5) days advance notice, and this Agreement will immediately terminate
    upon the effective date of CDS’s
                                  CDS’s resignation. If there is a default on any payment due CDS under this
    Agreement, in addition to the right to resign and effect a termination, CDS will be entitled to bring an action




CDS agreement with Rocket Farms and EBMS 7-1-2014
          Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 60 of 87



    against one or more of the Plan Parties for any balance due, plus interest on such amount at the rate of 1.5% per
    month from the date the payment became delinquent until paid in full.

Termination Without Cause.
                       Cause. Any time after the first anniversary of the Effective Date, either CDS or the Plan
    Parties may terminate this Agreement for any reason, or for no reason at all, with at least ninety (90) days prior
    written notice to the other Parties.


•Rights
•Rights and Duties Upon Termination. As of the effective date of termination, all rights and obligations of the
Parties under this Agreement will terminate, except as specifically provided herein. The Plan Parties will pay all
outstanding amounts invoiced or known to be owed as of the date of termination within ten (10) days of such date,
and will pay any amounts determined to be owed thereafter within ten (10) days of the earlier of such determination
or invoicing. With regard to claims made against Billed Participants for Improper Balances under Hospital and
Facility Claims adjudicated by CDS during the Term of this Agreement, CDS will continue to make or provide for
such Protective Efforts as may be required in connection therewith, subject to all conditions, requirements,
limitations and exclusions set forth in this Agreement, but only if and for so long as: (a) all Fees and other amounts
due to CDS have been paid in full and CDS continues to maintain any remaining Reserve; (b) the Plan Document is
amended such that it continues to authorize CDS to act as the Claims Delegate, with ail        all of the authority and
discretion provided in the Recommended Modifications, but only with regard to Claims adjudicated by CDS during
the Term of this Agreement that are or may still become subject to Balance Billing (“Open(“Open Claims”);
                                                                                                   Claims”); and (c) the
Plan Parties, the Claims Administrator (or any new third party administrator) and any Billed Participants continue to
fulfill and satisfy all requirements and obligations set forth in this Agreement.

•MISCELLANEOUS PROVISIONS

•General
•General Representations & Warranties.
                               Warranties. Each Party, as a material inducement to the other Parties to enter into this
Agreement, makes the following representations and warranties: (a) the Party is an entity duly formed, validly
existing and in good standing under the laws of its state of organization and maintains its principal place of business
at the address indicated in this Agreement; (b) the execution, delivery and performance by the Party of this
Agreement (i) is within its power and legal capacity; (ii) has been duly authorized by all necessary corporate or
organizational action; (iii) does not contravene any provision of its organizational documents; (iv) does not violate
any law or regulation, or any order or decree of any court or governmental authority applicable to it; and (v) does
not (and will not with notice and/or the passage of time) violate, breach, conflict with or constitute a default under
any other agreement to which it is a party or by which it is bound; (c) the Party has read this Agreement in its
entirety, is aware of and understands all of its terms and conditions, and has had the opportunity to seek the advice
of an attorney of its choosing regarding this Agreement and all of its terms and conditions; and (d) this Agreement
shall be duly executed and delivered by the Party and shall constitute a legal, valid and binding obligation of the
Party enforceable against it in accordance with its terms. In addition to the general representations and warranties
set forth above, the Plan Parties represent and warrant that the Plan has operated and been administered in
accordance with its terms and provisions and in compliance with all applicable statutes, laws, regulations, judicial
orders and requirements of governmental authorities having jurisdiction over any of the Plan Parties, and that the
New Plan Document and any subsequent modifications or amendments thereto will fully comply and be adopted in
accordance with the requirements of Applicable Law.

•Subsequent
•Subsequent Change of Third Party Administrator
                                     Administrator.. Notwithstanding anything in this Agreement to the contrary, if
the Plan Parties exercise the right at any time during the Term to replace the third party administrator originally
named as Claims Administrator under this Agreement (the “Original
                                                             “Original TPA”)
                                                                       TPA”) with another third party administrator,
then: (i) the Original TPA will be paid all monies due to it for services rendered through the effective date of the
change in third party administrators, if any, within thirty (10) days after such amounts become due; (ii) CDS will
have the right to terminate this Agreement if it does not approve of the party selected to replace the Original TPA,
which approval may be withheld in the sole discretion of CDS for any reason; and (iii) the new third party
administrator selected by the Plan Parties to become the Claims Administrator, if approved by CDS, will be required
to become a party to an amended and restated version of this Agreement in form and substance satisfactory to CDS.




CDS agreement with Rocket Farms and EBMS 7-1-2014
          Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 61 of 87



•Conflict Between Applicable Law and Intent of Agreement
                                                    Agreement.. In the event it becomes clear that under Applicable
Law, whether currently existing or later adopted, as interpreted or applied by any court or government authority,
payment at the Specified Fee Levels will not constitute fair and reasonable consideration for covered services in the
absence of specifically agreed upon price terms, then upon written notice of such legal determination to the Plan,
CDS shall thereafter have no liability for any representation or warranty to the contrary and will not be responsible
for making Protective Efforts with regard to subsequently Balance-Billed amounts below such fee levels as have
been legally determined to constitute fair and reasonable consideration for the covered services in question.


•Notices.
•Notices. All notices pursuant to this Agreement must be in writing and will be deemed given: (a) upon delivery
(which may be by facsimile transmission with confirmation of receipt by the transmitting machine); (b) on the
designated date for delivery if sent by recognized overnight courier (such as Federal Express); or (c) on the fifth (5th)
                                                                                                                    (5th)
day following the date of deposit in the United States mail, certified mail postage prepaid with return receipt
requested, if addressed to the addresses set forth below the respective signatures of the Parties to this Agreement:
Any Party may change its address designated for receiving notice by informing the other Parties of such change in
accordance with this Section 8.04.
                             8.04.


•Confidentiality of Agreement
                    Agreement.. Each Party will maintain this Agreement and the terms hereof in strict confidence
and will not disclose or provide a copy of this Agreement or the terms hereof in any form whatsoever to any entity
or person except, on a strictly need-to-know basis, to a director, officer, executive employee, attorney or accounting
professional of such Party who has agreed in writing to maintain this Agreement and the terms hereof in strict
confidence.


•Cooperation.
•                               Waiver.. The Parties will use their best efforts to cooperate with each other and to
 Cooperation, Amendment and Waiver
provide any further assurances, including the execution of any additional agreements, reasonably necessary or
desirable to implement the intentions of the Parties evidenced herein. However, no amendment or waiver of any
provision of this Agreement will in any event be effective, unless the same will be in writing as signed by the Parties
hereto, and then such waiver or consent will be effective only in the specific instance and for the specific purpose
given. No waiver will waive, or otherwise affect, any other provision of, or the rights and obligations of the Parties
under, this Agreement.

•No Assignment
     Assignment.. This Agreement will be binding upon and inure to the benefit of the Parties named herein and
their respective successors only. No Party hereto may assign this Agreement or any of its rights, interests, or
obligations hereunder without the express written consent of the other Parties, which consent will not be
unreasonably withheld.

•Subcontracting.
•Subcontracting. CDS may use subcontractors to assist in providing the Services to be performed under this
Agreement provided that CDS will continue to be responsible for all acts and omissions of its subcontractors. All
CDS subcontractors will be subject to the confidentiality provisions of this Agreement.

•Exclusivity.
•Exclusivity. The rights granted to the Parties pursuant to this Agreement will be deemed to be their exclusive
rights with respect to the subject matter of this Agreement, and the exclusive standing to enforce this Agreement
shall belong to the Parties. No person or entity not a signatory to this Agreement shall be or have standing to
enforce any rights as a third party beneficiary under this Agreement.

•Compliance with Applicable Law.
•Compliance                      Law. In carrying out its respective obligations and responsibilities under this
Agreement, each of the Parties agrees to observe and comply with all applicable statutes, laws, regulations, judicial
orders, and the rules and requirements of governmental authorities having jurisdiction over the Parties or the subject
matter of this Agreement.

         •Force Maieure.
         •Force Maieure. In the event that either Party is unable to perform any of its obligations under this
         Agreement because of natural disaster, civil disobedience, acts of war (declared or undeclared), or actions or
         decrees of governmental bodies (any of these events which is referred to as a “Force           Event”),
                                                                                        "Force Majeure Event   ”), the
         Party who has been so affected will immediately notify the other Parties and will do everything possible to
         resume performance. Upon receipt of such notice, all obligations under this Agreement will be immediately


CDS agreement with Rocket Farms and EBMS 7-1-2014
           Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 62 of 87



         suspended. IfI f the period of non-performance exceeds ten (10) working days from the receipt of notice of the
         Force Majeure Event, the Party whose ability to perform has not been so affected may, by giving written
         notice, terminate this Agreement without liability.


         •Enforceability:
         •Enforceability: Severability.
                          Severability. This Agreement will be binding upon, inure to the benefit of and be
         enforceable by the Parties and their respective successors and permitted assigns. If any provision of this
         Agreement is determined by a court of competent jurisdiction to be invalid, illegal or unenforceable in any
         respect, such determination will not impair or affect the validity, legality or enforceability of the remaining
         provisions thereof, and each provision is hereby declared to be separate, severable and distinct.
•Entire
•Entire Agreement.
        Agreement. This Agreement constitutes the entire agreement and understanding between the Parties with
respect to the matters referred to herein and supersedes any prior agreements, understandings, negotiations and
discussions, whether written or oral. All schedules attached to this Agreement and initialed by each of the Parties
are expressly made a part of, and incorporated by reference into, this Agreement.

•Counterparts.
•Counterparts. This Agreement may be executed in any number of counterparts, each of which will be deemed an
original, but all of which together will constitute one and the same instrument and Agreement. Facsimile signatures
and/or electronically submitted signatures will be deemed originals.




CDS agreement with Rocket Farms and EBMS 7-1-2014
             Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 63 of 87



IN WITNESS WHEREOF, the Parties hereto have executed this Agreement by their duly authorized
    representatives, effective as of the Contract Date first set forth above.
DELEGATE:

CLAIMS DELEGATE SERVICES, LLC

By:________________________________
By:                                                      Date Signed:_______________________________
                                                              Signed:
       Richard T. Hirsch, CEO

Address:      5300 Broken Sound Blvd. NW, Suite 200, Boca Raton, Florida 33487,
Attention:    Richard T. Hirsch
Phone:        (404)724-0404
Fax:          (404)745-0587

COMPANY & PLAN:

MONTEREY PENINSULA HORTICULTURE, INC., d/b/a Rocket Farms,
signing on its own behalf, on behalf of each Business Affiliate, as Plan Sponsor, and as the
Plan Administrator on behalf of the Monterey Peninsula Horticulture Employee Benefit Plan
                                   ^                     Date Signed:     7/| / l/
                                                         Date Signed:

Name:
Name:                      '$&,va.»4grT', Title:
                                          Title:           C fP__________
                                                           CF<>             ________
                                                               _______________________

Address:
Address:        £-5 p)
              ° E$ ) wo                R,<J -     So-1>
                                                                      ?3     7
                                                                 C ft ? 3 1° 7
                                                                 Cfr
Attention:
Phone:          ( f-- ISQST
                       7?o?T
Fax:     _______________

CLAIMS ADMINISTRATOR:

         BE     IANAGEMENT SERVICES, INC.
EMPLOYEE BENEpTMANAGEMENT

                                                         Date Signed: _     YU   nlM
Nai             vwn Laxson                      Title:

Address: 2jQ1 S Cx/ErUndL PcK-WUL . fot \ I iVyfl3              , WT
Attention:  K/ Otn I /ir~sz»0_____________
Phone:   Hoy-          3,5"><7
Fax:            tf,'U-^S3SC>




CDS agreement with Rocket Farms and EBMS 7-1-2014
          Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 64 of 87



                                                     SCHEDULE 1
                                LEGAL CLUB OFAMERICA MEMBERSHIP PLAN
Members and their family will have access to a nationwide network of plan attorneys that have contracted with
Legal Club to provide free and discounted legal services. Through the Advocacy Program, members will be referred
to a plan attorney based on language, area of law, and location.
BENEFIT FEATURES:
Free Legal Services:
             Services: The following services are available at no charge from a Legal Club of America plan attorney.
  • Initial phone consultation for each new legal matter (no time limit);
  • Initial face-to-face consultation for each new legal matter (no time limit);
  • Review of independent legal documents (6 page maximum per document, no limit to the number of new
     independent documents);
  • Plan attorneys will help Members represent themselves in small claims court;
  • When deemed appropriate by the plan attorney, he or she will write letters on the Member’s
                                                                                       Member’s behalf (one letter
     per legal matter, with no limit on the number of new legal matters); and
  • When deemed appropriate by the Plan attorney, he or she will make phone calls on the Member’s
                                                                                              Member’s behalf (one
     phone call per legal matter, with no limit on the number of new legal matters)___________________________
                                                                            matters)_____________________________
NOTE: Upon request, a Plan attorney will prepare a free Simple Will for the Covered Employee, as well as
update the Will annually at no charge (a Simple Will with Minors Trust is available for S250).
                                                                                          $250). In addition, a state
specific, web based, Living Will form is available to Members at no charge. Using this form, a Living Will can be
completed by the Member and notarized by a Notary'
                                                Notary Public, and should then be stored in a safe location where it
will be readily accessible if needed.________________________________________________________________
                              needed.

Deeply Discounted Legal Services*:
                            Services*: There are various commonly used legal services for which plan attorneys have
agreed to charge a one-time, deeply discounted fee, such as (such as traffic ticket defense, name changes, simple
divorce, spouse/child non-support, regular incorporations, Chapter 7 Bankruptcy and personal real estate closings).
Rates and information about these and other flat fee services are available upon request).
*Court
★Court costs andfilingfees additional.
Guaranteed Low Hourly Rate Rate:: Plan attorneys have contracted to never charge more than $125.00
                                                                                            $ 125.00 per hour, or when
appropriate, give Members a 40% discount off their usual and customary hourly rate, whichever is greater, for legal
care that goes beyond the free and discounted services described above.
Retainers:
Retainers: In the case of extended legal care, plan attorneys may ask the member for a retainer. Any retainer sought
will be computed by multiplying the number of hours a plan attorney believes a case will take, by the appropriate
discounted hourly plan rate. For instance; 10 hours x $125.00 = a retainer of $1,250.00. Any unused portion of the
retainer will be returned to the member.
Contingency Fee Discounts:
                    Discounts: The contingency fee discount will be a 10% reduction of the state maximum rate or the
attorney's usual rate, whichever is lower.
*ln
★In many states.
           stales, Attorney liability may require Plan Attorneys to obtain a retainerfrom the member prior to
providing some ofthefree member benefits. Such a retainer, ifrequired in connection with Protective Efforts, will
be taken care ofby the Claims Delegate.




CDS agreement with Rocket Farms and EBMS 7-1-2014
          Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 65 of 87



                                                   SCHEDULE 2
                                            SPECIFIED FEE LEVELS


"■Specified
“Specified Fee Level(s)"
                  Levelfs)” means payment for medical treatment and supplies at levels equal to or greater than the
following: (i) for Hospitals and Hospital-Affiliated Facilities, 175% of the greater of the Medicare allowable
reimbursement amount for the Services or the Hospital’s
                                                 Hospital’s costs reflected in the Hospital’s
                                                                                   Hospital’s most recent departmental
cost ratio report to the Centers for Medicare and Medicaid Services (“CMS”)
                                                                        (“CMS”) and published as the “ “Medicare
                                                                                                        Medicare Cost
Report”
Report” in the American Hospital Directory (the “CMS “CMS Cost Ratio”);
                                                                  Ratio”); (ii) for ambulatory health care centers and
other Independent Facilities, including Ambulatory Surgery Centers that are not Hospital-Affiliated Facilities and/or
for which no Medicare based reimbursement is available, 175% of the greater of Medicare Outpatient Prospective
Payment System (OPPS) allowed fees or the Medicare allowed reimbursement amount for comparable services from
other facilities in the same geographic region; (iii) for any general medical and/or surgical services not covered
under (i) or (ii) above, the cost to the Provider for providing the Services plus an additional 75%, calculated based
upon industry-standard resources, published and publicly available fee and cost lists and comparisons, or a
combination thereof, and taking into consideration Usual and Customary rates, CMS Cost Ratios, Medicare allowed
fees (by geographic region),
                        region). Medicare OPPS allowed fees; (iv) for pharmacy charges, 150% of the average
acquisition cost (“AAC”)
                  (“AAC”) for the pharmaceuticals, calculated using one or more industry-standard resources such as
National Average Drug Acquisition Cost (NADAC) pricing, applicable State AAC pricing standards.  standards, Predictive
Acquisition Cost determined by Glass Box Analytics, or another comparable and widely recognized data source; (v)
for medical and surgical supplies, implants and devices, 130% of the cost to the Provider, which cost may be
established by a provider supplied invoice or, in the absence of a provider supplied invoice, calculated based on
other documentation such as comparable invoices or receipts, or industry-standard resources, such as published and
publicly available price and cost lists and comparisons, or a combination thereof; (vi) for clinical care and
procedures or other services for which fees, for technical reasons, cannot be determined as set forth above, 300% of
the Resource-based relative value scale (RBRVS) rates in the same geographic area; (vii) for physician medical and
surgical care, freestanding laboratory, x-ray and other diagnostic or therapeutic radiology services may be
determined based upon the greater of the fees for comparable services in the geographic region at the ninety-fifth
(95th) percentile of the Physician Fee Reference (“PFR”)
                                                   (“PFR”) or 175% of the Medicare allowed amount for comparable
services in the same geographic region.




CDS agreement with Rocket Farms and EBMS 7-1-2014
           Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 66 of 87



                                                   SCHEDULE3
                                                   SCHEDULE 3
                                                       FEES

INITIAL PAYMENT & DEPOSIT DEPOSIT.. As consideration for the RBR Consulting and Documentation Assistance
provided or made available to or for the benefit of the Plan Parties, and to offset various CDS costs and expenses
related to the implementation of the New Plan Document, the Claim Review and Validation Program, Reference
Based Reimbursement and the Advocacy Program, the Plan Parties shall pay CDS $3,500 immediately upon
execution of the Agreement. In addition, on or before the Contract Date, the Plan Parties shall pay CDS a deposit, to
be applied against Variable Fees (defined below) as they come due, in an amount equal to $15 multiplied by the
highest number of Covered Employees participating in the Plan at any point during the twelve (12) months ending
on the Contract Date.

DELEGATE SERVICE FEES     FEES.. CDS shall be paid ongoing service fees as follows:
•Gold Plan - CDS shall be paid base fees (“Base
                                              (“Base Fees”)
                                                      Fees”) of $1 per month for each Employee Participant in the
Gold Plan, plus variable fees (“Variable Fees”)
                              (“Variable Fees”) equal to 10% of the gross billed charges on all Hospital and Facility
Claims (“Gross
        (“Gross Charges")
                 Charges”) for all Covered Persons under the Gold Plan, of which an amount equal to 1% of such
Gross Charges will be reserved by CDS and used only as specifically permitted in the Agreement (the “Reserve”).
                                                                                                       “Reserve”).
•Silver Plan — Variable Fees equal to 8% of the aggregate Gross Charges on all   ail Hospital and Facility Claims for
all Covered Persons under the Silver Plan, with 7.5% to be used by CDS without restriction, and 0.5% to be
allocated to the Reserve.

FEE REDUCTIONS,
       REDUCTIONS. LIMITATIONS & ANNUAL CAP.              CAP. Notwithstanding anything herein to the contrary,
Variable Fees on certain Claims will be reduced or limited, and subject to an annual cap, as set forth below:
•Large Claims --  — As to Gross Charges in excess of $250,000 on any individual Hospital and Facility Claim under
the Gold Plan, the Variable Fees shall be reduced to 8% with 0.5% allocated to the Reserve.
•Dialysis & Home Infusion Claims —      - Variable Fees payable for dialysis and home infusion Claims shall be Two
Hundred and Fifty and No/100 Dollars ($250.00) per Claim.
•Direct Contract Claims — Variable Fees shall be reduced with regard to Claims for Covered Services and
Supplies provided to or for the benefit of any Covered Person by or on behalf of any Directly Contracted Provider,
as follows: (i) for Claims submitted under any Pre-existing Direct Contract during the term of this Agreement,
Variable Fees shall be paid equal to 2.5% of the Gross Charges on such Claims, without any portion of such fees
being allocated to the Reserve; and (ii) for Claims submitted under any New Direct Contract at any time prior to
either the fifth anniversary of the effective date of such New Direct Contract or a later expiration or termination of
this Agreement, Variable Fees shall be paid equal to 4% of the Gross Charges on such Claims, without any portion
of such fees being allocated to the Reserve. The Plan Parties understand and agree that the obligation to pay
Variable Fees on Claims submitted or paid under each New Direct Contract shall survive any expiration or
termination of this Agreement occurring prior to the fifth anniversary of the effective date of such New Direct
Contract.
•Annualized Cap — Variable Fees payable during each year of the term of this Agreement, excluding Fees payable
for Claims under New Direct Contracts, shall be limited in the aggregate to an amount equal to Four Hundred and
Twenty and No/100 Dollars ($420.00) per Employee Participant covered under the Plan during that year, prorated
for partial-year participation.

CLAIMS ADMINISTRATOR FEES        FEES.. The Plan will pay the Claims Administrator under the Administrative
Services Agreement with the Plan Parties and shall disclose the amount of such consideration in writing to CDS
prior to or simultaneous with the execution of this Agreement and, as to any subsequent adjustment to such
consideration, within five(5) business days of the date such adjustment is agreed upon. The Plan will pay the Claims
Administrator fees under this Agreement equal to 2% of the Gross Charges on Hospital and Facility Claims for
Covered Persons under the Gold Plan, and 1.5% of the Gross Charges on Hospital and Facility Claims for Covered
Persons under the Silver Plan; provided, however, that the amount of such fees shall be adjusted as follows: (a) as to
Gross Charges in excess of $250,000 on any individual Hospital and Facility Claim under the Gold Plan, such fees
shall be reduced to 1%; (b) no fees shall be payable on dialysis and home infusion Claims, Claims submitted under
any Pre-existing Direct Contract, or Claims submitted under any New Direct Contract




CDS agreement with Rocket Farms and EBMS 7-1-2014
           Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 67 of 87



                                               EXHIBIT A
                                       RECOMMENDED MODIF1CA
                                                   MOD1F1CA TIONS



The New Plan Document must include and integrate into the structure of the Plan the following information,
definitions, terms, provisions and concepts in a manner that CDS determines to be reasonably satisfactory:


•GENERAL
■GENERAL INFORMATION.
             INFORMATION. In the general information section of the Plan (where the Plan Sponsor, Plan
Administrator and Third Party Administrator are listed), the “Claims
                                                             “Claims Delegate”
                                                                     Delegate” must be identified as:

                                     Claims Delegate Services, LLC
                                     5300 Broken Sound Blvd., NW
                                     Suite 200, Boca Raton, FL 33487
                                     Phone:_______________
                                     Phone:


•DEFINITIONS.
•DEFINITIONS. The following defined terms must be incorporated into the Plan:


• “Adverse
   “Adverse Benefit Determination”
                     Determination” means a dental,
                                                  denial, reduction, or termination of, or a failure to provide or make a
payment (in whole or in part) for a benefit, including any such denial, reduction, termination, or failure to provide or
make a payment for a Claim that is based on:
• A determination of an individual
                         individual’s
                                   ’s eligibility to participate in a plan or health insurance coverage;
•■ A determination that a claimed benefit is not a covered benefit;
• The imposition of a Pre-existing Condition exclusion, source-of-injury exclusion, or other limitation on othenvise
                                                                                                                otherwise
covered benefits;
• A determination that a claimed benefit is Experimental, Investigational, or not Reasonable, Medically Necessary
or appropriate; or
• Invalid Charges.


•“Allowable    Expense”” means any Medically Necessary, Usual, Customary and Reasonable item of expense, at
•“Allowable Expense
least a portion of which is covered under this Plan. When some Other Plan provides benefits in the form of services
rather than cash payments, the reasonable cash value of each service rendered shall be deemed to be the benefit
                                                                                                            benefit.
Benefits payable under any Other Plan include the benefits that would have been payable had claim been duly made
therefore.

•““Assignment
   Assignment of Benefits”
                   Benefits” means an arrangement whereby the Claimant assigns their right to seek and receive
payment of eligible Plan benefits, in strict accordance with the terms of this Plan Document, to a Provider. If a
Provider accepts said arrangement, the Provider’s
                                       Provider’s rights to receive Plan benefits are equal to those of a Claimant and
are limited by the terms of this Plan Document. A Provider that accepts this arrangement thereby indicates
acceptance of an "Assignment
                 “Assignment of Benefits”
                                 Benefits” as consideration in full for Services and Supplies rendered.


•“Authorized
•“Authorized Representative”
                Representative” means a person specifically authorized in writing signed by a Claimant to act on
behalf of the Claimant for a benefit Claim submission or an appeal of an Adverse Benefit Determination.
                                                                                         Determination.

•“Benefit
•“Benefit Determination”
          Determination” means a determination made by the Claims Delegate, Plan Administrator or Third Party
Administrator on a Claim for benefits, including an Adverse Benefit Determination.

•“Billing
•“Billing Review”
           Review” means a review of billing documentation and related medical records undertaken to uncover any
identifiable Invalid Charges, as necessary and sufficient to allow the Claims Delegate to reasonably assess the
accuracy and validity of billed charges submitted in connection with a Claim and to make determinations as to
whether any such charge exceeds the Maximum Allowable Charge or whether such Claim exceeds Permitted
Payment Levels.




CDS agreement with Rocket Farms and EBMS 7-1-2014
           Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 68 of 87



•“Billing
 “Billing Review Specialist”
                   Specialist”
         “Billing
         “Billing Review Specialist’’
                           Specialist” means any organization(s) or individual(s) engaged to provide Billing Review
         services, advice and recommendations regarding Hospital and Facility Claims. The Claims Delegate or the
         Plan Administrator will, upon request, furnish the name, address, and phone number of the Billing Review
         Specialist(s) conducting the Billing Review on a Claim.

•“Claim
•“Claim Review”
        Review” means Billing Review and/or Medical Record Review of Hospital and Facility Claims.

•“Clean
•“Clean Claim”
          Claim” means a Claim that can be processed in accordance with the terms of this document, without the
need to obtain any additional information from the service Provider or a third party, and that has no defect or
impropriety. A defect or impropriety shall include a lack of required sustaining documentation as set forth and in
accordance with this document, or a particular situation or circumstance requiring special treatment which prevents
timely payment from being made, as set forth in and permitted by this document. Clean Claims do not include
Claims under investigation for fraud and abuse or under review for Medical Necessity and Reasonableness, or fees
under review for Usual and Customartness,
                             Customariness, or any other matter that may prevent the charge(s) from being covered
expenses in accordance with the terms of this document. Filing a Clean Claim -- — A Provider submits a Clean Claim
by providing the required data elements on the standard Claim forms, along with any attachments and additional
elements or revisions to data elements of which the Provider has knowledge. The Claims Delegate or the Plan
Administrator may require attachments or other information in addition to these standard forms (as noted elsewhere
in this document and at other times prior to Claim submittal) to ensure charges constitute covered expenses as
defined by and in accordance with the terms of this document. The paper Claim form or electronic file record must
include all required data elements and must be complete, legible, and accurate. A Claim will not be considered to be
a Clean Claim if the Participant has failed to submit required forms or additional information to the Plan as well.
Notwithstanding anything herein to the contrary, no Hospital and Facility Claim shall be a Clean Claim unless either
(i) complete itemized statements of charges and descriptions of the provided Services and Supplies have been
submitted along with the standard Claim forms, or (ii) the Claims Delegate determines, is its sole discretion, that
such itemized statements and descriptions are not needed, or that the portion of such itemized statements and
descriptions that has been submitted is sufficient.


•“Contracted
•“Contracted Providers”
             Providers” means Directly Contracted Providers and Network Physicians.

•“Contracted
•“Contracted Services”
              Services” means medical treatment and other Services and Supplies provided to a Participant by any
Contracted Provider.
           Provider.

•“Covered
•“Covered Expense”
             Expense” or “Covered
                            “Covered Medical Expense”
                                                  Expense” means Reasonable charges within Permitted Payment
Levels and eligible for coverage in this Plan, which charges are incurred by or on behalf of a Participant for Covered
Services and Supplies and do not exceed Maximum Allowable Charge amounts. A Covered Medical Expense is a
Usual and Customary fee for a Reasonable, Medically Necessary service, treatment or supply, meant to improve a
condition or participant’s
             participant’s health, which is eligible for coverage in this Plan. When there are multiple treatment
options available, and one is no more effective than another, the Covered Medical Expense is based on the least
costly Covered Service option that is no less effective than any other option. Covered Expenses will be determined
based upon all Plan provisions, and all treatment is subject to benefit payment maximums shown in the Summary of
Benefits and as determined elsewhere in this document.

•“Covered Person”” shall have the same meaning as “Participant.”
•“Covered Person                                  “Participant.”


•“Covered
•“Covered Services”
             Services” or “Covered
                            “Covered Services and Supplies”
                                                     Supplies” means Hospital or other Services and Supplies ordered
by a Physician or licensed Practitioner that are Reasonable and Medically Necessary for the treatment of an Illness
or Injury, are not of a luxury or personal nature, are provided in accordance with the terms of this document, are not
excluded under the exclusions and limitations provisions and other terms of this Plan, and is eligible for coverage
under this Plan to the extent the applicable charge amount does not exceed the Maximum Payable Amount. When
there are multiple treatment options available, and one is no more effective than another, the Covered Service is the
least costly option that is no less effective than any other option. Covered Services and Supplies will be determined




CDS agreement with Rocket Farms and EBMS 7-1-2014
           Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 69 of 87



based upon all Plan provisions, and all Covered Services and Supplies are subject to benefit payment maximums
reflected in the Summary of Benefits and/or as determined elsewhere in this document.


•“Delegated Authority”
•“Delegated Authority ” means the ultimate decision-making power and discretionary authority granted to and held
by the Claims Delegate under this Plan to review, evaluate, make HFC Benefit Determinations and handle Final
HFC Appeals and other decisions relating to Hospital and Facility Claims.

•“Direct
•“Direct Contract”
           Contract” means a contract entered into directly by or for the direct benefit of the Plan with a Hospital,
Facility, Physician or Practitioner to offer Services and Supplies to Participants at negotiated rates and fees.


•“Directly  Contracted”
•“Directly Contracted   ” or a “
                               “Directly             Provider”
                                Directly Contracted Provider ” means a Hospital, Facility, Physician or Practitioner
that has contracted directly with or for the benefit of the Plan to offer Services and Supplies to Participants at
negotiated rates and fees.


•“Errors” shall have the meaning ascribed to such term in the Claim Review and Validation Program section of the
•“Errors”
Plan.

•“Facility” means any facility that provides medical services on an Outpatient basis, whether a Hospital-Affiliated
•“Facility”
Facility or Independent Facility.


•“Gold Plan
•“Gold  Plan”” means, of the two different benefit plan options available under the Plan, that benefit plan option that
has lower annual out-of-pocket maximums and lower deductibles, copays and coinsurance levels for certain benefits
than the maximums, deductibles, copays and coinsurance levels offered under the Silver Plan.


•“Hospital-Affiliated  Facility”
•“Hospital-Affiliated Facility  ” means an Ambulatory Surgical Center or other facility that provides medical
services on an Outpatient basis and is owned, controlled, managed or otherwise formally affiliated with a Hospital.

•“Hospital                Claims”
•“Hospital and Facility Claims      ” means Post-service Claims for charges by any Hospital, Hospital-Affiliated
                                                                     “Hospital
Facility or Independent Facility (individually referred to each as a “Hospital or Facility Claim”).
                                                                                           Claim”).


•“Hospital  Expenses”
•“Hospital Expenses    ” means charges by a Hospital for Room and Board (including private room accommodations)
and/or for care in an Intensive Care Unit, provided that such care is furnished at the direction of a Physician.

•“Hospital Miscellaneous Expenses”
•“Hospital                  Expenses” means the actual charges made by a Hospital in its own behalf for Services
and Supplies rendered to a Participant which are Medically Necessary for the treatment of such Participant. Hospital
Miscellaneous Expenses do not include charges for room and board or for professional services (including intensive
nursing care by whatever name called), regardless of whether the services are rendered under the direction of the
Hospital or otherwise.

•“Independent    Facility”
•“Independent Facility    ” means an independent, free-standing facility that provides medical services on an
Outpatient basis (e.g., an Ambulatory Surgical Center or a Nephrology center, clinic or facility) and is not owned,
controlled, managed or otherwise affiliated with a Hospital.

•“Invalid
•           Charges”
 “Invalid Charges  ” means: (a) charges that are found to be based on “ “Errors,”  “Unbundling,”
                                                                          Errors,” “Unbundling,” “Misidentification”
                                                                                                 “Misidentification”
or “Unclear  Description”” (as such terms are defined in the ““Claim
   “Unclear Description                                                                      Program”
                                                               Claim Review and Validation Program  ” section of the
Plan); (b) charges for fees or services determined not to have been Medically Necessary, Usual, Customary and
Reasonable; or (c) charges that are otherwise determined by the Claims Delegate or the Plan Administrator to be
invalid or impermissible based on any applicable law, regulation, rule or professional standard.


•“Maximum
•“Maximum Allowable ChargeCharge” ” means the greatest benefit payable for a specific coverage item or benefit under
the Plan, the amount of which will be the lesser of: (a) the Usual and Customary amount; (b) the allowable charge
specified under the terms of the Plan; (c) the negotiated rate for Directly Contracted Provider Services established in
a contractual arrangement with a Directly Contracted Provider; or (d) the actual billed charges for the Covered


CDS agreement with Rocket Farms and EBMS 7-1-2014
           Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 70 of 87



Services. The Maximum Allowable Charge will not include any identifiable Invalid Charges and may be
determined by the Claims Delegate or the Plan Administrator, as appropriate, according to the results of any Billing
Review and Medical Record Review. The Plan will reimburse according to the actual charge billed if it is less than
the Usual and Customary amount,
                         amount. The Plan has the discretionary authority to decide if a charge exceeds Usual,
Customary and Reasonable Fees and is for a Medically Necessary and Reasonable service.

•“Medically
•“Medically Necessary/Medical Necessity
                                      Necessity”” refers to health care services ordered by a Physician or Dentist
exercising prudent clinical judgment provided to a Participant for the purposes of evaluation, diagnosis or treatment
of that Participant’s
         Participant's sickness or Injury. Such services, to be considered Medically Necessary, must be clinically
appropriate in terms of type, frequency, extent, site and duration for the diagnosis or treatment of the Participant’s
                                                                                                              Participant’s
sickness or Injury. The Medically Necessary setting and level of service is that setting and level of service which,
considering the Participant’s
                  Participant’s medical symptoms and conditions, cannot be provided in a less intensive medical
setting. Such services, to be considered Medically Necessary must be no more costly than alternative interventions
and are at least as likely to produce equivalent therapeutic or diagnostic results as to the diagnosis or treatment of the
Participant’s
Participant ’s sickness or Injury without adversely afTecting
                                                        affecting the Participant’s
                                                                      Participant’s medical condition. In order for a
service to be considered Medically Necessary: (a) it must not be maintenance therapy or maintenance treatment; (b)
its purpose must be to restore health; (c) it must not be primarily custodial in nature; and (d) it must not be a listed
item or treatment not allowed for reimbursement by CMS (Medicare).

         For Hospital stays, Medically Necessary means that acute care as an Inpatient is necessary due to the kind
         of services the Participant is receiving or the severity of the Participant
                                                                            Participant’s
                                                                                        ’s condition and that safe and
         adequate care cannot be received as an outpatient or in a less intensified medical setting. The mere fact that
         a service or care is recommended, ordered, prescribed, approved or furnished by a Physician or Dentist
         does not mean that it is “Medically Necessary.”” In addition, the fact that certain services are excluded from
                                  “Medically Necessary.
         coverage under this Plan because they are not “Medically   Necessary”” does not mean that any other services
                                                       “Medically Necessary
         are deemed to be ““Medically
                            Medically Necessary.”
                                      Necessary.”

         To be Medically Necessary, all of these criteria must be met. The determination of whether a service,
         supply, or treatment is or is not Medically Necessary may include findings of the American Medical
         Association and the Plan Administrator’s
                                  Administrator’s own medical advisors or medical advisors to the Claims Delegate.
         Each of the Plan Administrator and the Claims Delegate has the discretionary authority to decide whether
         care or treatment is or was Medically Necessary. The Plan reserves the right to incorporate CMS
         (Medicare) guidelines in effect on the date of treatment as additional criteria for determination of Medical
         Necessity and/or an Allowable Expense.

•“Medical             Review”” means the process by which the Plan, based upon a review and audit of medical
•“Medical Record Review
records, determines that a different treatment or different quantity of a drug or supply was provided which is not
supported in the billing or that treatment, drugs or other services or supplies, or fees therefore, were provided that
were not clinically appropriate or were only necessary for the care and treatment of Illness or Injury that was caused
by the treating Provider.


•“Medical
•“Medical Review Specialist”
                   Specialist” means any organization(s) or individual(s) engaged by the Claims Delegate or the
Plan Administrator to undertake or assist with Medical Record Review. The Claims Delegate or the Plan
Administrator, upon request, will furnish the name, address, and phone number of the Medical Review Specialist(s)
that handled the Medical Record Review in connection with a Claim.

•“Misidentification”
•“Misidentification” shall have the meaning ascribed to such term in the Claim Review and Validation Program
section of the Plan.

•“Network
•“Network Contract”
            Contract” means a contract allowing Participants to access or use a Physician-Only Network to obtain
Contracted Services from Network Physicians.

•“Network
•“Network Physician”
          Physician” means a Physician or Practitioner participating in a Physician-Only Network.




CDS agreement with Rocket Farms and EBMS 7-1-2014
          Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 71 of 87



•“Outpatient”
 “Outpatient” means a patient who receives Services and Supplies at a Hospital but is not admitted as a registered
overnight bed patient; this must be for a period of less than twenty-four (24) hours. This term can also be applicable
to Services rendered in a Free-Standing Facility or Hospital-Affiliated Facility.


•“Participant”
•“Participant” means an Employee, a Dependent, a COBRA Qualified Beneficiary or a COBRA Qualified
Beneficiary’s
Beneficiary ’s Dependent meeting the eligibility requirements for coverage as specified in this Plan, and who is
properly enrolled in the Plan. A Participant may sometimes be referred to in this Plan or in related documentation or
materials as a “Covered   Person”).
               “Covered Person  ”).


•“Permitted
•                       Level(s)”” means charges for Services and Supplies, listed and included as Covered Expenses
 “Permitted Payment Level(s)
under the Plan, which are Medically Necessary for the care and treatment of Illness or Injury, but only to the extent
that such fees are within applicable limits established in this Plan including, but without limitation, in the “
                                                                                                               “Claim
                                                                                                                Claim
                        Program”” section of the Plan.
Review and Validation Program


•“Physician”
•“Physician” means a person permitted to perform services provided by this Plan who is legally entitled to perform
certain medical services according to applicable and current licensure, certification or registration ((“License”
                                                                                                        “License” or
“Licensed”
“ Licensed” or “Licensure”)
               “Licensure”) in the state or jurisdiction where the services are rendered. The person must be acting
within the scope of his or her Licensure and must hold one of the following Licenses, degrees and/or titles: Medical
Doctor or Surgeon (M.D.); Doctor of Osteopathy (D.O.); Doctor of Optometry (O.D.); Doctor of Podiatric Medicine
(D.P.M.); Doctor of Dental Surgery (D.D.S.); Doctor of Dental Medicine (D.M.D.); or Doctor of Chiropractic
(D.C.)..


•“Physician-Only
•                   Network”
 “Physician-Only Network     ” means a group of Physicians and Practitioners participating in a network with which
the Plan has contracted for access (directly or through a third party), who have agreed to accept payment at
negotiated rates as consideration for Services and Supplies provided to Participants.


•“Practitioner”
•“Practitioner” means a person permitted to perform services provided by this Plan who is legally entitled to
perform certain medical services according to applicable and current licensure, certification or registration
(“License”
(“License” or “Licensed”
              “Licensed” or ““Licensure”)
                              Licensure”) in the state or jurisdiction where the services are rendered. The person
must be acting within the scope of his or her licensure, certification or registration ((“License”
                                                                                         “License” or “
                                                                                                      “Licensed”)
                                                                                                       Licensed”) and
must hold one of the following Licenses, degrees and/or titles:


•Advanced Practice Nurse (A.P.N.) or Advanced Practice Registered Nurse (A.P.R.N.)
•Audiologist
•Certified Diabetic Educator and Dietician
•Certified Nurse Midwife (C.N.M.)
•Certified Nurse Practitioner (C.N.P.)
•Certified Operating Room Technician (C.O.R.T.)
•Certified Psychiatric/Mental Health Clinical Nurse
•Certified Registered Nurse Anesthetist (C.R.N.A.)
•Certified Surgical Technician (C.S.T.)
•Licensed Acupuncturist (L.AC.)
•Licensed Clinical Social Worker (L.C.S.W.)
•Licensed Mental Health Counselor (LMHC)
•Licensed Occupational Therapist
•Licensed or Registered Physical Therapist or Physiotherapist
•Licensed Practical Nurse (L.P.N.)
•Licensed Professional Counselor (L.P.C.)
•Licensed Speech Language Pathologist
•Licensed Surgical Assistant (L.S.A.)
•Licensed Vocational Nurse (L.V.N.)
•Master of Social Work or Social Welfare (M.S.W.)
•Physician Assistant (P.A.)



CDS agreement with Rocket Farms and EBMS 7-1-2014
           Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 72 of 87



•Psychologist (Ph.D., Ed.D., Psy.D.)
•Registered Nurse (R.N.)
•Registered Nurse First Assistant (R.N.F.A.)
•Registered Nurse Practitioner (R.N.-N.P.)
                                   (R.R.T,)
•Registered Respiratory Therapist (R.R.T.)
•Registered Speech Therapist (R.S.T.) or other Licensed Speech Therapist
•Speech Language Pathologist

••“Provider”
  “Provider” means a Hospital, Facility, Physician, licensed speech or occupational therapist, licensed professional
physical therapist, physiotherapist, audiologist, speech language pathologist, licensed professional counselor,
certified nurse practitioner, certified psychiatric/mental health clinical nurse, or other practitioner defined or listed
herein, or approved by the Plan Administrator.

•“Reasonable”                        Administrator’s
•“Reasonable” means, in the Plan Administrator     ’s or Claims Delegate
                                                                 Delegate’s’s discretion, Services or Supplies, or fees for
Services or Supplies which are necessary for the care and treatment of Illness or Injury not caused by the treating
Provider. Determination that fee(s) or services are Reasonable will be made by the Claims Delegate or the Plan
Administrator, taking
                talcing into consideration unusual circumstances or complications requiring additional time, skill and
experience in connection with a particular service or supply; industry standards and practices as they relate to similar
scenarios; and the cause of Injury or Illness necessitating the service(s) and/or charge(s).

         This determination will consider, but will not be limited to, the findings and assessments of the following
         entities: (a) The National Medical Associations, Societies, and organizations; and (b) The Food and Drug
         Administration. To be Reasonable, service(s) and/or fee(s) must be in compliance with generally accepted
         billing practices for unbundling or multiple procedures. Services, supplies, care and/or treatment that
         results from errors in medical care that are clearly identifiable, preventable, and serious in their
         consequences for patients, are not Reasonable. The Claims Delegate or the Plan Administrator retains
         discretionary authority to determine whether service(s) and/or fee(s) are Reasonable based upon
         information presented to the Claims Delegate or the Plan Administrator. A finding of Provider negligence
         and/or malpractice is not required for service(s) and/or fee(s) to be considered not Reasonable.

         Charge(s) and/or services are not considered to be Reasonable, and as such are not eligible for payment
         (exceed the Maximum Allowable Charge), when they result directly or indirectly from Provider error(s)
         and/or Facility-acquired conditions deemed ““reasonably    preventable”
                                                         reasonably preventable” in accordance with evidence-based
         guidelines such as, but not limited to, CMS guidelines. By way of clarification, and without limitation,
         charges are not considered Reasonable if they are care, supplies, treatment, and/or services required or
         intended to treat Injuries sustained or Illnesses contracted while the Participant was under and due to the
         care of a Provider, including infections and complications, when such injury, illness, infection or
         complication would not reasonably be expected to occur under the circumstances of a course of treatment
         and can be attributed to an error
                                       etror by the Provider, in the opinion of the Claims Delegate, in light of the
         medical records of the treatment.

         The Plan reserves for itself and parties acting on its behalf the right to review charges on claims submitted
         to, processed and/or paid by the Plan, to identity
                                                    identify charge(s) and/or service(s) that are not Reasonable and,
         therefore, not eligible for payment by the Plan. With regard to Contracted Services, charges at negotiated
         rates or fees specifically established under a contract for Directly Contracted Provider Services or under a
         Physician Network Contract shall be presumed to be Reasonable, but only to the extent that such charges
         do not include otherwise Invalid Charges.

•MService(s>”
•“Service(s)” or ““Services         Supplies”
                   Services and/or Supplies       “Service
                                             ” or “ Service and/or Supply
                                                                      Supply”” means services, supplies, procedures,
treatment or care meant to improve the condition or health of a Participant.


•“Silver  Plan”” means, of the two different benefit plan options available under the Plan, that benefit plan option that
•“Silver Plan
has higher annual out-of-pocket maximums and higher deductibles, copays and coinsurance levels for certain
benefits than the maximums, deductibles, copays and coinsurance levels offered under the Gold Plan.



CDS agreement with Rocket Farms and EBMS 7-1-2014
           Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 73 of 87




•“Unbundling”
 “Unbundling” shall have the meaning ascribed to such term in the Claim Review and Validation Program section
of the Plan.

•“Unclear   Description”
•“Unclear Description  ” shall have the meaning ascribed to such term in the Claim Review and Validation Program
section of the Plan.

•“Usual and Customary
•“Usual          Customary”   ” means eligible, covered expenses identified by the Claims Delegate or the Plan
Administrator to be usual and customary for the service or supply in question, taking into consideration the fee(s)
which the Provider most frequently charges and/or accepts as payment for the service or supply from the majority of
its patients, the cost to the Provider for providing the services, the prevailing range of fees charged and/or accepted
for the service or supply by Providers of similar training and experience in the same geographic locale or area, and
the Medicare reimbursement rates for the service or supply. The term(s) “same   “same geographic locale”
                                                                                                  locale” and/or “area”
                                                                                                                 “area”
mean a metropolitan area, county, or such greater area as is necessary to obtain a representative cross-section of
Providers, persons or organizations rendering such treatment, services, or supplies for which a specific charge is
made or for which a reimbursement is accepted. To be Usual and Customary, fee(s) must be in compliance with
generally accepted billing practices for unbundling or multiple procedures.


         The term ““Usual”
                    Usual” refers to the amount of a charge made or accepted for medical services, care, or supplies,
         to the extent that the charge or reimbursement does not exceed the common level of charges made or
         reimbursements accepted by other medical professionals with similar credentials, or health care Facilities,
         pharmacies, or equipment suppliers of similar standing, which are located in the same geographic locale in
         which the charge was incurred.

         The term ““Customary”
                     Customary” refers to the form and substance of a service, supply, or treatment provided in
         accordance with generally accepted standards of medical practice to one individual, which is appropriate
         for the care or treatment of an individual of the same sex, comparable age and who has received such
         services or supplies within the same geographic locale.

         Usual and Customary charges and/or reimbursements may, at the Plan Administrator’s
                                                                                         Administrator’s or Claims
         Delegate’s discretion, alternatively be determined and established by the Plan using normative data such as,
         Delegate’s
         but not limited to, Medicare cost to charge ratios, average wholesale price (AWP) for prescriptions and/or
         manufacturer’s retail pricing (MRP) for supplies and devices.
         manufacturer’s

         For claim determinations made in accordance with the Claim Review and Validation Program, the Usual
         and Customary fee will be the Permitted Payment Levels. Please refer to the section, ““Claim
                                                                                                Claim Review and
         Validation Program,
                    Program,”
                            ” for the definition of Permitted Payment Levels.


•“Usual,
•“Usual, Customary and Reasonable Fees   Fees”
                                             ” means actual fees for Reasonable services or supplies, but only the
amount of those fees that constitute a Reasonable charge for such services or supplies and that does not exceed the
Usual and Customary amount charged for such services or supplies.

      ADMINISTRATION..
•PLAN ADMINISTRATION


•Plan Administrator and Claims Delegate.

         The named Fiduciary for limited purposes relating specifically to Delegated Claims Decisions is the Claims
         Delegate. The named fiduciary for all other purposes is the Plan Administrator, who shall have the
         authority to control and manage the operation and administration of the Plan. The Plan Administrator may
         delegate responsibilities for the operation and administration of the Plan. The Plan Administrator shall have
         the authority to amend or terminate the Plan, to determine its policies, to appoint and remove service
         providers, adjust their compensation (if any), and exercise general administrative authority over them. The
         Plan Administrator has the sole authority and responsibility to review and make final decisions on all
         Claims to benefits hereunder, except with regard to Claims to benefits for Hospital and Facility Claims and



CDS agreement with Rocket Farms and EBMS 7-1-2014
           Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 74 of 87



         HFC Benefit Determinations, for which the Claims Delegate has the sole authority and responsibility to
         review and make final decisions.

         Notwithstanding anything in this Plan Document and Summary Plan Description to the contrary, the Plan
         Sponsor has the power and authority to, and hereby does allocate, delegate and grant to Claims Delegate
         Services, LLC (the “Claims     Delegate”” or “Delegate”)
                             “Claims Delegate          "Delegate”) primary responsibility and authority for all Hospital
         and Facility Claims review, evaluation, benefits determinations and appeals. The responsibilities, powers
         and authority granted to the Claims Delegate are more specifically set forth below, in the subsection labeled
         “Powers
         “Powers and Duties of the Claims Delegate”Delegate” and in the Plan sections entitled “Claim
                                                                                                  “Claim Review and
         Validation Program”
                     Program” and “Procedures
                                    “Procedures for Claims and Appeals”
                                                                    Appeals” and the various other related provisions of
         the Plan (collectively, the “Review
                                        “Review and Appeals Provisions”).
                                                                   Provisions”). The Claims Delegate shall have no
         authority, responsibility or liability other than as referenced above.

        The Plan Administrator shall establish the policies, practices and procedures of this Plan. The Plan
        Administrator and the Claims Delegate shall administer this Plan in accordance with its terms. It is the
        express intent of this Plan that the Plan Administrator and the Claims Delegate shall have maximum legal
        discretionary authority to construe and interpret the terms and provisions of the Plan, to make
        determinations regarding issues which relate to eligibility for benefits (including the determination of
        which services, supplies, care and treatment are Experimental), to decide disputes which may arise relative
        to a Participant's rights, and to decide questions of Plan interpretation and those of fact relating to the Plan.
        The decisions within their respective scopes of authority of the Plan Administrator and the Claims Delegate
        as to the facts related to any Claim for benefits and the meaning and intent of any provision of the Plan, or
        its application to any Claim, shall receive the maximum deference provided by law and will be final and
        binding on all interested parties. Benefits under this Plan will be paid only if the Plan Administrator or the
        Claims Delegate, as appropriate, decides in its discretion that the Participant is entitled to them. The Plan
        Administrator shall have discretionary authority over Claims Delegate such that ultimate discretionary
        authority resides with the Plan Administrator except with regard to Delegated Claims Decisions (as such
        term is defined below in the "Duties and Powers of Claims Delegate" subsection of the Plan), in which case
        Claims Delegate shall have ultimate discretionary authority.

•Powers and Duties of the Plan Administrator.

        The duties of die
                      the Plan Administrator include the following:

•To administer the Plan in accordance with its terms;
•To determine all questions of eligibility, status and coverage under the Plan;
•To interpret the Plan, including the authority to construe possible ambiguities, inconsistencies, omissions and
disputed terms;
•To make factual findings;
•To decide disputes which may arise relative to a Participant's rights;
•To
■To prescribe procedures for filing a Claim for benefits, to review Claim denials and appeals relating to them and to
uphold or reverse such denials;
•To keep and maintain the Plan documents and all other records pertaining to the Plan;
■To
•To appoint and supervise a third party administrator to pay Claims;
•To perform all necessary reporting as required by applicable law;
•To ensure that the Plan is administered in accordance with applicable law;
•To establish and communicate procedures to determine whether a Medical Child Support Order or national medical
support notice is a QMCSO;
•To delegate to any person or entity such powers, duties and responsibilities as it deems appropriate; and
•To perform each and every function necessary for or related to the Plan’s
                                                                      Plan’s administration.


•Powers
■Powers and Duties of the Claims Delegate.




CDS agreement with Rocket Farms and EBMS 7-1-2014
           Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 75 of 87



         The Claims Delegate shall have the following powers and duties, specifically with respect to and in
         connection with Hospital and Facility Claims review, evaluation, benefits determinations and appeals:

•When applicable, regarding Delegated Claims Decisions (as defined below), to administer the Plan in accordance
with its terms;
•To determine all questions of coverage and make all Benefit Determinations on Hospital and Facility Claims
(“HFC
(“HFC Benefit Determinations”),
                 Determinations”), in accordance with the terms of the Plan, and exercise fiill
                                                                                              ftill and final discretionary
authority and ultimate decision-making power as to all HFC Benefit Determinations, including identifying and
making decisions regarding benefits availability and coverage.
                                                          coverage, Invalid Charges, whether Services and Supplies
provided to Claimants are Medically Necessary or Experimental'Investigational,
                                                        Experimental lnvestigational, and whether or not or to what
degree charges for Services and Supplies provided to Claimants constitute Covered Expenses under the Plan;
•To handle all final administrative appeals of HFC Benefit Determinations (“Final  (“Final HFC Appeals
                                                                                                Appeals”) ”) and provide a
full and fair review, in accordance with the terms of the Plan, to any covered individual whose claim for benefits has
been denied in whole or in part in connection with any HFC Benefit Determinations, and to exercise full and final
discretionary authority and ultimate decision-making power to uphold or reverse such denials in full or in part, and
make any other decisions regarding Final HFC Appeals;
•To exercise full and final discretionary authority to interpret the Plan with respect to and in connection with
Hospital and Facility Claims, HFC Benefit Determinations and Final HFC Appeals, including the authority to (i)
remedy possible ambiguities, inconsistencies, disputed terms and/or omissions in the Plan and related documents,
(ii) decide disputes that may arise relative to a Participants’
                                                  Participants’ rights, and (iii) determine all questions of fact and law
arising under the Plan (collectively, the “Delegated
                                          “Delegated Claims Decisions”);
                                                              Decisions”);
•To make factual findings related to or in connection with Delegated Claims Decisions and to exercise the authority
to request and require any person to furnish such reasonable information as Delegate deems necessary or desirable
for the proper administration of the Plan in connection with Delegated Claims, and as a condition to receiving any
Hospital and Facility Claims benefits under the Plan;
•To undertake, provide for, manage and oversee (i) the assessment and validation of Hospital and Facility Claims
and the Services and Supplies provided and fees charged in connection therewith, (ii) such level of Claim Review as
Delegate deems appropriate and desirable for Hospital and Facility Claims under the circumstances, and (iii) the
selection and engagement of such Billing Review Specialists, Medical Review Specialists, health care professionals
and subject matter experts as Delegate deems appropriate and desirable under the circumstances, for Claim Review
purposes or otherwise in connection with the Review and Appeals Provisions, and make final decisions regarding all
such matters;
•To designate other persons to carry out any duty or power that would otherwise be a responsibility of the Claims
Delegate under the terms of the Review and Appeals Provisions and retain such consultants, service providers, legal
counsel, or other specialists, as the Claims Delegate may deem appropriate and necessary in connection with the
Review and Appeals Provisions and Delegated Claims Decisions;
•To keep and maintain, or cause to be kept and maintained, such records pertaining to Delegated Claims Decisions
as may be required by the Plan or applicable law; and
•To perform such other duties and functions as are necessary or required in connection with the Review and Appeals
Provisions, Delegated Claims Decisions and Claim Review.

         The duties and powers of the Claims Delegate shall be limited to those referenced above.

         Except as may be otherwise specified or plainly required by the context, any reference made in this Plan to
         the Plan Administrator “and/or”
                                   “and/or” the Claims Delegate, or to the Claims Delegate “and/or”
                                                                                                 “and/or” the Plan
         Administrator, shall be interpreted and deemed to mean: (i) the Claims Delegate, with regard to Hospital
         and Facility Claims and Delegated Claims Decisions; and (ii) the Plan Administrator, with regard to other
         Claims and any matters not directly related to Delegated Claims Decisions.

•CLAIM
•CLAIM PROCEDURES: PAYMENT OF CLAIMS.
                              CLAIMS.

•Postservice Claims. A “Postservice
                          “Postservice Claim”
                                       Claim” is a claim for a benefit under the Plan after the services have been
rendered. A Post-service Claim is considered to be filed when the following information is received by the Third
Party Administrator with a Form CMS-1500
                                CMS-1500 or Form UB92 or any successor forms:




CDS agreement with Rocket Farms and EBMS 7-1-2014
          Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 76 of 87



•The date of service;
•The name, address, telephone number, and tax identification number of the provider of the services or supplies;
•The place where the services were rendered;
•The diagnosis and procedure codes;
•The amount of charges, which reflect any applicable Directly Contracted Provider repricing;
•The name of the Plan;
•The name of the Covered Employee;
•The name of the patient; and
•For Hospital and Facility Claims, itemized statements of charges and descriptions of the Services and Supplies,
unless the Claims Delegate determines, in is its sole discretion, that such itemized statements and descriptions are
not needed, or that any portion of such itemized statements and descriptions that has been submitted is sufficient.

        Upon receipt of this information, the claim will be deemed to be filed with the Plan; provided
                                                                                                provided,, however,
        that each Claimant claiming benefits under the Plan shall be responsible for supplying, at such times and in
        such manner as the Claims Delegate and/or the Plan Administrator in its sole discretion may require, any
        additional written proof that the expenses were incurred, or that the benefit is covered under the Plan,
        which may be requested by the Claims Delegate and/or the Plan Administrator. This includes any
        substantiating documentation.
                       documentation, Coordination of Benefits information or other information that may be
        required by the Plan as proof. The Third Party Administrator and, in the case of Hospital and Facility
        Claims, the Claims Delegate will determine if enough information has been submitted to enable proper
        consideration of the claim. If not, more information may be requested as provided herein.

        If the Claims Delegate and/or Plan Administrator, in its sole discretion, determines that the Claimant has
        not incurred a Covered Expense, or that the benefit is not covered under the Plan, or if the Claimant fails to
        furnish such proof as is requested, no benefits shall be payable under the Plan. Notwithstanding anything
        herein to the contrary, the Claims Delegate and/or the Plan Administrator may, on a case-by-case basis,
        determine that it is reasonable under the circumstances to make a decision as to whether a Claimant has
        incurred a Covered Expense, in spite of the absence of any particular form of written proof or item(s) of
        substantiating documentation.

        Once a written Claim for benefits is received, in the case of Hospital and Facility Claims, the Claims
        Delegate shall cause such Claim to go through a Claim Review. In the case of any other Claims, the Plan
        Administrator or either a Plan fiduciary or the Third Party Administrator, acting on the discretionary
        authority of the Plan Administrator, may elect to have such Claim go through the Review Program. Please
        refer to the section entitled “Claim
                                        “Claim Review and Validation Program”
                                                                          Program” for information regarding Plan
        provisions related to the audit and adjudication of certain Claims under the Review Program.

•Claim Review and Validation Program. Pursuant to and in accordance with the specific authority granted by the
Plan Sponsor to the Claims Delegate, the Plan has arranged for the Delegate to establish, implement and oversee an
ongoing program of Claim Review and validation for all Hospital and Facility Claims, in order to identify charges
and fees that are not Reasonable, were billed in error, exceed Usual and Customary amounts or were billed for
services which were not Medically Necessary and/or appropriate. This program may include both Billing Review
and Medical Record Review (the “Review      Program”).
                                   “Review Program  ”). Benefits for Claims will be reduced for any charges that are
determined under this Review Program to be in excess of “Permitted
                                                             “Permitted Payment Levels”
                                                                                   Levels” (as defined below). The
determination of Permitted Payment Levels under this Review Program will supersede any other Plan provisions
related to application of a Reasonableness and/or Usual and Customary fee determination.

        Medical care Providers will be given a fully detailed explanation of any charges that are found to be in
        excess of Permitted Payment Levels. Assignment of Benefits will remain in force, will constitute
        consideration in full for services rendered, and in exchange for the Provider’s
                                                                                 Provider’s agreement not to bill the
        Participant for charges which were not covered as a result of the Review Program, will be allowed the
        rights and privileges to file an appeal of the determination in accordance with the same rights and privileges
        accorded to Participants.




CDS agreement with Rocket Farms and EBMS 7-1-2014
           Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 77 of 87



         Any Participant who continues to receive billings from the medical care provider for charges which
         were not covered as a result of the Review Program should contact the Claims Delegate right away
         for assistance. The Claims Delegate may be contacted at:
             Claims Delegate Services, LLC
              5300 Broken Sound Blvd., NW
              Suite 200
              Boca Raton, FL 33487
              Phone:855-202-6484
              Fax: 561-491-6564

         A Participant who is unable to contact the Claims Delegate after making reasonable attempts to do so
         should contact the Plan Administrator. The Plan Administrator is identified in the General Information
         section of this Summary Plan Description.

         The Participant must pay for any normal cost-sharing features of the Plan, such as Deductibles,
         Coinsurance and Copayments, and any amounts otherwise excluded or limited according to the terms of the
         Plan, except for Invalid Charges.

         The Review Program’s
                       Program’s effectiveness will require comprehensive review of detailed records including, for
         example, itemized statements of charges and descriptions of the Services and Supplies provided. Without
         this detailed information, the Plan will be unable to determine the amount of Covered Expenses eligible for
         reimbursement. Any additional information required for Billing Review or Medical Record Review will be
         requested directly from the Provider of the Services and Supplies and/or the Claimant. In the event that the
         Claims Delegate does not receive information adequate for purposes of the Review Program within the
         time limits required, it will be necessary to deny the Claim. Should such a denial be necessary, the
         Claimant and/or the Provider of the Services and Supplies may appeal the denial in accordance with the
         provisions found in the “Procedures
                                 “Procedures for Claims and Appeals
                                                               Appeals"” section of this Summary Plan Description.

         “Permitted
         “Permitted Payment Level(s)"
                                Level(s)” means the charges for Services and Supplies listed and included as Covered
         Expenses under the Plan, which are Medically Necessary for the care and treatment of Illness or Injury, but
         only to the extent that the fees charged therefore are within all applicable limitations and restrictions
         established in this Plan including, but are not limited to, the following:

         GOLD PLAN PERMUTED
                   PERMITTED PAYMENT LEVELS

•Hospitals
•Hospitals & Affiliated Facilities. The Permitted Payment Level for charges by Hospitals and Affiliated Facilities
(collectively, “Hospital
               “Hospital Facilities”)
                         Facilities”) shall be based upon the greater of 150% of the Medicare allowable
reimbursement amount for the Services or 150% of the Hospital’s
                                                              Hospital’s costs for the Services as reflected in the
Hospital’s
Hospital’s most recent departmental cost ratio report to the Centers for Medicare and Medicaid Services (“CMS”)
                                                                                                           (“CMS”)
and published as the “Medicare
                     “Medicare Cost Report
                                      Report”” in the American Hospital Directory (the “CMS
                                                                                       “CMS Cost Ratio”).
                                                                                                 Ratio”).

•Ambulatory
•Ambulatory Surgery Centers & Other Independent Facilities.
                                                      Facilities. The Permitted Payment Level for Services and
Supplies provided by ambulatory health care centers and other Independent Facilities, including those Ambulatory
Surgery Centers that are Independent Facilities (and/or for which no Medicare based reimbursement is available),
may be based upon the Medicare allowable reimbursement amount for comparable services and supplies in other
facilities in the same geographic region, plus an additional 50%, and/or the Medicare Outpatient Prospective
Payment System (OPPS) reimbursement amount for the Services and Supplies, plus an additional 50%.

•Other
•Other Medical & Surgical Services.
                              Services. The Permitted Payment Level for any general medical and/or surgical Covered
Services not addressed under the two immediately preceding subsections may be established or calculated taking
into consideration or based on: (i) allowable reimbursement amounts for such Services according to the OPPS or
other Medicare fee payment methodology (by geographic region) plus an additional 50%; (ii) the costs for such
Services, as reflected in relevant CMS Cost Ratios, plus an additional 50%; or (ii) the Usual and Customary rates as
reflected in, or determined by reference to or through the use of any other industry-standard resources or widely



CDS agreement with Rocket Farms and EBMS 7-1-2014
           Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 78 of 87



recognized data sources, including any resources listed above or any other fee and/or cost information, sources, lists
or comparative data published or publicly available (free, for purchase or by subscription), or any combination of
such resources that are sufficient, in the opinion of the Claims Delegate, to determine a Reasonable amount of
Covered Medical Expense under the Plan for such Covered Services.

■Facilities
■Facilities Lacking Requisite Benchmarks & Specified Services.
                                                         Services. In the event that for technical reasons Permitted
Payment Levels for Covered Services cannot be determined in accordance with the guidelines set forth above in the
three immediately preceding subsections, and for other Services or Supplies specified below, the Permitted Payment
Levels may be determined as follows:
■Pharmaceuticals.
■Pharmaceuticals. The Permitted Payment Level for pharmacy charges may be calculated at 150% of the Average
Acquisition Cost (“AAC”)
                  (“AAC”) as defined by the National Average Drug Acquisition Cost (NADAC) (as determined by
CMS), the Predictive Acquisition Cost (PAC) (Glass Box Analytics), or other comparable and recognized data
source.
■Supplies.
■Supplies, Implants & Devices.
                        Devices. The Permitted Payment Level for charges for medical and surgical supplies,
implants and devices may be based upon the cost to the provider of such items, plus an additional 20%, which cost
may be established by a provider supplied invoice or, in the absence of a provider supplied invoice, through other
documentation or sources of cost data such as, but not be limited to, comparable invoices, receipts, cost lists or other
documentation or sources of cost information deemed appropriate by the Claims Delegate.
■Clinical
■Clinical Care.
           Care. The Permitted Payment Level for charges for clinical care and Services may be based upon
Resource-based relative value scale (RBRVS) rates for the same geographic area, plus an additional 100%.

■Physician
■Physician Medical and Surgical Care. Laboratory. X-ravX-ray and Therapy.
                                                                 Therapy. The Permitted Payment Level for physician
medical and surgical care, freestanding laboratory, x-ray and other diagnostic or therapeutic radiology services may
be determined based upon fees for comparable Services and Supplies in the same geographic region that are paid
either at the ninetieth (90lh)
                        (90lh) percentile of the Physician Fee Reference (“PFR")
                                                                         (“PFR”) or at 150% of the Medicare allowed
reimbursement amount.


■Outpatient
■Outpatient Renal Dialysis.
                  Dialysis. The Permitted Payment Level for outpatient renal dialysis and infusion therapy shall be
determined based on 150% of the Medicare allowable reimbursement amount for similarly situated Providers in the
same geographic area.

■Unbundling.
■Unbundling. The Permitted Payment Level for Services and Supplies will not include charges for any items billed
separately that are customarily included in a global billing procedure code in accordance with the American Medical
                                                                                                            Medical
Association’s CPT® (Current Procedural Terminology) and/or the Healthcare Common Procedure Coding System
Association's
(HCPCS) codes used by CMS (“Unbundling”).
                               (“Unbundling”).


■Errors.
■Errors. The Permitted Payment Levels will not include charges for any billing mistakes or improprieties including,
but not limited to, up-coding, duplicate charges, charges for care, supplies, treatment, and/or services not actually
rendered or performed, or charges otherwise determined to be invalid, impermissible or improper based on any
applicable law, regulation, rule or professional standard ((“Errors”);
                                                            “Errors”); provided, however, that in the Claims Delegate’s
                                                                                                             Delegate’s
and/or the Plan Administrator’s
                 Administrator’s discretion, industry accepted foreseeable risks of Covered Services may not be
deemed to be Errors, and the Plan Administrator retains the discretionary authority to determine what constitutes an
industry accepted foreseeable risk for any particular Covered Service.


■Unclear
■Unclear Description & Misidentification.
                         Misidentification. The Permitted Payment Levels will not include any charges for which
the Claims Delegate cannot clearly identify or understand the Service or Supply being billed (“Unclear     (“Unclear
Description”),
Description”), and in the event that it is determined under the Plan based upon a Claim Review that any Service or
type or quantity of a drug or other Supply shown on a bill is not supported in the billing and medical records, and
that some different Service or type or quantity of a drug or other Supply was actually provided (“Misidentification”),
                                                                                                (“Misidentification”),
then the Claims Delegate may establish the Permitted Payment Level for the Services and Supplies actually
provided according to the Claim Review findings, subject to the terms of the Plan Document.

■Services
■Services Provided Under Direct Contract.
                                  Contract. The Permitted Payment Levels for Contracted Services provided by
Directly Contracted Providers and Physicians will be the rates or fees established under the applicable contract for



CDS agreement with Rocket Farms and EBMS 7-1-2014
           Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 79 of 87



Directly Contracted Health Care Services or the applicable Physician Network Contract; provided, however, that the
amounts of such rates and fees shall be presumed to be Reasonable only to the extent that they do not include
otherwise Invalid Charges, which shall be outside of the Permitted Payment Levels.

         If the Claims Delegate reasonably concludes that the particular facts and circumstances related to a
         Hospital or Facility Claim under the Gold Plan justify reimbursement greater than that which would result
         from the strict application of the payment formulas set forth above, and that the payment of such increased
         reimbursement would serve the best interests of the Plan and its Participants (including interests in avoiding
         costs and expenses of disputes over the amount of the reimbursement paid on a Hospital or Facility Claim),
         the Claims Delegate may, in its sole discretion, increase reimbursement for Allowable Expenses included
         in such Hospital or Facility Claim by up to 17% of the Permitted Payment Levels set forth above.

         In addition, the Plan Administrator and Claims Delegate shall jointly have the discretion to make a Benefit
         Determination to pay charges in excess of Permitted Payment Level limits on a Hospital and Facility Claim
         under the Gold Plan, but only in the rare instance when, in light of the facts and circumstances relating to
         the incident of care in question, such payment is Reasonable and it has been clearly and definitively
         established that the payment of a lesser amount could not in good faith be considered to represent fair and
         equitable consideration for the Services and Supplies included in the Claim.

         SILVER PLAN PERMUTED
                     PERMITTED PAYMENT LEVELS

■Hospitals
■Hospitals & Affiliated Facilities.
                         Facilities, The Permitted Payment Level for charges by Hospitals and Affiliated Facilities
(collectively, “Hospital
               “Hospital Facilities”)
                          Facilities”) shall be based upon the greater of 140% of the Medicare allowable
reimbursement amount for the Services or 140% of the Hospital’s
                                                             Hospital’s costs for the Services as reflected in the
Hospital’s
Hospital’s most recent departmental cost ratio report to the Centers for Medicare and Medicaid Services (“CMS”)
                                                                                                          (“CMS")
and published as the ““Medicare
                       Medicare Cost Report"
                                      Report” in the American Hospital Directory (the “CMS
                                                                                      “CMS Cost Ratio
                                                                                                Ratio”).
                                                                                                      ”).

■Ambulatory
•Ambulatory Surgery Centers & Other Independent Facilities.
                                                       Facilities. The Permitted Payment Level for Services and
Supplies provided by ambulatory health care centers and other Independent Facilities, including those Ambulatory
Surgery Centers that are Independent Facilities (and/or for which no Medicare based reimbursement is available),
may be based upon the Medicare allowable reimbursement amount for comparable services and supplies in other
facilities in the same geographic region, plus an additional 40%, and/or the Medicare Outpatient Prospective
Payment System (OPPS) reimbursement amount for the Services and Supplies, plus an additional 40%.

■Other
•Other Medical & Surgical Services.
                              Services. The Permitted Payment Level for any general medical and/or surgical Covered
Services not addressed under the two immediately preceding subsections may be established or calculated taking
into consideration or based on: (i) allowable reimbursement amounts for such Services according to the OPPS or
other Medicare fee payment methodology (by geographic region) plus an additional 40%; (ii) the costs for such
Services, as reflected in relevant CMS Cost Ratios, plus an additional 40%; or (ii) the Usual and Customary rates as
reflected in, or determined by reference to or through the use of any other industry-standard resources or widely
recognized data sources, including any resources listed above or any other fee and/or cost information, sources, lists
or comparative data published or publicly available (free, for purchase or by subscription), or any combination of
such resources that are sufficient, in the opinion of the Claims Delegate, to determine a Reasonable amount of
Covered Medical Expense under the Plan for such Covered Services.

•Facilities
•Facilities Lacking Requisite Benchmarks & Specified Services
                                                        Services.. In the event that for technical reasons Permitted
Payment Levels for Covered Services cannot be determined in accordance with the guidelines set forth above in the
three immediately preceding subsections, and for other Services or Supplies specified below, the Permitted Payment
Levels may be determined as follows:
■Pharmaceuticals.
•Pharmaceuticals. The Permitted Payment Level for pharmacy charges may be calculated at 140% of the Average
Acquisition Cost (“AAC”)
                  (“AAC”) as defined by the National Average Drug Acquisition Cost (NADAC) (as determined by
CMS), the Predictive Acquisition Cost (PAC) (Glass Box Analytics), or other comparable and recognized data
source.




CDS agreement with Rocket Farms and EBMS 7-1-2014
           Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 80 of 87



•Supplies. Implants & Devices.
                        Devices. The Permitted Payment Level for charges for medical and surgical supplies,
implants and devices may be based upon the cost to the provider of such items, plus an additional 20%, which cost
may be established by a provider supplied invoice or, in the absence of a provider supplied invoice, through other
documentation or sources of cost data such as, but not be limited to, comparable invoices, receipts, cost lists or other
documentation or sources of cost information deemed appropriate by the Claims Delegate.
•Clinical
•Clinical Care.
          Care. The Permitted Payment Level for charges for clinical care and Services may be based upon
Resource-based relative value scale (RBRVS) rates for the same geographic area, plus an additional 80%.

•Physician
•Physician Medical and Surgical Care. Laboratory, X-rayX-rav and Therapy.
                                                                 Therapy. The Permitted Payment Level for physician
medical and surgical care, freestanding laboratory, x-ray and other diagnostic or therapeutic radiology services may
be determined based upon fees for comparable Services and Supplies in the same geographic region that are paid
                        (90th) percentile of the Physician Fee Reference (“PFR”)
either at the ninetieth (90lh)                                           (“PFR”) or at 140% of the Medicare allowed
reimbursement amount.

•Outpatient
•                 Dialysis.. The Permitted Payment Level for outpatient renal dialysis and infusion therapy shall be
 Outpatient Renal Dialysis
determined based on 140% of the Medicare allowable reimbursement amount for similarly situated Providers in the
same geographic area.

•Unbundling.
•Unbundling. The Permitted Payment Level for Services and Supplies will not include charges for any items billed
separately that are customarily included in a global billing procedure code in accordance with the American Medical
Association’s
Association ’s CPT® (Current Procedural Terminology) and/or the Healthcare Common Procedure Coding System
(HCPCS) codes used by CMS (“Unbundling”).
                               (“Unbundling”).

•Errors.
•Errors. The Permitted Payment Levels will not include charges for any billing mistakes or improprieties including,
but not limited to, up-coding, duplicate charges, charges for care, supplies, treatment, and/or services not actually
rendered or performed, or charges otherwise determined to be invalid, impermissible or improper based on any
applicable law, regulation, rule or professional standard (“Errors");
                                                          (“Errors”); provided, however, that in the Claims Delegate’s
                                                                                                            Delegate’s
and/or the Plan Administrator’s
                 Administrator’s discretion, industry accepted foreseeable risks of Covered Services may not be
deemed to be Errors, and the Plan Administrator retains the discretionary authority to determine what constitutes an
industry accepted foreseeable risk for any particular Covered Service.

•Unclear
•Unclear Description & Misidentification.
                          Misidentification. The Permitted Payment Levels will not include any charges for which
the Claims Delegate cannot clearly identify or understand the Service or Supply being billed (“Unclear     (“Unclear
Description”),
Description”), and in the event that it is determined under the Plan based upon a Claim Review that any Service or
type or quantity of a drug or other Supply shown on a bill is not supported in the billing and medical records, and
that some different Service or type or quantity of a drug or other Supply was actually provided (“Misidentification”),
                                                                                                (“Misidentification”),
then the Claims Delegate may establish the Permitted Payment Level for the Services and Supplies actually
provided according to the Claim Review findings, subject to the terms of the Plan Document.

•Services
•Services Provided Under Direct Contract.
                                  Contract. The Permitted Payment Levels for Contracted Services provided by
Directly Contracted Providers and Physicians will be the rates or fees established under the applicable contract for
Directly Contracted Health Care Services or the applicable Physician Network Contract; provided, however, that the
amounts of such rates and fees shall be presumed to be Reasonable only to the extent that they do not include
otherwise Invalid Charges, which shall be outside of the Permitted Payment Levels.

         In the event that the Permitted Payment Level exceeds the actual charge billed for the treatment, service or
         supply in question, the Plan will not be required to cover more than the actual billed charge.

         If, in the opinion of the Claims Delegate, insufficient information is available to determine the Permitted
         Payment Level for a specific treatment, service or supply using only the above-listed guidelines, then in
         establishing the Permitted Payment Level, consideration will be given to typical pricing for the most
         comparable treatment, service or supply, as well as to comparative severity and/or geographic location.
         Furthermore, notwithstanding anything herein to the contrary, the Claims Delegate has the right, in its sole
         discretion, to establish Permitted Payment Levels for any particular conditions, treatments, Services and



CDS agreement with Rocket Farms and EBMS 7-1-2014
            Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 81 of 87



         Supplies using accepted industry-standard documentation, based on payment amounts commonly received
         and accepted from other payor(s) for such conditions, treatments, services and supplies, or other credible
         data or metrics relevant to determining reasonable fees for the same, applied without discrimination to any
         Participant.

•Notification of an Adverse Benefit Determination. The Plan Administrator and/or the Claims Delegate shall
provide or cause to be provided adequate notice in writing to any covered Participant whose Claim for benefits
under this Plan has been denied, setting forth the specific reasons for such denial and written in a manner calculated
to be understood by the Participant. Further, the Plan Administrator and/or the Claims Delegate shall afford a
reasonable opportunity to any Participant, whose Claim for benefits has been denied, for a fair review of the
decision denying the Claim by the person designated by the Plan Administrator and/or the Claims Delegate for that
purpose.

■A.E
•   peal.process
 APPEAL  PROCESS.


•Full and Fair Review of All Claims,
                                Claims. in
                                         In cases where a claim for benefits is denied, in whole or in part, and the
Participant believes the claim has been denied wrongly, the Participant may appeal the denial and review pertinent
documents. The Plan provides for two (2) levels of appeal following an Adverse Benefit Determination. The
Claimant has one hundred eighty (180) days following an initial Adverse Benefit Determination to file an appeal of
that determination, and sixty (60) days following a second Adverse Benefit Determination to file an appeal of that
determination. The appeal process will provide the Claimant with a reasonable opportunity for a full and fair review
of the Claim and Adverse Benefit Determination and will include the following:

•Receipt of written request by the Third Party Administrator from the Claimant, or an Authorized Representative of
the Claimant, in the proper form for review of Adverse Benefit Determination, which initiates the appeal process.
 •The Claimant will have the opportunity to submit written comments, documents, records, and other information
relating to the Claim.
•The Claimant will have the opportunity to review the Claim file and to present evidence and testimony as part of
the internal claims and appeals process.
•The Claimant will be provided, free of charge and sufficiently in advance of the date that the notice of final internal
 Adverse Benefit Determination is required, with new or additional evidence considered, relied upon, or generated by
the Plan in connection with the Claim, as well as any new or additional rationale for a denial at the internal appeals
stage, and a reasonable opportunity for the Claimant to respond to such new evidence or rationale.
•The Claimant will be provided, on request and free of charge: (i) reasonable access to, and copies of all
documents, records, and other information relevant to the Claimant’s
                                                           Claimant’s Claim in possession of the Plan Administrator,
the Claims Delegate or the Third Party Administrator; (ii) information regarding any rule, guideline, protocol, or
other similar criterion relied upon in making the Adverse Benefit Determination; (iii) information regarding any
voluntary appeals procedures offered by the Plan; (iv) information regarding the Claimant’s
                                                                                     Claimant’s right to an external
review process; and (v) an explanation of the scientific or clinical judgment for the determination, applying the
terms of the Plan to the Claimant’s
                         Claimant’s medical circumstances.
•The review of the Adverse Benefit Determination will take into account all comments, documents, records and
other information submitted by the Claimant relating to the Claim, without regard to whether such information was
submitted or considered in the initial Benefit Determination.
•No deference will be afforded to the previous Adverse Benefit Determination.
•The party reviewing the appeal may be neither the party who made the prior Adverse Benefit Determination, nor a
subordinate of the party who made the prior Adverse Benefit Determination.
•In
 ■In deciding an appeal on which the Adverse Benefit Determination was based in whole or in part on a medical
judgment, including whether a particular treatment, drug, or other item is Experimental, Investigational, or not
 Medically Necessary or appropriate, the Third Party Administrator, the Claims Delegate or the Plan Administrator,
as appropriate depending on the level of appeal, will consult with a health care professional who has appropriate
training and experience in the field of medicine involving the medical judgment. The health care professional
consulted for the appeal will not be the health care professional or a subordinate of the health care professional
consulted in connection with the Adverse Benefit Determination that is the subject of the appeal.




CDS agreement with Rocket Farms and EBMS 7-1-2014
          Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 82 of 87



•Medical or vocational experts whose advice was obtained on behalf of the Plan in connection with the Adverse
Benefit Determination will be identified, even if the Plan did not rely upon their advice.

         The first level of appeal for all Post-service Claims, and the second level of appeal for Post-service Claims
         other than Hospital and Facility Claims will be the responsibility of the Plan Administrator. The Plan
         Sponsor has allocated, delegated and granted to the Claims Delegate primary responsibility and authority
         for all second level appeals of Adverse Benefit Determinations for Hospital and Facility Claims.

         For questions about appeal rights or for assistance, claimants can contact the Employee Benefits Security
         Administration at 1-866-444-EBSA (3272). Consumer assistance may be available in your State. Contact
         your State Department of Insurance to find out if consumer assistance for claim appeals is available. The
         California Dept of Insurance can be contacted at 800-927-4357. See Appendix I for additional information.

•Requirements for Appeal. The Claimant must file an appeal of a Claim in writing. The Claimant has one
hundred eighty (180) days following an initial Adverse Benefit Determination to file an appeal of that determination,
and sixty (60) days following a second Adverse Benefit Determination to file an appeal of that determination.

         All Appeals of Adverse Benefit Determinations on Preservice Claims must be sent to the utilization review
         AH
         administrator. Claimants should refer to their identification card for the name and address of the utilization
         review administrator.

         All first level Appeals of Adverse Benefit Determinations on any Postservice Claims and second level
         AH
         Appeals of Adverse Benefit Determinations on any Post-service Claims other than Hospital and Facility
         Claims must be sent to the Plan Administrator, care of the Third Party Administrator, and must be
         addressed as follows:

         Employee Benefits Services Management Inc
         Attention: Claims Appeals
         2075 Overland Ave
         Billings MT 59104

         All second level Appeals of Adverse Benefit Determinations on Hospital and Facility Claims must be sent
         to the Claims Delegate, and must be addressed as follows:

         Claims Delegate Services, LLC
         Attention: Appeals Department
         5300 Broken Sound Blvd., NW
         Suite 200
         Boca Raton, FL 33487

     It shall be the responsibility of the Claimant to submit proof that the claim for benefits is covered and payable
     under the provisions of the Plan. Any appeal must include:
•The name of the Employee/Participant;
•The Employee/Participant’s
       Employee/Participant’s unique identifier;
•The group name or identification number;
•All facts and theories supporting the claim for benefits. Failure to include any theories or facts in the appeal
will result in their being deemed waived. In other words, the Claimant will lose the right to raise factual
arguments and theories which support this claim if the Claimant fails to include them in the appeal;
•A statement in clear and concise terms of the reason or reasons for disagreement with the handling of the claim;
and
•Any material or information that the Claimant has which indicates that the Claimant is entitled to benefits under the
Plan.
          If the Claimant provides all of the required information, it may be that the expenses will be eligible for
          payment under the Plan.



CDS agreement with Rocket Farms and EBMS 7-1-2014
           Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 83 of 87




•Second Appeal Process. Upon receipt of notice of the Plan's Plan’s Adverse Benefit Determination regarding the first
appeal, the Claimant has sixty (60) days to file a second appeal of the denial of benefits. The Claimant again is
entitled to a "full and fair review" of any denial made at the first appeal, which means the Claimant has the same
rights during the second appeal as he or she had during the first appeal.
•Requirements for Second Appeal.
                              Appeal. As with the first appeal, the Claimant’s
                                                                      Claimant’s second appeal must be in writing and
must include all of the items set forth in the section above entitled "Requirements for Appeal."
                                                                                        Appeal.”
•Timing of Notification of Benefit Determination on Second Appeal   Appeal.. The Plan shall notify the Claimant of the
        Delegate’s
Claims Delegate   ’s Benefit Determination on review within a reasonable period of time, but not later than thirty (30)
days after receipt of the second appeal. TheDie period of time within which the Plan's determination is required to be
made shall begin at the time the second appeal is filed in accordance with the procedures of this Plan, without regard
to whether all information necessary to make the determination accompanies the filing.
•Manner and Content of Notification of Adverse Benefit Determination on Second Appeal  Appeal.. The same information
must be included in the Plan’s
                           Plan's response to a second appeal as a first appeal, except for: (a) a description of any
additional information necessary for the Claimant to perfect the Claim and an explanation of why such information
is needed; and (b) a description of the Plan's
                                         Plan’s review procedures and the time limits applicable to the procedures. See
the section entitled "” Manner and Content of Notification of Adverse Benefit Determination on First Appeal."
•Furnishing
•Furnishing Documents in the Event of an Adverse Determination on Second Appeal    Appeal.. In the case of an Adverse
Benefit Determination on the second appeal, the Claims Delegate and/or the Plan Administrator shall provide such
access to, and copies of, documents, records, and other information described in the section relating to the Notice of
        Determination on First Appeal, as appropriate.
Benefit Determination


•Decision on Second Appeal to be Final. If, for any reason, the Claimant does not receive a written response to
the second appeal within the appropriate time period set forth above, the Claimant may assume that the appeal has
been denied. The decision by the Claims Delegate or Plan Administrator or other appropriate named fiduciary of the
Plan on second level appeal review will be final, binding and conclusive and will be afforded the maximum
deference permitted by law. All claim review procedures provided for in the Plan must be exhausted before
any legal action is brought. Any legal action for the recovery of any benefits must be commenced within one
hundred and eighty (180) days after the Plan’s
                                            Plan’s claim review procedures have been exhausted. Any action with
respect to a fiduciary
              fiduciary’s
                       ’s breach of any responsibility, duty or obligation hereunder must be brought within three (3)
years after the date of service.


•Appointment of Authorized Representative. A Claimant is permitted to appoint an authorized representative to
act on his or her behalf with respect to a benefit Claim or appeal of an Adverse Benefit Determination; provided,
however, that an Assignment of Benefits by a Claimant to a provider will not constitute appointment of that provider
as an authorized representative. To appoint such a representative, the Claimant must complete a form which can be
obtained from the Claims Delegate or the Plan Administrator or the Third Party Administrator. However, in
connection with a claim involving Urgent Care, the Plan will permit a health care professional with knowledge of
the Participant
    Participant’s
               ’s medical condition to act as the Participant’s
                                                  Participant’s authorized representative without completion of this
form. In the event a Claimant designates an authorized representative, all future communications from the Plan
concerning that Claim will be with the representative, rather than the Claimant, unless the Claimant directs the
Claims Delegate or the Plan Administrator, in writing, to the contrary.

•Provider of Service Appeal Rights. As noted above, while a Claimant may appoint the provider of service as the
Authorized Representative with full authority to act on his or her behalf in the appeal of a denied Claim, an
Assignment of Benefits by a Claimant to a provider of service will not constitute appointment of that provider as an
Authorized Representative. However, in an effort to facilitate a full and fair review of the denied Claim, the Plan
will consider an appeal received from the provider as a Claimant’s
                                                        Claimant’s appeal, and will respond to the provider (and the
Claimant) with the results of the review accordingly. Any such appeal must be made within the time limits and
under the conditions for filing an appeal specified under the section, “Appeal
                                                                       “Appeal Process,”
                                                                                 Process,” above. Any Provider that
accepts Assignment of Benefits, in accordance with this Plan, has agreed to accept and is deemed for all purposes to
have accepted such Assignment of Benefits as consideration in full for services rendered, and has agreed to and shall
be bound by the rules and provisions set forth within the terms of this document. Similarly, Providers filing an
appeal of an Adverse Benefit Determination under the Plan, other than as a formally appointed Authorized
Representative, must agree, and bv  by filing an appeal shall be deemed to agree: (i) to pursue reimbursement



CDS agreement with Rocket Farms and EBMS 7-1-2014
           Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 84 of 87



for Covered Expenses directly from the Plan, further waiving anv     any right to recover such expenses from the
Claimant, and fii)
                 (ii) to comply with the conditions of the section “Requirements
                                                                    “Requirements for First Apneal”
                                                                                                Appeal” above. The
Claimant is specifically intended to be and shall be a third nartv
                                                                party beneficiary of the agreements referenced in
(i) and fift
         fii) above. Any Provider filing an appeal of an Adverse Benefit Determination under the Plan that then
pursues recovery from the Claimant, on any legal or equitable theory, shall be acting in violation of this Plan and
shall be required to immediately refund in fiill
                                            full any and all amounts paid to or for the benefit of such Provider by or
on behalf of the Plan in connection with the Claim in question.

         For purposes of this section, the Provider’s
                                              Provider’s waiver to pursue Covered Expenses does not include the
         following amounts, which will remain the responsibility of the Claimant:
•Deductibles;
•Copayments;
•Coinsurance;
•Penalties for failure to comply with the terms of the Plan; and
•Charges for Services and Supplies which are not included for coverage under the Plan. Note: This does not apply
to amounts found to be in excess of Permitted Payment Levels, as defined in the section, “   “Claim
                                                                                              Claim Review and
Validation Program.”
             Program.” The Claimant will not be held responsible for any amounts found to be in excess of
Permitted Payment Levels.

         Contact the Third Party Administrator, the Claims Delegate or the Plan Administrator for additional
         information regarding provider of service appeals.

•Physical Examinations; Autopsy. The Plan reserves the right, exercisable at the discretion of the Plan
Administrator or the Claims Delegate or other designated Plan fiduciary, to have a Physician of its own choosing
examine any Participant whose condition, Sickness or Injury is the basis of a Claim. AllAil such examinations shall be
at the expense of the Plan. This right may be exercised when and as often as the Plan may reasonably require during
the pendency of a claim. The Participant must comply with this requirement as a necessary condition to coverage.
The Plan also reserves the right to have an autopsy performed upon any deceased Participant whose condition,
Sickness, or Injury is the basis of a claim. This right may be exercised only where not prohibited by law.

•Payment of Benefits. All benefits under this Plan are payable, in U.S. Dollars, to the Covered Employee whose
Sickness or Injury, or whose covered Dependent’s
                                         Dependent’s Sickness or Injury, is the basis of a claim, unless the Claimant
gives written direction, at the time of filing proof of a Claim, to pay directly the health care provider rendering such
services. The Claimant, in accordance with the terms of this Plan, compensates Providers of healthcare services
with such an Assignment of Benefits. Payment of benefits from the Plan to a health care provider pursuant to written
direction of the Claimant is subject to the approval of the Claims Delegate and/or the Plan Administrator, and shall
be made as consideration in full for services rendered. In the event of the death or incapacity of a Covered
Employee and in the absence of written evidence to this Plan of the qualification of a guardian for his or her estate,
this Plan may, in its sole discretion, make any and all such payments to the individual or institution which, in the
opinion of this Plan, is or was providing the care and support of such Employee.

•Assignments. Benefits for medical expenses covered under this Plan may be assigned by a Participant to the
Provider; however, if those benefits are paid directly to the Employee, the Plan shall be deemed to have fulfilled its
obligations with respect to such benefits. The Plan will not be responsible for determining whether any such
assignment is valid. Payment of benefits which have been assigned will be made directly to the assignee unless a
written request not to honor the assignment, signed by the covered Employee and the assignee, has been received
before the proof of loss is submitted.

         No Participant shall at any time, either during the time in which he or she is a Participant in the Plan, or
         following his or her termination as a Participant, in any manner, have any right to assign his or her right to
         sue to recover benefits under the Plan, to enforce rights due under the Plan or to any other causes of action
         which he or she may have against the Plan or its fiduciaries.




CDS agreement with Rocket Farms and EBMS 7-1-2014
            Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 85 of 87



         The Claimant, in accordance with the terms of this Plan, compensates Providers of healthcare services with
         an Assignment of Benefits. By accepting an Assignment of Benefits in lieu of billing the Claimant directly,
         the Provider waives its right to balance-bill and acknowledges that the Assignment of Benefits is adequate
         consideration to compensate for the services rendered. Any Provider who has accepted Assignment of
         Benefits and/or payment of benefits from the Plan and then pursues recovery from the Claimant, on any
         legal or equitable theory, shall be acting in violation of this Plan and shall be required to immediately
         refund in fill
                   full1 any and all amounts paid to such Provider by or on behalf of the Plan in connection with the
         Claim in question.

         Providers should accept an Assignment of Benefits as consideration in full for services rendered, and
         submit claims directly to the Plan. The Plan will pay the scheduled benefit amount, less any required
         deductibles and copayments, and subject to any limits or exclusions, directly to the Provider. When
         available, benefits will be limited by the terms of the Plan, including provisions which limit benefits to
         Reasonable claims for the Usual and Customary amount, and if applicable may not exceed the Maximum
         Allowable Charge and Permitted Payment Level.

         If any such benefit remains unpaid at the death of the Covered Employee, if the Claimant is a minor, or if
         the Claimant is (in the opinion of the Plan Administrator) legally incapable of giving a valid receipt and
         discharge for any payment, the Plan Administrator may, at its option, pay such benefits to any one or more
         of the following relatives of the Claimant: wife, husband, mother, father, Child or children, brother or
         brothers, sister or sisters. Such payment will constitute a complete discharge of the Plan
                                                                                               Plan's
                                                                                                   ’s obligation to the
         extent of such payment, and the Plan Administrator will not be required to follow-up and determine how
         such paid money was usedA

•Copayment Advances. The Claims Delegate and Plan Administrator shall together have the discretionary
authority, but never the obligation, to cause the Plan or Plan Sponsor to pay on behalf of a covered Employee all or
part of any Deductible, Copayment or Out-of-Pocket Amount owed on Hospital and Facility Claims for medical
Services and Supplies provided to the Employee or a Dependent of the Employee (a “Copayment             Advance”);
                                                                                            “Copayment Advance   ”);
provided, however, that such authority is specifically intended to be exercised in situations where (i) it can be
reasonably expected that making the Copayment Advance may help reduce the aggregate amount of benefits paid by
the Plan, as opposed to merely helping the Employee and/or Dependent, and (ii) the Employee does not object to the
Copayment Advance. Each Employee’s
                              Employee’s enrollment application for coverage under this Plan will include a payroll
deduction authorization granting Employer the right to deduct from the Employee’s
                                                                                Employee’s payroll to recover any
outstanding Copayment Advance. This authorization must be filled out, signed and returned with the enrollment
application.


•MEDICAL BENEFITS..
•MEDICAL BENEFITS


•Covered Medical Expenses mean Reasonable Claims for charges, within Permitted Payment Levels and not in
excess of Usual and Customary fee amounts, incurred by or on behalf of a Participant for the Hospital or other
medical services listed below which are: (a) ordered by a Physician or licensed Practitioner;
                                                                                            Practitioner, (b) Medically
Necessary for the treatment of an Illness or Injury; (c) not of a luxury or personal nature; and (d) not excluded under
the exclusions and limitations provisions of this Plan. Certain charges including, without limitation.
                                                                                                limitation, Hospital and
Facility charges will be evaluated under the Claim Review program, and Covered Charges will be determined based
upon the Permitted Payment Levels. Please refer to the Claim Review and Validation Program section of the Plan
for additional information about Claim Review and Permined
                                                      Permitted Payment Levels.




CDS agreement with Rocket Farms and EBMS 7-1-2014
          Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 86 of 87




                                                EXHIBIT B
                                           NEW PLAN DOCUMENT

The undersigned hereby acknowledge that the attached New Plan Document, consisting of__
                                                                                   of   pages,
                                                                                         pages,has
                                                                                                hasbeen
                                                                                                    been
accepted as of_______
            of        __ ,2014:
                          , 2014:

PLAN ADMINISTRA TOR

Company Name:________________________________________
        Name:   ________________________________________

By:___________________________________________________
By: _____________________________________________________ Date Signed:_____________________
                                                               Signed:

Name:
Name: _______________________________________________
                         _____________________________             Title: ________________________


PLAN SPONSOR

Company
Company Name:
        Name:                     ■fe/H.    jWv-l» fc*/f-L/v-g.
By*C^_________________
                                                                   Date Signed:   7— I/ — If
                                                                                  7—

Name:                                                              Title:    OF-0



DELEGATE

Company Name:________________________________________
        Name:                     ____________________

By:_______  ___________________________________________
By:_____ __________________________ ______________________ _       Date Signed:
                                                                        Signed:

Name: _______________________________________________              Title: _____


CLAIMS ADMINISTRA TOR

                       Qiftt feeflcfia4
                         ctbench           Mguiogmjybl-Sent
                                                       S&vicps, Jaac
                                                            cps                    -•




                                               _____________       Date Signed:   12-(o jN Date Signed:    12-^ |~) |M


          t^iA<T'L^trSc>r\                     ____________        Title:           Title:
                                                                            Pf&'i&uA—            AskfcU—




CDS agreement with Rocket Farms and EBMS 7-1-2014
                                            Case 5:20-cv-01660-NC Document 27 Filed 06/29/20 Page 87 of 87



                                  1                                        PROOF OF SERVICE
                                  2            I, Patsy Taylor, the undersigned, declare that:
                                  3            I am employed in the County of Los Angeles, State of California, over the age of 18,
                                  4 and not a party to this cause. My business address is 10100 Santa Monica Blvd., Suite 2200,
                                  5 Los Angeles, CA 90067.
                                  6            On June 29, 2020, I caused to be served a true copy of the Defendant EBMS’s
                                  7 Answer To Complaint, Counterclaims And Third Party Complaint, Demand For Jury
                                  8 Trial, on the parties in this cause as follows:
                                  9            (VIA EMAIL) I caused the transmission of the above-named documents to the email
                            10         address set forth below.
                            11 Kennady Leavitt Owensby PC
                               Curtis S. Leavit
                            12 Lance M. Martin
                                      621 Capitol Mall, Suite 2500
                            13 Sacramento, CA 95814
                               Telephone: 916-732-3060
                            14 Email: cleavitt@kennadayleavitt.com
                                                lmartin@kennadayleavitt.com
                            15
                            16
                                               I am readily familiar with Loeb & Loeb LLP's practice for collecting and processing
                            17
                                      correspondence for mailing with the United States Postal Service and Overnight Delivery
                            18
                                      Service. That practice includes the deposit of all correspondence with the United States
                            19
                                      Postal Service and/or Overnight Delivery Service the same day it is collected and
                            20
                                      processed.
                            21
                                               I declare under penalty of perjury under the laws of the State of California that the
                            22
                                      foregoing is true and correct.
                            23
                                               Executed on June 29, 2020, at Los Angeles, California.
                            24
                            25                                                         /s/ Patsy Taylor
                                                                                       Patsy Taylor
                            26
                            27
                            28
                                      17937350.1
                                      231426-10003                           PROOF OF SERVICE
     Loeb & Loeb
A Limited Liability Partnership
    Including Professional
         Corporations
